Exhibit 10.1



--------------------------------------------------------------------------------

Published Deal CUSIP Number: 92937YAL4

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 20, 2020

among

W.P. CAREY INC.
as Borrower

Certain Subsidiaries of W.P. CAREY INC. identified herein,
as Guarantors

BANK OF AMERICA, N.A.,
as Administrative Agent

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and WELLS FARGO BANK, N.A.,
as L/C Issuers

BANK OF AMERICA, N.A.,
as Swing Line Lender

JPMORGAN CHASE BANK, N.A., and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents

and

The Other Lenders Party Hereto
___________________________________________


BofA SECURITIES, INC. and JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners


BofA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., and WELLS FARGO SECURITIES,
LLC,
as Joint Lead Arrangers


BARCLAYS BANK PLC, CITIBANK, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents


BMO HARRIS BANK N.A., PNC BANK, NATIONAL ASSOCIATION, and REGIONS BANK,
as Senior Managing Agents


and


BBVA USA, CITIZENS BANK, N.A., FIFTH THIRD BANK, NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA and ROYAL BANK OF CANADA,
as Managing Agents



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
Page

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms
1


1.02
Other Interpretive Provisions
54


1.03
Accounting Terms
55


1.04
Rounding
56


1.05
Times of Day
56


1.06
Letter of Credit Amounts
56


1.07
Exchange Rates; Currency Equivalents
56


1.08
Additional Alternative Currencies
57


1.09
Change of Currency
59



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
The Loans
59


2.02
Borrowings, Conversions and Continuations of Loans
62


2.03
Competitive Loans
64


2.04
Letters of Credit
67


2.05
Swing Line Loans
78


2.06
Prepayments
82


2.07
Termination or Reduction of Commitments
84


2.08
Repayment of Loans
85


2.09
Interest
86


2.10
Fees
86


2.11
Computation of Interest and Fees
87


2.12
Evidence of Debt
88


2.13
Payments Generally; Administrative Agent’s Clawback
88


2.14
Sharing of Payments by Lenders
91


2.15
[Intentionally Omitted]
92


2.16
Increase in Commitments
92


2.17
Cash Collateral
94


2.18
Defaulting Lenders
95


2.19
Designated Borrowers
98









--------------------------------------------------------------------------------




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes
100


3.02
Illegality
107


3.03
Inability to Determine Rates
108


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans, Daily Floating
Eurocurrency Rate Loans and LIBOR Floating Rate Loans
111


3.05
Compensation for Losses
113


3.06
Mitigation Obligations; Replacement of Lenders
114


3.07
Survival
115



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions of Effectiveness and Term Loans
115


4.02
Conditions to All Credit Extensions
117



ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01
Existence, Qualification and Power
119


5.02
Authorization; No Contravention
119


5.03
Governmental Authorization; Other Consents
119


5.04
Binding Effect
119


5.05
Financial Statements; No Material Adverse Effect
120


5.06
Litigation
120


5.07
No Default
120


5.08
Ownership of Property; Liens
120


5.09
Environmental Compliance
120


5.10
Taxes
121


5.11
ERISA Compliance
121


5.12
Subsidiaries; Equity Interests; Loan Parties
122


5.13
Margin Regulations; Investment Company Act
122


5.14
Disclosure
122


5.15
Compliance with Laws
123


5.16
Intellectual Property; Licenses, Etc
123


5.17
Solvency
123


5.18
Casualty, Etc
123


5.19
SEC Reports
123







--------------------------------------------------------------------------------




5.20
Anti-Money Laundering; Sanctions; Anti-Corruption Laws
124


5.21
Affected Financial Institutions
124


5.22
Covered Entity
124


5.23
Representations as to Foreign Obligors
124



ARTICLE VI
AFFIRMATIVE COVENANTS
6.01
Financial Statements
125


6.02
Certificates; Other Information
126


6.03
Notices
128


6.04
Payment of Obligations
129


6.05
Preservation of Existence, Etc
129


6.06
Maintenance of Properties
129


6.07
Maintenance of Insurance
130


6.08
Compliance with Laws
130


6.09
Books and Records
130


6.10
Inspection Rights
130


6.11
Use of Proceeds
130


6.12
Additional Guarantors
131


6.13
Compliance with Environmental Laws
132


6.14
Distributions in the Ordinary Course
132


6.15
Company Status
132


6.16
Further Assurances
132


6.17
Compliance with Terms of Leaseholds
132


6.18
Material Contracts
133


6.19
Anti-Corruption Laws
133



ARTICLE VII
NEGATIVE COVENANTS
7.01
Liens
133


7.02
Indebtedness
133


7.03
Investments
134


7.04
Fundamental Changes
135


7.05
Dispositions
136


7.06
Restricted Payments
136


7.07
Change in Nature of Business
136


7.08
Transactions with Affiliates
137


7.09
Amendments of Organizational Documents
137







--------------------------------------------------------------------------------




7.10
Use of Proceeds
137


7.11
Financial Covenants
137


7.12
Prepayments, Etc. of Indebtedness
138


7.13
Fiscal Year Changes
138


7.14
Anti-Money Laundering; Sanctions; Anti-Corruption Laws
138


7.15
Company Covenants
138



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default
139


8.02
Remedies Upon Event of Default
142


8.03
Application of Funds
142



ARTICLE IX
ADMINISTRATIVE AGENT
9.01
Appointment and Authority
143


9.02
Rights as a Lender
143


9.03
Exculpatory Provisions
144


9.04
Reliance by Administrative Agent
145


9.05
Delegation of Duties
145


9.06
Resignation of Administrative Agent
145


9.07
Non-Reliance on Administrative Agent and Other Lenders
147


9.08
No Other Duties, Etc.
147


9.09
Administrative Agent May File Proofs of Claim
147


9.10
Guaranty Matters
148


9.11
Certain ERISA Matters
148



ARTICLE X
CONTINUING GUARANTY
10.01
Guaranty
149


10.02
Rights of Lenders
150


10.03
Certain Waivers
150


10.04
Obligations Independent
151


10.05
Subrogation
151


10.06
Termination; Reinstatement
151


10.07
Subordination
151


10.08
Stay of Acceleration
152







--------------------------------------------------------------------------------




10.09
Condition of Loan Parties
152


10.10
Release of Subsidiary Guarantors that are not Intermediate Holding Companies
152


10.11
Contribution
153


10.12
Release of Company
154



ARTICLE XI
MISCELLANEOUS
11.01
Amendments, Etc
154


11.02
Notices; Effectiveness; Electronic Communications
158


11.03
No Waiver; Cumulative Remedies; Enforcement
160


11.04
Expenses; Indemnity; Damage Waiver
160


11.05
Payments Set Aside
163


11.06
Successors and Assigns
163


11.07
Treatment of Certain Information; Confidentiality
168


11.08
Right of Setoff
169


11.09
Interest Rate Limitation
170


11.10
Counterparts; Effectiveness
170


11.11
Survival of Representations and Warranties
170


11.12
Severability
171


11.13
Replacement of Lenders
171


11.14
Governing Law; Jurisdiction; Etc
172


11.15
WAIVER OF JURY TRIAL
173


11.16
No Advisory or Fiduciary Responsibility
173


11.17
Electronic Execution of Assignments and Certain Other Documents
174


11.18
USA PATRIOT Act
174


11.19
Judgment Currency
175


11.20
ENTIRE AGREEMENT
175


11.21
Original Notes
175


11.22
Amendment and Restatement
176


11.23
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
176


11.24
Acknowledgement Regarding any Supported QFCs
177


11.25
UPREIT Reorganization
178





SCHEDULES
 
1.01(A)
Managed Programs





--------------------------------------------------------------------------------




 
1.01(B)
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
5.11(d)
ERISA
 
5.12
Subsidiaries and Other Equity Investments; Loan Parties
 
7.02
Existing Indebtedness
 
11.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 
Form of
 
 
 
 
 
A
Loan Notice
 
B-1
Competitive Bid Request
 
B-2
Competitive Bid
 
B-3
Competitive Loan Note
 
C
Swing Line Loan Notice
 
D-1
[Term][Delayed Draw Term] Note
 
D-2
Revolving Credit Note
 
E
Compliance Certificate
 
F-1
Assignment and Assumption
 
F-2
Administrative Questionnaire
 
G
Joinder Agreement
 
H
Solvency Certificate
 
I
United States Tax Compliance Certificate
 
J
Supplemental Addendum
 
K
Designated Borrower Request and Assumption Agreement
 
L
Designated Borrower Notice
 
M
Notice of Loan Prepayment







--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of February 20, 2020, among W.P. Carey Inc. (together with its permitted
successors and assigns, the “Company”), each Designated Borrower from time to
time party hereto, certain Subsidiaries of the Company identified herein, as
guarantors, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A., as Swing Line
Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Company, the Administrative Agent and certain Lenders party hereto
are party to a certain Third Amended and Restated Credit Agreement, dated as of
February 22, 2017, as amended through but excluding the date hereof (as so
amended, the “Original Credit Agreement”); and
WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement in its entirety, but not as a novation, on the terms and subject to
the conditions hereinafter set forth.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree that the Original Credit Agreement shall be, and
hereby is, amended and restated in its entirety as follows, effective on and as
of the Closing Date and hereby further agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
“Absolute Rate Loan” means a Competitive Loan that bears interest at a rate
determined with reference to an Absolute Rate.
“Adjusted Total EBITDA” means, for any period, an amount equal to:
(a)    EBITDA of the Company and its Subsidiaries during such period; plus
(b)    Joint Venture EBITDA for such period; plus
(c)    distributions in cash received by the Company and its Subsidiaries in
respect of equity in Managed Programs during such period; plus


1

--------------------------------------------------------------------------------




(d)    distributions in cash received by the Company and its Subsidiaries in
respect of common or preferred equity investments.
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
“Affected Borrower” has the meaning specified in Section 2.06(b)(vi).
"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Alternative Currency Tranche Commitments” means, at any time, the
aggregate amount of the Lenders’ Alternative Currency Tranche Commitments at
such time.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Revolving Credit Facility, the Lenders’ Delayed Draw Term Commitments and the
Lenders’ Term Commitments at such time.
“Aggregate Dollar Tranche Commitments” means, at any time, the aggregate amount
of the Lenders’ Dollar Tranche Commitments at such time.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro, Sterling, Canadian Dollars, Swedish
Krona, Norwegian Krone, Danish Krone, Australian Dollars, Yen, Swiss Franc and
Mexican Pesos.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or an L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.


2

--------------------------------------------------------------------------------




“Alternative Currency L/C Issuer” means Bank of America in its capacity as the
L/C Issuer in respect of Letters of Credit issued in denominations other than
Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $1,000,000,000 and (b) the Revolving Credit Facility. The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Alternative Currency Tranche” means, at any time, Alternative Currency Tranche
Commitments of all the Lenders.
“Alternative Currency Tranche Commitment” means, as to each Lender, its
obligation to (a) make Revolving Credit Loans pursuant to Section 2.01(b)(ii),
in Dollars and Alternative Currencies and (b) purchase participations in Swing
Line Loans in Euro and Sterling, in an aggregate principal amount for each such
Alternative Currency not to exceed the Dollar amount (if any) set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Acceptable Alternative
Currencies” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
in an aggregate principal amount for all such Revolving Credit Loans at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Alternative Currency Tranche
Commitment” or under such caption in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be increased by such Lender pursuant to
Section 2.16 or otherwise adjusted from time to time in accordance with this
Agreement.
“Alternative Currency Tranche Lender” means any Person that is a Lender
hereunder in respect of the Alternative Currency Tranche in its capacity as a
Lender in respect of such Tranche.
“Alternative Currency Tranche Loan” has the meaning specified in Section
2.01(b)(ii).
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, (b) in respect
of the Delayed Draw Term Facility, with respect to any Delayed Draw Term Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Delayed Draw Term Facility represented by (i) on or prior to the Delayed Draw
Termination Date, such Delayed Draw Term Lender’s Delayed Draw Term Commitment
at such time, subject to adjustment as provided in Section 2.18, and
(ii) thereafter, the principal amount of such Delayed Draw Term Lender’s Delayed
Draw Term Loans at such time and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.18. If
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if all Commitments have expired, then the Applicable Percentage of each
Lender in respect of the applicable Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect,


3

--------------------------------------------------------------------------------




giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Rate
Loan, LIBOR Floating Rate Loan, Daily Floating Eurocurrency Rate Loan, Base Rate
Loan, Letter of Credit Fee and Facility Fee, as the case may be, the applicable
rate per annum set forth below, based upon such Debt Ratings as set forth below
applicable on such date:
Pricing Level
Debt Ratings
(S&P and
Fitch / Moody’s):
Revolving Credit Facility
Term Facility/Delayed Draw Term Facility
Eurocurrency Rate Loans, LIBOR Floating Rate Loans, Daily Floating Eurocurrency
Rate Loans and Letters of Credit
Base Rate Loans
Facility Fee
Eurocurrency Rate Loans, LIBOR Floating Rate Loans, Daily Floating Eurocurrency
Rate Loans
Base Rate Loans
Category 1
A- / A3 or better
0.725%
0.000%
0.125%
0.800%
0.000%
Category 2
BBB+ / Baa1
0.775%
0.000%
0.150%
0.850%
0.000%
Category 3
BBB / Baa2
0.850%
0.000%
0.200%
0.950%
0.000%
Category 4
BBB- / Baa3
1.050%
0.050%
0.250%
1.200%
0.200%
Category 5
Lower than
BBB- / Baa3
1.400%
0.400%
0.300%
1.600%
0.600%

For purposes of the foregoing, (i) if a Debt Rating is issued by only two of
S&P, Moody’s and Fitch, and such Debt Ratings are split, then the higher of such
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one level, in which case the level that is one level lower than the higher Debt
Rating shall apply in determining the Applicable Rate, (ii) if a Debt Rating is
issued by all three of S&P, Moody’s and Fitch, and such Debt Ratings are split,
then the highest of such Debt Ratings shall apply, unless there is a split in
Debt Ratings of more than one level between the highest and lowest such Debt
Ratings, in which case the level that is the average of the two highest such
Debt Ratings shall apply, and if such average is not a recognized rating
category, then the level of the second highest Debt Rating of the three shall
apply in determining the Applicable Rate and (iii) if at any time a Debt Rating
is issued by only one of S&P, Moody’s or Fitch, then (A) if such Debt Rating is
issued by S&P or Moody’s, such Debt Rating shall apply in determining the
Applicable Rate and (B) if such Debt Rating is issued by Fitch, the Applicable
Rate shall be at Pricing Level Category 5. Initially, the Applicable Rate shall
be determined based upon the Debt Ratings in effect on the Closing Date.
Thereafter, each change in the Applicable Rate resulting


4

--------------------------------------------------------------------------------




from a publicly announced change in a Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Parent Borrower to the Administrative Agent of notice thereof pursuant to
Section 6.03(e) and ending on the date immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating companies or corporate debt obligations,
the Parent Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Applicable Tranche Percentage” means, at any time, with respect to any
Alternative Currency Tranche Lender and any currency with respect to which such
Alternative Currency Tranche Lender holds an Alternative Currency Tranche
Commitment, (a) in the case of a Revolving Credit Borrowing denominated in such
currency, the quotient (expressed as a percentage carried out to the ninth
decimal place) of (i) the lesser of (x) such Alternative Currency Tranche
Lender’s unfunded Alternative Currency Tranche Commitment with respect to such
currency and (y) such Alternative Currency Tranche Lender’s unfunded Alternative
Currency Tranche Commitment divided by (ii) the lesser of (x) the aggregate
amount of unfunded Alternative Currency Tranche Commitments with respect to such
currency of all Revolving Credit Lenders and (y) the aggregate amount of
unfunded Alternative Currency Tranche Commitments of all Revolving Credit
Lenders and (b) in the case of any payment or prepayment of a Revolving Credit
Loan denominated in such currency, the quotient of (i) the aggregate outstanding
principal amount of Alternative Currency Tranche Loans denominated in such
currency made by such Alternative Currency Tranche Lender divided by (ii) the
aggregate outstanding principal amount of Alternative Currency Tranche Loans
denominated in such currency made by all Alternative Currency Tranche Lenders.
If the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if all Aggregate Alternative Currency
Tranche Commitments have expired, then the Applicable Tranche Percentage of such
Alternative Currency Tranche Lender shall be determined based on the Applicable
Tranche Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.
“Applicant Borrower” has the meaning specified in Section 2.19(a).


5

--------------------------------------------------------------------------------




“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
the Delayed Draw Term Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term Loan, Delayed
Draw Term Loan or a Revolving Credit Loan, respectively, at such time, (b) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any
Letters of Credit have been issued pursuant to Section 2.04(a), a Dollar Tranche
Lender, (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.05(a), an
Alternative Currency Tranche Lender with respect to Euro or Sterling, as
applicable, (d) with respect to the Dollar Tranche, a Dollar Tranche Lender and
(e) with respect to the Alternative Currency Tranche, an Alternative Currency
Tranche Lender.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means BofA Securities, Inc., JPMorgan Chase Bank and Wells Fargo
Securities, LLC, each in its capacity as a lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Assumption Conditions” has the meaning specified in Section 11.25.
“Assumption Date” means the first date all the Assumption Conditions are
satisfied or waived in accordance with Section 11.01.
“Assumption Transaction” has the meaning specified in Section 11.25.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.


6

--------------------------------------------------------------------------------




“Authorizing Lender” has the meaning specified in Section 1.08.
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.07, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.
“Base Rate Loan” means a Revolving Credit Loan or a Delayed Draw Term Loan that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bookrunners” means BofA Securities, Inc., and JPMorgan Chase Bank, each in its
capacity as a bookrunner.


7

--------------------------------------------------------------------------------




“Borrowers” means, at any time, collectively, the Parent Borrower and each
Designated Borrower.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Competitive Borrowing, a Delayed Draw Term Borrowing or a Term Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)     if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan or LIBOR
Floating Rate Loan, or any other dealings in Dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan or LIBOR
Floating Rate Loan, means any such day that is also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalization Rate” means seven percent (7.00%).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers or the Swing


8

--------------------------------------------------------------------------------




Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Administrative Agent, the L/C
Issuers and the Swing Line Lender shall agree in their sole discretion, other
credit support, in each case, pursuant to documentation in form and substance
satisfactory to, and in such currencies as may be requested by (a) the
Administrative Agent and (b) the applicable L/C Issuers or the Swing Line Lender
(as applicable). “Cash Collateral” has a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash and Cash Equivalents” means unrestricted (a) cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States government
(or any other sovereign nation with an equivalent rating by S&P or Moody’s) and
backed by the full faith and credit of the United States government or such
other nation; and (c) domestic and eurocurrency certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s provided that, in the case of each of
clauses (b) and (c), the maturities of such Cash and Cash Equivalents shall not
exceed one year.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company


9

--------------------------------------------------------------------------------




on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
(b)    any Person or two or more Persons acting in concert shall have acquired
by contract, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company, or control over the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 50% or more of the combined voting power of such
securities; or
(c)    at any time that the OpCo is the Parent Borrower (i) the Company or a
Wholly-Owned Subsidiary of the Company (such Subsidiary referred to herein as
the “OpCo GP”) shall cease to be the sole general partner, manager or managing
member, as applicable, of the OpCo, or (ii) the Company shall cease to
exclusively Control the OpCo, the OpCo GP or any Intermediate Holding Company;
or
(d)    at any time that the OpCo is the Parent Borrower, the Company shall cease
to own, directly or indirectly, (i) all of the Equity Interests in the OpCo GP
or any Intermediate Holding Company or (ii) 70% or more of the Equity Interests
in the Parent Borrower, in each case free and clear of all Liens; or
(e)     the Parent Borrower shall cease, directly or indirectly, to Control any
Subsidiary Guarantor except as the result of a release of such Subsidiary
Guarantor pursuant to Section 10.10; or
(f)     the Parent Borrower shall cease to own, directly or indirectly, all of
the Equity Interests (except directors’ qualifying shares) in any of the
Designated Borrowers, free and clear of all Liens.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its Dollar Tranche Commitment,
Alternative Currency Tranche Commitment, Term Commitment, Delayed Draw Term
Commitment or Revolving Credit Commitment, as the context may require.
“Company” has the meaning specified in the preamble hereto.
“Company Release Conditions” means, with respect to the release of the Company
and the Intermediate Holding Companies from their respective obligations under
the Guaranty each of the following:


10

--------------------------------------------------------------------------------




(a)neither the Company, the OpCo GP nor any Intermediate Holding Company
conducts, directly or indirectly, any business other than in connection with the
ownership, acquisition and disposition of interests in the Parent Borrower, OpCo
GP or any Intermediate Holding Company, and the management of the business of
the Parent Borrower, and such activities as are incidental thereto, all of which
shall be solely in furtherance of the business of the Parent Borrower;
(b)the Company does not, directly or indirectly, own any assets other than
(i) interests, rights, options, warrants or convertible or exchangeable
securities of the Parent Borrower, (ii) Equity Interests in the Intermediate
Holding Companies and the OpCo GP, (iii) assets that have been distributed to
the Company by its Subsidiaries in accordance with Section 7.06 that are held
for ten (10) Business Days or less pending further distribution to equity
holders of the Company, (iv) assets received by the Company from third parties
(including the net cash proceeds from any issuance and sale by the Company of
any of its Equity Interests), that are held for ten (10) Business Days or less
pending contribution of same to the Parent Borrower (whether directly or through
an Intermediate Holding Company), (v) such bank accounts or similar instruments
as it deems necessary to carry out its responsibilities under its own
Organization Documents and the Organization Documents of the Parent Borrower and
(vi) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of the Company and its Subsidiaries, but which
shall in no event include any Equity Interests other than those permitted in
clauses (i) and (ii) of this clause (b) or have any Investments other than as
permitted under this clause (b);
(c)neither the Company, the OpCo GP nor any Intermediate Holding Company is an
obligor in respect of any Indebtedness (other than Indebtedness of the type
described in clause (g)(ii) of the definition of Indebtedness (or any Guarantee
thereof)); and
(d)none of the properties, assets or revenues of the Company, the OpCo GP or any
Intermediate Holding Company is subject to any Liens (other than those permitted
under clauses (a), (g) or (j) of the definition of Permitted Encumbrances).
“Company Release Notice” has the meaning specified in Section 10.12.
“Competitive Bid” means a written offer by a Lender to make one or more
Competitive Loans substantially in the form of Exhibit B-2, duly completed and
signed by such Lender.
“Competitive Bid Request” means a written request for one or more Competitive
Loans substantially in the form of Exhibit B-1.
“Competitive Borrowing” means a borrowing consisting of simultaneous Competitive
Loans of the same Type from each of the Lenders whose offer to make one or more
Competitive Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.03.
“Competitive Loan” has the meaning specified in Section 2.03.
“Competitive Loan Lender” means, in respect of any Competitive Loan, the Lender
making such Competitive Loan.


11

--------------------------------------------------------------------------------




“Competitive Loan Note” means a promissory note made by a Borrower in favor of a
Competitive Loan Lender evidencing Competitive Loans made by such Competitive
Loan Lender to such Borrower, substantially in the form of Exhibit B-3.
“Competitive Loan Sublimit” means an amount equal to 50% of the Revolving Credit
Facility. The Competitive Loan Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Businesses” means the Company and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).
“Contingent Obligation” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note supported thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant hereto. Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or of Nonrecourse
Carveouts shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (a) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Person), the amount of such guaranty shall be deemed to be 100% thereof unless
and only to the extent that (i) such other Person has delivered Cash and Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations or
(ii) such other Person holds an Investment Grade Credit Rating from any


12

--------------------------------------------------------------------------------




of Moody’s, S&P or Fitch (for avoidance of doubt, if any of the joint and
several parties to a guaranty holds such a rating, such guaranty will be treated
the same as if it were fully cash collateralized), and (b) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans or construction costs to
the extent the same have not been drawn.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” has the meaning specified in Section 11.24(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.
“Daily Floating Eurocurrency Rate” means, as of any date of determination, with
respect to any Swing Line Loan the rate per annum equal to LIBOR, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other page or
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. London
time two Business Days prior to the date of determination for LIBOR (or, if any
such day is not a Business Day, on the immediately preceding Business Day) for
deposits in the relevant currency being delivered in the London or other
applicable offshore interbank market for a term of one month commencing on that
day. If the Daily Floating Eurocurrency Rate as of any date of determination
shall be less than zero, such rate shall be deemed to be zero as of such date of
determination for all purposes of the Loan Documents.
“Daily Floating Eurocurrency Rate Loan” means a Swing Line Loan that bears
interest at a rate based on the Daily Floating Eurocurrency Rate. All Daily
Floating Eurocurrency Rate Loans shall be denominated in either Euro or
Sterling.
“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody's and/or Fitch (collectively, the “Debt Ratings”) of the
Company's senior unsecured non-credit enhanced long-term Indebtedness for
borrowed money.


13

--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to (a) Obligations other than Loans
and Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(assuming that Category 5 applied in the pricing grid set forth in the
definition of “Applicable Rate”) plus (iii) 2% per annum; (b) a Base Rate Loan,
an interest rate equal to (i) the Base Rate, plus (ii) the Applicable Rate for
Base Rate Loans for the Facility under which such Loan was made (assuming that
Category 5 applied in the pricing grid set forth in the definition of
“Applicable Rate”), plus (iii) 2% per annum; (c) a Eurocurrency Rate Loan, a
Daily Floating Eurocurrency Rate Loan, or a LIBOR Floating Rate Loan, an
interest rate equal to (i) the Eurocurrency Rate, Daily Floating Eurocurrency
Rate or LIBOR Daily Floating Rate, as applicable, plus (ii) the Applicable Rate
for the applicable Type of Loan for the Facility under which such Loan was made
(assuming that Category 5 applied in the pricing grid set forth in the
definition of “Applicable Rate”), plus (iii) 2% per annum; and (d) Letter of
Credit Fees, a rate equal to the Applicable Rate then applicable to Letter of
Credit Fees (assuming that Category 5 applied in the pricing grid set forth in
the definition of “Applicable Rate”) plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based upon such Lender’s
determination that a condition precedent to funding (which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower confirm in writing to the Administrative Agent and the Parent Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Parent Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver,


14

--------------------------------------------------------------------------------




custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, the L/C Issuers,
the Swing Line Lender and each other Lender promptly following such
determination.
“Delayed Draw Funding Date” has the meaning specified in Section 2.01(c).
“Delayed Draw Term Borrowing” means a borrowing consisting of simultaneous
Delayed Draw Term Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Delayed Draw Term Lenders pursuant to Section 2.01(c).
“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make Delayed Draw Term Loans pursuant to Section 2.01(c) and/or
Section 2.16 in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Delayed Draw Term Lender's name on
Schedule 2.01 under the caption “Delayed Draw Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Delayed Draw
Term Lender becomes a party hereto, as applicable, as such amount may be
increased by such Delayed Draw Term Lender pursuant to Section 2.16 or otherwise
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.01(c).
“Delayed Draw Term Facility” means (a) at any time on or prior to the Delayed
Draw Termination Date, the aggregate amount of the Delayed Draw Term Commitments
at such time and (b) thereafter, the aggregate principal amount of the Delayed
Draw Term Loans of all Delayed Draw Term Lenders outstanding at such time. On
the Closing Date the Delayed Draw Term Facility is $104,655,000.00, and on the
Delayed Draw Funding Date will be adjusted as described in Section 2.01(c).
“Delayed Draw Term Lender” means (a) at any time on or prior to the Delayed Draw
Termination Date, any Lender that has a Delayed Draw Term Commitment or holds a
Delayed Draw Term Loan at such time and (b) thereafter, any Lender that holds a
Delayed Draw Term Loan at such time.
“Delayed Draw Term Loan” has the meaning specified in Section 2.01(c).


15

--------------------------------------------------------------------------------




“Delayed Draw Term Loan Unused Fee” has the meaning specified in Section
2.10(b).
“Delayed Draw Term Note” means a promissory note made by a Borrower in favor of
a Delayed Draw Term Lender evidencing Delayed Draw Term Loans made by such
Delayed Draw Term Lender to such Borrower, substantially in the form of Exhibit
D-1.
“Delayed Draw Termination Date” means the earliest of (i) the first anniversary
of the Closing Date, (ii) the date on which the first Delayed Draw Term
Borrowing (if any) is made (after giving effect thereto), and (iii) the date of
termination of the commitment of each Delayed Draw Term Lender to make Delayed
Draw Term Loans pursuant to Section 2.07 or Section 8.02.
“Departing Lender” has the meaning set forth in Section 11.22.
“Designated Borrower” means any Wholly-Owned Subsidiary of the Parent Borrower
that becomes party to this Agreement pursuant to Section 2.19 to the extent such
Wholly-Owned Subsidiary’s status as a Designated Borrower has not been
terminated in accordance with Section 2.19(e).
“Designated Borrower Notice” has the meaning specified in Section 2.19(b).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19(a).
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Designated UK Borrower” means a Designated Borrower that is incorporated under
the laws of England and Wales, resident in the United Kingdom or carrying on
business in the United Kingdom through a permanent establishment.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing


16

--------------------------------------------------------------------------------




Person which retains any of its assets, liabilities and/or obligations after a
Division shall be deemed a Division Successor upon the occurrence of such
Division.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Dollar Tranche” means, at any time, Dollar Tranche Commitments of all the
Lenders.
“Dollar Tranche Commitment” means, as to each Lender, its obligation to (a) make
Dollar Tranche Loans pursuant to Section 2.01(b)(i) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Dollar Tranche Commitment” or
in the Assignment and Assumption or New Lender Joinder Agreement pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
increased by such Lender pursuant to Section 2.16 or otherwise adjusted from
time to time in accordance with this Agreement.
“Dollar Tranche Lender” means any Person that is a Lender hereunder in respect
of the Dollar Tranche in its capacity as a Lender in respect of such Tranche.
“Dollar Tranche Loan” has the meaning specified in Section 2.01(b)(i).
“Dollar Tranche Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Dollar
Tranche Commitments represented by such Lender’s Dollar Tranche Commitment at
such time, subject to adjustment as provided in Section 2.18. If the commitment
of each Lender to make Revolving Credit Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Aggregate Dollar Tranche Commitments have expired, then
the Dollar Tranche Percentage of each Lender shall be based on the Dollar
Tranche Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Dollar Tranche Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 under the caption
“Dollar Tranche Percentage” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Domestic Designated Borrower” means a Designated Borrower organized under the
laws of the United States, any state thereof or the District of Columbia.
“Domestic Subsidiary” or “Domestic Wholly-Owned Subsidiary” means, with respect
to any Person, a Subsidiary or a Wholly-Owned Subsidiary of such Person
organized under the laws of the United States, any state thereof or the District
of Columbia.


17

--------------------------------------------------------------------------------




“EBITDA” means, for any Person for any period and without duplication, the Net
Income (Loss) of such Person for such period taken as a single accounting
period, plus (a) the sum of the following amounts of such Person and its
Subsidiaries for such period determined on a consolidated basis in conformity
with GAAP to the extent included in the determination of such Net Income (Loss):
(i) depreciation expense, (ii) amortization expense and other non-cash charges,
(iii) interest expense, (iv) income tax expense, (v) extraordinary losses and
other non-recurring charges (and other losses on asset sales not otherwise
included in extraordinary losses and other non-recurring charges), and (vi)
adjustments as a result of the straight lining of rents and above and below
market rent intangibles, less (b) extraordinary gains (and in the case of the
Company and its consolidated Subsidiaries, gains on asset sales not otherwise
included in extraordinary gains) of such Person and its Subsidiaries determined
on a consolidated basis in conformity with GAAP to the extent included in the
determination of such Net Income (Loss). For purposes of this definition,
nonrecurring items shall be deemed to include, but not be limited to, (1) gains
and losses on early extinguishment of Indebtedness, (2) severance and other
restructuring charges, (3) transaction costs of acquisitions, dispositions,
capital markets offerings, debt financings and amendments thereto not permitted
to be capitalized pursuant to GAAP (including, without limitation, any portion
of the purchase price payable with respect to an acquisition that is not
permitted to be capitalized pursuant to GAAP), (4) impairment losses, and (5)
equity based, non-cash compensation.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of thirty (30) years, including tenant controlled options, as of any date
of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord's fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.


18

--------------------------------------------------------------------------------




“Eligible Project” means a Project (a) which is free of all title defects,
except for Permitted Defects, and material structural defects, and (b) which is
free of Hazardous Materials except as would not materially affect the value of
such Project.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section


19

--------------------------------------------------------------------------------




4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; or (i) a failure by any Loan Party or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by any
Loan Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Euro Tranche Lender” means an Alternative Currency Tranche Lender with an
Alternative Currency Tranche Commitment that includes Euro.
“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
“Eurocurrency Margin Bid Loan” means a Competitive Loan that bears interest at a
rate based upon the Eurocurrency Rate.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension for any Interest Period:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other page or commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of the applicable Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other page or commercially available source providing such
quotations as may be


20

--------------------------------------------------------------------------------




designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;
(iii)    denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other page or commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iv)    denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate, or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other page or commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Stockholm, Sweden time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(v)    denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate, or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other page or commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(vi)    denominated in Norwegian Krone, the rate per annum equal to the
Norwegian Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other page or commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 12:00 noon CET, 11:00 a.m. GMT (Oslo, Norway time) on
the Rate Determination Date with a term equivalent to such Interest Period;
(vii)    denominated in Mexican Pesos, the rate per annum equal to the
Interbanking Equilibrium Interest Rate, or a comparable or successor rate which
rate is approved by the Administrative Agent, as published by Banco de Mexico in
the Federation’s Official Gazette (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m. (Mexico City, Mexico time) on the Rate
Determination Date with a term equivalent to such Interest Period; and
(viii)    denominated in a Non-LIBOR Quoted Currency other than those currencies
listed above, the rate per annum as designated with respect to such Alternative
Currency


21

--------------------------------------------------------------------------------




at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders and, if applicable, one or more L/C Issuers pursuant to Section
1.08; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and in connection with any rate set forth in this
definition, the approved rate shall be applied to the applicable Interest Period
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied to the applicable
Interest Period in a manner as otherwise reasonably determined by the
Administrative Agent; and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of the Loan Documents.
“Eurocurrency Rate Committed Loan” means a Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan.
“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Delayed Draw Term Loan
or a Term Loan that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
under, or as a result of the failure of such Recipient to satisfy the applicable
requirements under, FATCA.
“Existing Letter of Credit” means a “Letter of Credit” issued pursuant to the
terms of, and as defined in, the Original Credit Agreement and outstanding on
the Closing Date and described on Schedule 1.01(B).


22

--------------------------------------------------------------------------------




“Existing Swing Line Loans” means the “Swing Line Loans” made pursuant to the
terms of, and as defined in, the Original Credit Agreement and outstanding on
the Closing Date immediately prior to the effectiveness of this Agreement.
“Existing Term Loans” means, collectively, the “Term Loans” and “Delayed Draw
Term Loans” made pursuant to the terms of, and as defined in, the Original
Credit Agreement and outstanding on the Closing Date immediately prior to the
effectiveness of this Agreement.
“Facility” means the Term Facility, the Delayed Draw Term Facility or the
Revolving Credit Facility, as the context may require.
“Facility Fee” has the meaning specified in Section 2.10(a).
“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy. Fair Market Value shall be determined by an officer
of the Parent Borrower acting in good faith and shall be evidenced by an
Officer’s Certificate. The Fair Market Value of any readily marketable
securities shall be the number of such securities multiplied by the average
Market Price per share or per unit of such securities during the five
consecutive trading days immediately preceding the date of determination. The
“Market Price” of any security on any trading day shall mean, with respect to
any security which is listed on a national securities exchange, the last sale
price regular way, or, in case no such sale takes place on such day, the average
of the closing bid and asked prices regular way, in either case on the New York
Stock Exchange, or, if such security is not listed or admitted to trading on
such exchange, on the principal national securities exchange on which such
security is listed or admitted to trading, or, if such security is not listed or
admitted to trading on any national securities exchange but is designated as a
national market system security by the National Association of Securities
Dealers, the last sale price, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, in either case as reported on
the National Association of Securities Dealers Automated Quotation/National
Market System, or if such security is not so designated as a national market
systems security, the average of the highest reported bid and lowest reported
asked prices as furnished by the National Association of Securities Dealers or
similar organization if the National Association of Securities Dealers is no
longer reporting such information. With respect to operating partnership units
of any REIT, such operating partnership units shall in no event have a value
greater than the value of the number of shares of the REIT into which such
operating partnership units are then convertible.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing (together with any law implementing such agreements).


23

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of the Loan Documents.
“Fee Letter” means, collectively, the letter agreement, dated December 11, 2019,
among the Company, the Administrative Agent and the Bookrunners and the letter
agreement, dated January 17, 2020, among the Company, Wells Fargo Securities,
LLC and Wells Fargo Bank.
“Fitch” means Fitch, Inc. and any successor thereto.
“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period plus (b) the aggregate of all scheduled principal
payments on Total Outstanding Indebtedness according to GAAP made or required to
be made during such period by the Company and its Subsidiaries (but excluding
balloon payments of principal due upon the stated maturity of any Indebtedness)
plus (c) the aggregate of all dividends payable on the Company's or any of its
consolidated Subsidiaries' preferred equity interests (if any) plus (d) the
Company’s and its Subsidiaries’ allocable share of amounts of the type described
in clauses (a) and (b) above in respect of Joint Ventures.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary of the Company that is organized under
the laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Tranche
Percentage of each Swing Line Loan other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


24

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guarantor Release Notice” has the meaning specified in Section 10.10(b).
“Guarantors” means, collectively, (a) each Subsidiary Guarantor, (b) with
respect to Obligations owing by any Designated Borrower, the Parent Borrower and
each Designated Borrower that is a Domestic Wholly-Owned Subsidiary and (c) at
any time on and after the Assumption Date


25

--------------------------------------------------------------------------------




that the Company is required to Guarantee the Obligations in accordance with
Section 6.12 or Section 11.25, the Company.
“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.04(c)(i).
“HMRC DT Treaty Passport” means a passport granted by H.M. Revenue & Customs
under the H.M. Revenue & Customs Double Taxation Treaty Passport Scheme.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.16(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
in respect of letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements) to the
extent such instruments or agreements support financial, rather than
performance, obligations;
(c)    the aggregate net obligations, if any, of such Person under all Swap
Contracts, taken as a whole; provided, that if the aggregate net amount of such
obligations is less than $0, the amount of such Person’s Indebtedness under this
clause (c) shall be $0;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


26

--------------------------------------------------------------------------------




(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest (i) in such Person
or any warrant, right or option to acquire such Equity Interest or (ii) in any
other Person or any warrant, right or option to acquire such Equity Interest, in
each case valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Expense” means, for any period, an amount equal to (a) interest
expense (including capitalized interest expense) of the Company and its
Subsidiaries during such period, plus (b) the portion of the interest expense of
Joint Ventures allocable to the Company and its Subsidiaries in accordance with
GAAP on account of ownership of an interest in a Joint Venture during such
period minus (c) extraordinary interest expense related to debt prepayments or
defeasance of loans minus (d) amortization of deferred costs associated with new
financings or refinancings of existing Indebtedness minus (e) capitalized
interest expense related to Real Property under construction minus (f) any fees
related to the Facilities.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan, a
LIBOR Floating Rate Loan or a Swing Line Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, any LIBOR Floating Rate Loan or any Swing Line Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, (a) as to each Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed


27

--------------------------------------------------------------------------------




or converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter (in each case, subject to
availability), as selected by the Parent Borrower in its Loan Notice, (b)  as to
each Eurocurrency Margin Bid Loan, the period commencing on the date such
Eurocurrency Margin Bid Loan is disbursed and ending on the date one week, two
weeks, one month, two months, three months, four months or six months
thereafter, as selected by the Parent Borrower in its Competitive Bid Request,
and (c) as to each Absolute Rate Loan, a period of not less than 7 days and not
more than 180 days as selected by the Parent Borrower in its Competitive Bid
Request; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date;
(d)    with respect to any Eurocurrency Rate Loan denominated in Mexican Pesos,
only Interest Periods of one month (28 days), three months (91 days) and six
months (182 days) will be available; and
(e)    in order to consolidate two (2) or more Eurocurrency Rate Loans, to
facilitate an increase of the Facilities pursuant to Section 2.16 and in such
other circumstances as the Lenders may agree, the Interest Period for
Eurocurrency Rate Loans may be such period that is shorter than one (1) month as
the Lenders may agree.
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and, in the case of a Revolving Credit Loan, Delayed Draw Term
Loan or Term Loan, thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.
“Intermediate Holding Company” means, other than the OpCo GP, a Subsidiary of
the Company that owns, directly or indirectly, an Equity Interest in the OpCo.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets


28

--------------------------------------------------------------------------------




(including, without limitation, mortgage loans and other real estate-related
debt investments, investments in land holdings, and costs to construct real
property assets under development). For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Credit Rating” means, with respect to any Person, receipt by
such Person of a Debt Rating of BBB- or higher by S&P or Fitch, or Baa3 or
higher by Moody’s.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any Subsidiary thereof) or in
favor of an L/C Issuer and relating to such Letter of Credit.
“Joint Venture” means a partnership, limited liability company, joint venture
(including a tenancy in common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Company (or one of its Subsidiaries).
“Joint Venture EBITDA” means, for any period, EBITDA from a Joint Venture,
calculated as revenue allocated to the Company and its Subsidiaries based on
such Person’s ownership interest in such Joint Venture, minus 2% of such
revenue.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Dollar
Tranche Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


29

--------------------------------------------------------------------------------




“L/C Draw Notice” has the meaning specified in Section 2.04(c)(i).
“L/C Issuer” means each of Bank of America, JPMorgan Chase and Wells Fargo Bank
in its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder; provided that for so long as any Existing
Letter of Credit remains outstanding hereunder, the issuer of such Existing
Letter of Credit shall continue to be the L/C Issuer with respect to such
Existing Letter of Credit.
“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06 and Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Reimbursement Date” has the meaning specified in Section 2.04(c)(i).
“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).


30

--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means, at any time, the lesser of (a) $50,000,000
and (b) the Aggregate Dollar Tranche Commitments. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Leverage Ratio” as of any date means the ratio, expressed as a percentage, of
Total Outstanding Indebtedness as of such date to Total Value as of such date.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such day, for Dollar
deposits with a term of one (1) month commencing that day; provided that if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed
zero for purposes of the Loan Documents.
“LIBOR Floating Rate Loan” means a Loan that bears interest at a rate based on
the LIBOR Daily Floating Rate. All LIBOR Floating Rate Loans shall be
denominated in Dollars.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Delayed Draw Term Loan, a Revolving Credit Loan, a
Competitive Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Issuer Document, (f) each Designated
Borrower Request and Assumption Agreement, (g) the OpCo Assumption Agreement,
(h) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 and (i) each other agreement, instrument, and
document heretofore, now or hereafter delivered in connection with this
Agreement or evidencing, securing, guaranteeing, or otherwise relating to any of
the Obligations or any other aspect of the transactions contemplated by this
Agreement.
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Delayed Draw Term
Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of Loans from one
Type to another, or (e) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent


31

--------------------------------------------------------------------------------




(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Parent Borrower.
“Loan Parties” means, collectively, each Borrower, the Company and each
Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Managed Programs” means an investment vehicle funded, in whole or in part, with
third party capital (including without limitation, a fund, REIT, partnership or
BDC), in each case, managed or advised by the Company or a Subsidiary thereof
and listed on Schedule 1.01(A) (as updated from time to time by the Parent
Borrower).
“Management Contract” means a management contract or advisory agreement under
which the Company or one of its Subsidiaries provides management and advisory
services to a third party (including Managed Programs), consisting of management
of properties or provision of advisory services on property acquisition and
dispositions, equity and debt placements and related transactional matters.
“Marketable Securities” means (a) short term marketable securities, issued by
any entity (other than the Company or an Affiliate of the Company) organized and
existing under the laws of the United States of America, with a long term
unsecured indebtedness rating with Moody’s or S&P of Baa2/BBB or better,
respectively, and (b) in the case of any Subsidiary of the Company other than a
Domestic Subsidiary thereof, local short term marketable securities comparable
to those described in clause (a) of this definition.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Nonrecourse Indebtedness) or obligations in respect of one or more
Swap Contracts, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary thereof in respect of any Swap Contract at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.
“Material Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Company (a) whose contribution to Total Value at
the last day of the most recent fiscal period for which a Compliance Certificate
was delivered pursuant to Section 6.02(a) was equal to or greater than 5% of
Total Value at such date (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the Company subject to any
of the events


32

--------------------------------------------------------------------------------




specified in clause (f) and (g) of Section 8.01), (b) the OpCo GP and (c) each
Intermediate Holding Company.
“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Asset Value” means the value of a security determined on a net asset value
basis by an officer of the Parent Borrower in good faith and evidenced by an
Officer’s Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.
“Net Income (Loss)” means, for any Person for any period, the aggregate of net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP.
“Net Operating Income” means, with respect to any Property at any time and
without duplication, an amount equal to the difference (if positive) between (a)
the aggregate gross revenues from the operation of such Property from tenants
paying rent (including proceeds from rent loss insurance) during the then most
recently ended fiscal quarter of the Company for which financial statements have
been provided to the Administrative Agent and the Lenders, and (b) the sum of
(i) all expenses and other proper charges incurred by the Company or one or more
Subsidiaries of the Company (or by any Joint Venture in which the Company,
directly or indirectly, owns an interest) during such fiscal quarter in
connection with the operation of such Property (including accruals for real
estate taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP and (ii) a management,
advisory or similar fee in an amount equal to the greater of (x) one percent
(1.00%) of the net lease rental payments payable in respect of such Property
during such fiscal quarter and (y) actual management, advisory or similar fees
paid in cash during such fiscal quarter. Notwithstanding the foregoing, the Net
Operating Income with respect to any Property that has not at the time of
determination been owned by the Company or one or more Subsidiaries of the
Company (or by any Joint Venture in which the Company, directly or indirectly,
owns an interest) for an entire fiscal quarter shall be deemed to be the
Projected Property NOI of such Property.
“New Lender Joinder Agreement” has the meaning specified in Section 2.16(a).
“New Term Facility” has the meaning specified in Section 2.16(a).


33

--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders, the Required Term
Lenders, the Required Delayed Draw Term Lenders or the Required Revolving
Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.
“Nonrecourse Indebtedness” of any Person means all Indebtedness of such Person
with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness (other than Nonrecourse
Carveouts); provided, that if in connection therewith a personal recourse claim
is established by judgment decree or award by any court of competent
jurisdiction or arbitrator of competent jurisdiction and execution or
enforcement thereof shall not be effectively stayed for 30 consecutive days and
such Indebtedness shall not be paid or otherwise satisfied within such 30 day
period, then such Indebtedness in an amount equal to the personal recourse claim
established by judgment or award shall not constitute Nonrecourse Indebtedness
for purposes of this Agreement.
“Note” means a Term Note, a Delayed Draw Term Note, a Revolving Credit Note or a
Competitive Loan Note, as the context may require.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.
“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


34

--------------------------------------------------------------------------------




“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Parent Borrower or by such other officer as may be specified herein, and
delivered to the Administrative Agent hereunder.
“OpCo” has the meaning specified in Section 11.25.
“OpCo GP” has the meaning specified in the definition of "Change of Control".
“OpCo Assumption Agreement” has the meaning specified in Section 11.25.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.
“Original Note” means a Note (as defined in the Original Credit Agreement).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing, or any other excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, transfer or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Sections 3.06 and 11.13).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans,
Alternative Currency Tranche Loans, Term Loans, Swing Line Loans and Delayed
Draw Term Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of Revolving Credit Loans, Alternative Currency Tranche Loans,
Term Loans, Swing Line Loans and Delayed Draw Term Loans, as the case may be,
occurring on such date; (b) with respect to Dollar Tranche Loans and Competitive
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Dollar Tranche
Loans and Competitive Loans, as the case may be,


35

--------------------------------------------------------------------------------




occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent Borrower” means, (a) prior to the Assumption Date, the Company and (b)
on and after the Assumption Date, the OpCo.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Defects” means, with respect to any Project:
(a)    Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;


36

--------------------------------------------------------------------------------




(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;
(c)    easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any direct or indirect owner of such Project;
(d)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(e)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted by Section 7.05; provided that such Liens encumber only
the applicable assets pending consummation of the Disposition;
(f)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
or (B) secure any Indebtedness and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any of the direct or indirect owners of such Project); and
(g)    Liens with respect to Capitalized Leases of equipment entered into in the
ordinary course of business of the Consolidated Businesses.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations or to secure the performance of bids, purchases,
contracts (other than for the payment of borrowed money) and surety, appeal and
performance bonds;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or


37

--------------------------------------------------------------------------------




materially interfere with the ordinary conduct of business of any direct or
indirect owner of the affected property;
(f)    statutory and common law landlord Liens;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted by Section 7.05; provided that such Liens encumber only
the applicable assets pending consummation of the Disposition;
(i)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
or (B) secure any Indebtedness, and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any direct or indirect owner of the property subject to such terms;
(j)    (i) statutory and common law rights of set-off and other similar rights
and remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon; and
(k)    Liens arising from precautionary UCC financing statements or similar
filings made in respect of operating leases entered into by the Company or any
of its Domestic Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Project” means any land and the structures thereon, including, without
limitation, any office, industrial/manufacturing facility, educational facility,
retail facility, distribution/warehouse facility, assembly or production
facility, laboratory facility, hotel, day care center, self-storage facility,
health care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility),
signage, theater, fitness facilities, parking facilities, student housing or
residential facilities, any combination of any of the foregoing, or any land to
be developed into any one or more of the foregoing pursuant to a written
agreement with respect to


38

--------------------------------------------------------------------------------




such land for a transaction involving a Lease (or franchise agreement, in the
case of a hotel), in each case owned, directly or indirectly, by any of the
Consolidated Businesses.
“Projected Property NOI” means, with respect to any Property that has not at the
time of determination been owned by one or more Subsidiaries of the Company (or
by any Joint Venture in which the Company, directly or indirectly, owns an
interest) for an entire fiscal quarter, the projected, pro forma Net Operating
Income for such Property for such fiscal quarter as mutually agreed by the
Parent Borrower and the Administrative Agent based on (i) if available,
historical financial statements for such Property under prior ownership for the
full fiscal quarter ended immediately prior to the date of determination or (ii)
if such historical financial statements are not available, the projected
aggregate gross revenues from the operation of such Property from tenants in
occupancy and paying rent for the fiscal quarter during which such determination
is made (calculated on a pro forma basis based on the assumption that such
tenants were in occupancy and paying rent from and after the first day of such
fiscal quarter through and including the last day thereof).
“Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any of the Consolidated Businesses or any Joint Venture in
which the Company, directly or indirectly, owns an interest.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (a) any plots, pieces
or parcels of land, (b) any buildings, fixtures, structures, parking areas and
related facilities and amenities (including all sitework, utilities,
infrastructure, paving, striping, signage, curb and gutter, landscaping and
other improvements whether existing now or hereafter constructed), together with
all machinery and mechanical, electrical, HVAC and plumbing systems presently
located thereon and used in the operation thereof, excluding (i) any such items
owned by utility service providers, (ii) any such items owned by tenants or
other third parties that are not Affiliates of the Company and (iii) any items
of personal property (the rights and interests described in clauses (a) and (b)
above being the “Premises”), (c) all easements, rights of way, gores of land or
any lands occupied by streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers, air rights and public places adjoining such
land, and any other interests in property constituting appurtenances to the
Premises, or which hereafter shall in any way belong, relate or be appurtenant
thereto, (d) all hereditaments, gas, oil, minerals (with the right to extract,
sever and remove such gas, oil and minerals), and easements, of every nature
whatsoever, located in, on or benefiting the Premises and (e) all other rights
and


39

--------------------------------------------------------------------------------




privileges thereunto belonging or appertaining and all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in clauses (c) and (d) above.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a REIT and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
auditors (including internal auditors), attorneys and representatives of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reorganization” has the meaning specified in Section 11.25.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Delayed Draw Term Loans or Revolving Credit
Loans, a Loan Notice, (b) with respect to a Competitive Loan, a Competitive Bid
Request, (c) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Delayed Draw Term Lenders” means, as of any date of determination,
Delayed Draw Term Lenders holding more than 50% of the Delayed Draw Term
Facility on such date; provided that the portion of the Delayed Draw Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Delayed Draw Term Lenders.


40

--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) other than the Outstanding Amount
of Competitive Loans and (b) aggregate unused Revolving Credit Commitments
(determined without giving effect to any Competitive Loans outstanding on such
date); provided that the unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the applicable L/C Issuer, as the
case may be, in making such determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) other than the Outstanding Amount of Competitive Loans and
(b) aggregate unused Revolving Credit Commitments (determined without giving
effect to any Competitive Loans outstanding on such date); provided that the
unused Revolving Credit Commitment of, and the portion of the Total Revolving
Credit Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders;
provided further that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the applicable Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief accounting officer, chief financial officer, Managing
Director, Executive Vice President or Senior Vice President of Capital Markets,
treasurer or controller of a Loan Party or any entity authorized to act on
behalf of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party or entity authorized to act on behalf of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party or entity authorized to act on behalf of such Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative


41

--------------------------------------------------------------------------------




Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party or entity authorized to act on behalf of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity securities or other
Equity Interests of the Company or any Subsidiary thereof (except dividends
payable solely in equity securities of the Company or in rights to subscribe for
or purchase equity securities of the Company), or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such equity securities or other Equity Interests, or on
account of any return of capital to the Company’s stockholders, partners or
members (or the equivalent Person thereof).
“Revaluation Date” means, (i) with respect to any Revolving Credit Loan, each of
the following: (a) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (b) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or, in the case of a Eurocurrency Rate Loan, the Tranche Required
Lenders with respect to the Alternative Currency Tranche, shall require, (ii)
with respect to any Delayed Draw Term Loan denominated in an Alternative
Currency, (a) the Delayed Draw Funding Date and (b) such additional dates as the
Administrative Agent or the Required Delayed Draw Term Lenders shall require,
and (iii) with respect to any Letter of Credit, each of the following: (a) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(b) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (c) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency and (d) such
additional dates as the Administrative Agent or an L/C Issuer shall determine or
the Tranche Required Lenders with respect to the Dollar Tranche shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
applicable Revolving Credit Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Dollar Tranche Commitment and/or Alternative Currency Tranche Commitment, as the
context may require.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Closing Date, the Revolving Credit Facility is $1,800,000,000.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


42

--------------------------------------------------------------------------------




“Revolving Credit Loan” means a Dollar Tranche Loan or an Alternative Currency
Tranche Loan.
“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans and/or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender to such
Borrower, substantially in the form of Exhibit D-2.
“Rule 144A Transaction” means a sale or issuance of notes or bonds that are
exempt from registration with the SEC under Rule 144A of the Securities Act.
“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SEC Reports” has the meaning specified in Section 5.19.
“Secured Indebtedness” means any Indebtedness secured by a Lien (excluding
Indebtedness arising under this Agreement).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend


43

--------------------------------------------------------------------------------




to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit H.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Jurisdictions” means, collectively, the United States, Germany,
Poland, the Netherlands, Spain, United Kingdom, France, Denmark, Finland,
Canada, Norway, Austria, Japan, Sweden and Belgium.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Sterling Tranche Lender” means an Alternative Currency Tranche Lender with an
Alternative Currency Tranche Commitment that includes Sterling.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
“Subsidiary Guarantors” means, collectively, (a) each Intermediate Holding
Company and (b) each other Subsidiary of the Company (other than Carey
Financial, LLC) that (i) (A) receives fees under a Management Contract, (B) is a
Wholly-Owned REIT Subsidiary or (C) owns, directly


44

--------------------------------------------------------------------------------




or indirectly, an Unencumbered Eligible Project or a portion thereof and (ii) is
a borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Indebtedness of the type described in clause (a) of such definition that is
not (A) owing to any of the Consolidated Businesses or (B) Secured Indebtedness
(including, without limitation and for the avoidance of doubt, Indebtedness
(other than Secured Indebtedness) that is incurred under or in connection with
notes or bonds issued in a Rule 144A Transaction); provided that if any such
Subsidiary referenced in clause (b) above is not a Domestic Wholly-Owned
Subsidiary, then Subsidiary Guarantor shall mean each of the most immediate
parents of such Subsidiary that are Domestic Wholly-Owned Subsidiaries of the
Company (if any), and including any Domestic Wholly-Owned Subsidiary of the
Company that joins as a Guarantor pursuant to Section 6.12 or otherwise, in each
case, together with their successors and permitted assigns, to the extent such
Domestic Wholly-Owned Subsidiary has not been released from its obligations
hereunder in accordance with Section 10.10.
“Successor Rate” has the meaning specified in Section 3.03(c).
“Successor Rate Amendment” has the meaning specified in Section 3.03(c).
“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, LIBOR
Daily Floating Rate, Daily Floating Eurocurrency Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption and
implementation of such Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Successor Rate exists, in such
other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement in
consultation with the Parent Borrower).
“Supplemental Addendum” has the meaning specified in Section 1.08.
“Supplemental Currency” has the meaning specified in Section 1.08.
“Supplemental Request” has the meaning specified in Section 1.08.
“Supplemental Tranche Effective Date” has the meaning specified in Section 1.08.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related


45

--------------------------------------------------------------------------------




confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans hereunder, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.
“Swing Line Sublimit” means, at any time, the lesser of (a) $75,000,000 and
(b) an amount equal to the then existing Aggregate Alternative Currency Tranche
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).


46

--------------------------------------------------------------------------------




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans having
the same Interest Period made by each of the Term Lenders pursuant to Section
2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans pursuant to Section 2.01(a) and/or Section 2.16 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
under such caption in the Assignment and Assumption or the New Lender Joinder
Agreement pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be increased by such Term Lender pursuant to
Section 2.16 or otherwise adjusted from time to time in accordance with this
Agreement.
“Term Facility” means (a) on or prior to the Closing Date, the aggregate amount
of the Term Commitments at such time and (b) thereafter, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time. On the
Closing Date, the Term Facility is $195,345,000.00.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” has the meaning specified in Section 2.01(a).
“Term Note” means a promissory note made by a Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender to such Borrower, substantially
in the form of Exhibit D‑1.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any
available interest period option under the Loan Documents and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion.
“Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the


47

--------------------------------------------------------------------------------




Company and its Subsidiaries, including, without limitation, mortgage loans,
outstanding balances on lines of credit and notes payable, in each case, as set
forth in the then most recent Compliance Certificate delivered pursuant to
Section 6.02(b) plus (b) the outstanding amount of Indebtedness of Joint
Ventures allocable in accordance with GAAP on account of ownership of interests
in Joint Ventures to the Company and its Subsidiaries as of the time of
determination (with appropriate adjustments for minority interests) plus (c) the
Contingent Obligations of the Company and its Subsidiaries in respect of
Indebtedness and, to the extent allocable to the Company and its Subsidiaries in
accordance with GAAP on account of ownership of interests in Joint Ventures, of
the Joint Ventures in respect of Indebtedness (with appropriate adjustments for
minority interests).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans, Competitive Loans and L/C
Obligations.
“Total Secured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is Secured Indebtedness.
“Total Unsecured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is not Secured Indebtedness.
“Total Value” means, as of any date, the sum, without duplication, of:
(a)    unrestricted Cash and Cash Equivalents which would be included on the
Consolidated Businesses’ consolidated balance sheet as of such date including
fully refundable deposits associated with any potential acquisition and
unrestricted cash in respect of Section 1031 exchanges; plus
(b)    Fair Market Value of Marketable Securities; plus
(c)    in respect of Projects (excluding Projects described in clause (e), (h),
(k) or (l) below) owned or ground-leased by the Company and its Subsidiaries for
at least four full fiscal quarters, (i) the Net Operating Income for such
Projects for the then most recently ended fiscal quarter multiplied by four,
divided by (ii) the Capitalization Rate; plus
(d)    the investment (at cost without depreciation) in Projects (excluding
Projects described in clause (e), (h), (k) or (l) below) owned or ground-leased
by the Company or its Subsidiaries for less than four full fiscal quarters; plus
(e)    an amount equal to 50% of the book value of Property that has been vacant
for less than twelve months, as adjusted in accordance with GAAP to reflect
impairment charges; plus
(f)    the investment in Joint Ventures, valued according to the methodologies
under clauses (c) or (d) above which is allocable to the Company or its
Subsidiaries based on their ownership interests in the related Joint Ventures in
accordance with GAAP; plus


48

--------------------------------------------------------------------------------




(g)    investments in notes secured by mortgages on the Real Property of any
Person at cost, less an amount equal to accrued amortization payments in respect
thereof; plus
(h)    contractual purchase price of Projects owned or ground-leased by the
Company and its Subsidiaries subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of Total Outstanding
Indebtedness; plus
(i)    the book value of all loans made by the Company or its Subsidiaries to
Managed Programs, as adjusted in accordance with GAAP to reflect impairment
charges; plus
(j)    the Net Asset Value of all investments in the securities of Managed
Programs and other common and preferred equity investments published as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01 (or, to the extent no such published Net
Asset Value exists for a Managed Program or other common and preferred equity
investments, the amount of the investment by the Company and its Subsidiaries in
such Managed Program or other common and preferred equity investments (as
applicable) as of the end of such fiscal quarter determined in accordance with
the equity method of accounting); plus
(k)    investments in Real Property under construction which is proceeding to
completion in the ordinary course (valued at the aggregate costs incurred and
paid to date); provided that the amount under this clause (k) shall be limited
to 10% of Total Value; plus
(l)    investments (at the lower of cost or market value) in Real Property
consisting of undeveloped land.
Notwithstanding the foregoing and solely for the purposes of this definition,
the sum of the aggregate investments described in clauses (f), (g) and (l) above
shall not exceed 30% of Total Value with any excess over the foregoing limits
being excluded from Total Value.
“Tranche” means each of the Dollar Tranche and the Alternative Currency Tranche.
“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) of such
Tranche other than the Outstanding Amount of Competitive Loans and (b) aggregate
unused Commitments of such Tranche (determined without giving effect to any
Competitive Loans outstanding on such date); provided that the unused Commitment
of, and the portion of the Total Revolving Credit Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Tranche Required Lenders; provided further that, the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.


49

--------------------------------------------------------------------------------




“Treaty” has the meaning specified in the definition of “UK Treaty State.”
“Type” means, (a) with respect to a Competitive Loan, its character as an
Absolute Rate Loan or a Eurocurrency Margin Bid Loan and (b) with respect to any
other Loan, its character as a Base Rate Loan, a Eurocurrency Rate Loan, a LIBOR
Floating Rate Loan or a Daily Floating Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Borrower DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2 duly
completed and filed by a Designated UK Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by a UK Treaty
Lender under Section 3.01(e)(iii) and which (a) where it relates to a UK Treaty
Lender that was a Lender on the date such Designated UK Borrower joined this
Agreement as a Designated Borrower, is filed within 30 days of such date, or (b)
where is relates to a UK Treaty Lender which becomes a Lender after the date
such Designated UK Borrower joined this Agreement as a Designated Borrower, is
filed within 30 days of the date on which that UK Treaty Lender becomes a
Lender.
“UK CTA” means the Corporation Tax Act 2009.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK ITA” means the UK Income Tax Act 2007.
“UK Non-Bank Lender” means a Lender that is making an advance to a Designated UK
Borrower and gives a UK Tax Confirmation to that Designated UK Borrower.
“UK Qualifying Lender” means:
(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:
(i) a Lender:


50

--------------------------------------------------------------------------------




(A) that is a bank (as defined for the purpose of section 879 of the UK ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the UK CTA; or
(B) in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the UK ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(ii) a Lender that is:
(A) a company resident in the United Kingdom for United Kingdom tax purposes;
(B) a partnership each member of which is:
i.
a company so resident in the United Kingdom; or

ii.
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the UK
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA; (C) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA) of that company; or

(iii) a UK Treaty Lender; or
(b) a Lender that is a building society (as defined for the purposes of section
880 of the UK ITA) making an advance under a Loan Document.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:
(a) a company resident in the United Kingdom for United Kingdom tax purposes;
(b) a partnership each member of which is:
(i) a company so resident in the United Kingdom; or


51

--------------------------------------------------------------------------------




(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA; or
(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company.
“UK Treaty Lender” means a Lender that
(a) is treated as a resident of a UK Treaty State for the purposes of the
Treaty; and
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in a Loan or Letter of
Credit is effectively connected.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Unencumbered Asset Value” means, as of any date, the sum, without duplication,
of:
(a)    unrestricted Cash and Cash Equivalents which would be included on the
Consolidated Businesses’ consolidated balance sheet as of such date including
fully refundable deposits associated with any potential acquisition and
unrestricted cash in respect of Section 1031 exchanges;
(b)    in respect of Unencumbered Eligible Projects (excluding Unencumbered
Eligible Projects described in clause (d) or (e) below) owned or ground-leased
by the Property Borrower and its Subsidiaries for at least four full fiscal
quarters, (i) the portion of Unencumbered Property NOI derived from such
Unencumbered Eligible Projects for the then most recently ended fiscal quarter
multiplied by four, divided by (ii) the Capitalization Rate;
(c)    the investment (at cost without depreciation) in Unencumbered Eligible
Projects (excluding Unencumbered Eligible Projects described in clause (d) or
(e) below) owned or ground-leased by the Company or its Subsidiaries for less
than four full fiscal quarters;
(d)    an amount equal to 50% of the book value of investments made by the
Company and its Subsidiaries in Unencumbered Eligible Projects consisting of
properties that have been vacant for less than twelve months, as adjusted in
accordance with GAAP to reflect impairment charges; and
(e)    investments in Real Property under construction which is proceeding to
completion in the ordinary course (valued at the aggregate costs incurred and
paid to date).


52

--------------------------------------------------------------------------------




Notwithstanding the foregoing and solely for the purposes of this definition:
(A)    the sum of the aggregate investments described in clauses (d) and (e)
above shall not exceed 15% of Unencumbered Asset Value, in each case, with any
excess over the foregoing limits being excluded from the Unencumbered Asset
Value; and
(B)    not more than 25% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Projects that are not located in Specified
Jurisdictions, with any excess over such limit being excluded from the
Unencumbered Asset Value.
“Unencumbered Eligible Project” means an Eligible Project (a) with respect to
which either (i) one or more of the Loan Parties has a direct or indirect
ownership interest of 100% or a ground leasehold interest under an Eligible
Ground Lease, or (ii)(A) one or more of the Loan Parties has an ownership
interest (whether directly or indirectly through a Subsidiary or through an
interest in a Joint Venture) of more than 25%, (B) one or more Managed Programs
has all of the remaining ownership interests in such Eligible Project and
(C) the Company (whether directly or through a Subsidiary or a Joint Venture
Controlled by the Company) controls the management of such Project, and
(b) which is not subject (nor are any equity interests therein owned by the
Company and Subsidiaries thereof subject) to any Liens or preferred equity
interests, except for Permitted Encumbrances and buy sell rights with respect to
Joint Ventures on customary terms and conditions. As used in this definition
only, the term “control” shall mean the authority, with sole discretion, to make
major management decisions with respect to the applicable Project, including
with respect to sale, financing, refinancing, capital improvements, leasing and
the grant of Liens on such Project and to manage the day to day operations of
such Project. Notwithstanding the foregoing, (x) an Eligible Project located in
a Designated Jurisdiction shall not qualify as an Unencumbered Eligible Project
and (y) if any Consolidated Business that directly or indirectly owns an
Eligible Project or a portion thereof is a borrower or guarantor of, or
otherwise incurs a payment obligation in respect of, any Indebtedness of the
type described in clause (a) of such definition that is not (1) owing to any of
the Consolidated Businesses or (2) Secured Indebtedness (including, without
limitation and for the avoidance of doubt, Indebtedness (other than Secured
Indebtedness) that is incurred under or in connection with notes or bonds issued
in a Rule 144A Transaction) and is not a Guarantor, such Eligible Project shall
not qualify as an Unencumbered Eligible Project.
“Unencumbered Property NOI” means the aggregate Net Operating Income from the
Unencumbered Eligible Projects. Unencumbered Property NOI from Unencumbered
Eligible Projects owned by Joint Ventures with Managed Programs will be
calculated as the Net Operating Income from such Unencumbered Eligible Projects
allocated to the Company and its Subsidiaries based on their ownership interest
in such Joint Venture.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


53

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Wells Fargo Bank” means Wells Fargo Bank, N.A. and its successors.
“Wholly-Owned REIT Subsidiary” means any REIT in which the Company or the Parent
Borrower owns, directly or indirectly, 100% of the voting equity thereof.
“Wholly-Owned Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity all of the Equity
Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person. For purposes hereof, so long as the Parent Borrower
remains a Subsidiary of the Company, the Parent Borrower and its Wholly-Owned
Subsidiaries shall be deemed to be Wholly-Owned Subsidiaries of the Company.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules


54

--------------------------------------------------------------------------------




to, the Loan Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Consolidated Businesses shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.


55

--------------------------------------------------------------------------------




(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(c)    Pro Forma Calculation. With respect to any reference herein to
determining compliance with Section 7.11 on a pro forma basis after giving
effect to a transaction or other event, such determination or compliance shall
be calculated as though such transaction or other event had been consummated or
made as of the first day of the four fiscal quarter period most recently ended
for which financial information pursuant to Section 6.01(a) or (b) has been
delivered to the Administrative Agent and the Lenders, and on the basis of such
financial information.
1.04    Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.07    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the Alternative Currency L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalents
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent or the Alternative Currency L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or a Daily Floating
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, Eurocurrency Rate


56

--------------------------------------------------------------------------------




Loan, Daily Floating Eurocurrency Rate Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Alternative Currency L/C Issuer, as the case may
be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate”, “Daily Floating Eurocurrency Rate”, “LIBOR
Daily Floating Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any Successor Rate) or the effect of any of the foregoing, or of any
Successor Rate Conforming Changes.
1.08    Additional Alternative Currencies. (a) The Parent Borrower may from time
to time request (each, a “Supplemental Request”) that the Alternative Currency
Tranche Lenders provide one or more commitments for Eurocurrency Rate Loans to
be made and/or that Letters of Credit to be issued in a currency (each, a
“Supplemental Currency”) other than those specifically listed in the definition
of “Alternative Currency” at the time such request is made; provided that the
requested Supplemental Currency is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars. Each
Supplemental Request shall be (i) subject to the approval of the Administrative
Agent and, in the case of a Supplemental Request with respect to the issuance of
Letters of Credit, shall be subject to the approval of the Alternative Currency
L/C Issuer and (ii) made in writing to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date that the desired commitment in
such Supplemental Currency would take effect (or such other time or date as may
be agreed by the Administrative Agent and, in the case of a Supplemental Request
pertaining to Letters of Credit, the Alternative Currency L/C Issuer, in its or
their sole discretion) in substantially the form of Exhibit J (a “Supplemental
Addendum”) and shall set forth the proposed Supplemental Currency and the other
matters set forth on the form of Supplemental Addendum.
(b)    The Administrative Agent shall promptly notify each Alternative Currency
Tranche Lender following its receipt of a Supplemental Request; and in the case
of a Supplemental Request pertaining to Letters of Credit, the Administrative
Agent shall also promptly notify the Alternative Currency L/C Issuer thereof.
(c)    No Alternative Currency Tranche Lender shall be obligated to provide a
commitment in a Supplemental Currency. Each Alternative Currency Tranche Lender
that agrees to provide a commitment in a Supplemental Currency (each, an
“Authorizing Lender”) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such Supplemental Request
whether it agrees to provide a commitment for Eurocurrency Rate Loans in the
applicable Supplemental Currency. Any Alternative Currency Tranche Lender that
has failed to respond to such request within the time period specified in the
preceding sentence shall be deemed to have declined to provide a commitment in
the applicable Supplemental Currency.
(d)    If the Administrative Agent and, if applicable, the Alternative Currency
L/C Issuer, consent to a Supplemental Request, and one or more Alternative
Currency Tranche Lenders


57

--------------------------------------------------------------------------------




agree to provide a commitment in the applicable Supplemental Currency, the
Administrative Agent shall so notify the Parent Borrower, and the Administrative
Agent and the Parent Borrower shall determine the date such commitment shall
become effective (the “Supplemental Tranche Effective Date”), and any other
terms relating thereto. The Administrative Agent shall promptly distribute a
revised Schedule 2.01 to each Revolving Credit Lender reflecting such new
commitment and notify each Revolving Credit Lender of the Supplemental Tranche
Effective Date. For the avoidance of doubt, from and after the Supplemental
Tranche Effective Date with respect to any Supplemental Currency, all references
in this Agreement to Alternative Currency or Alternative Currencies shall be
deemed, unless the context otherwise requires, to include a reference to such
Supplemental Currency. If the Administrative Agent shall fail to obtain any
requisite consent to a Supplemental Request or no Alternative Currency Tranche
Lender agrees to provide a commitment in the applicable Supplemental Currency,
the Administrative Agent shall promptly so notify the Parent Borrower.
(e)    As a condition precedent to the addition of a commitment in a
Supplemental Currency to this Agreement: (i) each applicable Authorizing Lender
must be able to make Revolving Credit Loans in the Supplemental Currency in
accordance with applicable laws and regulations, (ii) each applicable
Authorizing Lender providing a commitment in the Supplemental Currency and the
Administrative Agent, and the Alternative Currency L/C Issuer if its consent to
the addition of such commitment is required, must execute the requested
Supplemental Addendum, (iii) the Parent Borrower and each other Loan Party must
execute the Supplemental Addendum and (iv) any other documents or certificates
that shall be reasonably requested by the Administrative Agent in connection
with the addition of such commitment shall have been delivered to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.
(f)    In connection with the addition of a commitment in a Supplemental
Currency, the Administrative Agent, the Parent Borrower and the Alternative
Currency L/C Issuer and Authorizing Lenders with such commitments may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to implement the
provisions of this Section, a copy of which shall be made available to each
Lender.
(g)    This Section shall supersede any provisions in Section 11.01 to the
contrary to the extent necessary to give effect to this Section 1.08.
1.09    Change of Currency. (a) Each obligation of any Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such


58

--------------------------------------------------------------------------------




replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro, and the Administrative Agent shall provide three (3)
Business Days prior notice to the Parent Borrower and the Lenders of any such
changes of construction prior to application thereof to any provision of this
Agreement.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. (a)  The Term Borrowing.
(i)    Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make one or more loans (each such loan, a “Term Loan”) to
the Parent Borrower each in Euro or Sterling on the Closing Date, in an
aggregate amount not to exceed such Term Lender’s Term Commitment. Each Term
Borrowing on the Closing Date shall consist of Term Loans made simultaneously by
the Term Lenders in the same currency in accordance with their respective
Applicable Percentages of the Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans shall
only be Eurocurrency Rate Loans, in each case as further provided herein.
(ii)    If the Term Loans are to be made in more than one currency, then on the
Closing Date each Term Lender’s Term Commitment and the Term Facility shall be
allocated by the Administrative Agent into tranches to reflect the Term Loans
made by such Term Lender in each currency and the Administrative Agent shall
restate Schedule 2.01 to reflect the Term Commitments and the Term Facility as
so tranched (which restated schedule the Administrative Agent will make
available to the Lenders and the Parent Borrower). The Administrative Agent and
the Parent Borrower may, without the consent of any Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to reflect any tranching of the Term Facility as contemplated
above.
(b)    The Revolving Credit Borrowings.
(i)    Dollar Tranche Loans. Subject to the terms and conditions set forth
herein, each Dollar Tranche Lender severally agrees to make loans (each such
loan, a “Dollar


59

--------------------------------------------------------------------------------




Tranche Loan”) to the Parent Borrower and any Domestic Designated Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount as to all Borrowers not to exceed at any time outstanding
the amount of such Revolving Credit Lender’s Dollar Tranche Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing
under this Section 2.01(b)(i), (w) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, (x) the Outstanding
Amount of Dollar Tranche Loans plus the Outstanding Amount of all L/C
Obligations, plus the Outstanding Amount of all Swing Line Loans shall not
exceed the Aggregate Dollar Tranche Commitments, (y) the Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Dollar Tranche Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Dollar Tranche Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (z) the Outstanding Amount of
the Dollar Tranche Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Dollar Tranche Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Dollar Tranche Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Dollar Tranche Commitment. Within the limits of each Revolving Credit Lender’s
Dollar Tranche Commitment, and subject to the other terms and conditions hereof,
each Borrower may borrow under this Section 2.01(b)(i), prepay under Section
2.06, and reborrow under this Section 2.01(b)(i). Dollar Tranche Loans may be
Base Rate Loans, LIBOR Floating Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
(ii)    Alternative Currency Tranche Loans. Subject to the terms and conditions
set forth herein, each Alternative Currency Tranche Lender severally agrees to
make loans (each such loan, an “Alternative Currency Tranche Loan”) to the
Parent Borrower and any Designated Borrower in Dollars or in an Alternative
Currency for which such Alternative Currency Tranche Lender has an Alternative
Currency Tranche Commitment from time to time, on any Business Day during the
Availability Period, in an aggregate amount as to all Borrowers not to exceed at
any time outstanding the amount of such Revolving Credit Lender’s Alternative
Currency Tranche Commitment or, with respect to any single Alternative Currency,
not to exceed the maximum amount (if any) that such Revolving Credit Lender has
committed to provide with respect to such Alternative Currency as part of its
Alternative Currency Tranche Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing under this Section 2.01(b)(ii), (w) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, (x) the Outstanding Amount of Alternative Currency
Tranche Loans shall not exceed the Aggregate Alternative Currency Tranche
Commitments, (y) the Outstanding Amount of all Revolving Credit Loans (including
Swing Line Loans) denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit and (z) the Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Dollar Tranche Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Dollar Tranche Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such


60

--------------------------------------------------------------------------------




Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Alternative Currency Tranche Commitment, and subject
to the other terms and conditions hereof, each Borrower may borrow under this
Section 2.01(b)(ii), prepay under Section 2.06, and reborrow under this
Section 2.01(b)(ii). Alternative Currency Tranche Loans in Dollars may be Base
Rate Loans, LIBOR Floating Rate Loans or Eurocurrency Rate Loans and Alternative
Currency Tranche Loans in currencies other than Dollars shall only be
Eurocurrency Rate Loans, in each case as further provided herein.
(iii)    Selection of Tranches. A Borrower may borrow from one or more Tranches
as selected by the Parent Borrower in the applicable Loan Notice, but each
Borrowing within a Tranche shall be made in a currency permitted under such
Tranche of the same Type made simultaneously by all Revolving Credit Lenders
with a Commitment with respect to such Tranche and currency ratably according to
their Commitments with respect to such Tranche and currency.
(c)    The Delayed Draw Term Borrowing.
(i)    Subject to the terms and conditions set forth herein, each Delayed Draw
Term Lender severally agrees to make one or more loans (each such loan, a
“Delayed Draw Term Loan”) to the Parent Borrower or any Designated Borrower each
in Dollars, Euro or Sterling on any single Business Day (the “Delayed Draw
Funding Date”) on or prior to the Delayed Draw Termination Date, in an aggregate
amount not to exceed such Delayed Draw Term Lender’s Delayed Draw Term
Commitment. Each Delayed Draw Term Borrowing on the Delayed Draw Funding Date
shall consist of Delayed Draw Term Loans made simultaneously by the Delayed Draw
Term Lenders in the same currency in accordance with their respective Applicable
Percentages of the Delayed Draw Term Facility. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Delayed Draw Term
Loans in Dollars may be Base Rate Loans, Eurocurrency Rate Loans or LIBOR
Floating Rate Loans, and Delayed Draw Term Loans in Euro or Sterling shall only
be Eurocurrency Rate Loans, in each case as further provided herein.
(ii)    If the Delayed Draw Term Loans are to be made in more than one currency,
then on the Delayed Draw Funding Date each Delayed Draw Term Lender’s Delayed
Draw Term Commitment and the Delayed Draw Term Facility shall be allocated by
the Administrative Agent into tranches to reflect the Delayed Draw Term Loans
made by such Delayed Draw Term Lender in each currency and the Administrative
Agent shall restate Schedule 2.01 to reflect the Delayed Draw Term Commitments
and the Delayed Draw Term Facility as so tranched (which restated schedule the
Administrative Agent will make available to the Lenders and the Parent
Borrower). The Administrative Agent and the Parent Borrower may, without the
consent of any Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Parent Borrower, to reflect any tranching of
the Delayed Draw Term Facility as contemplated above.


61

--------------------------------------------------------------------------------




2.02    Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Delayed Draw Term Borrowing, each Revolving Credit Borrowing,
each conversion of Delayed Draw Term Loans or Revolving Credit Loans from one
Type to the other, and each continuation of Eurocurrency Rate Committed Loans
shall be made upon the Parent Borrower’s (on its own behalf and on behalf of any
Designated Borrower) irrevocable notice to the Administrative Agent, which may
be given by (A) telephone or (B) a Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice. Each such Loan Notice must be received by the Administrative Agent
not later than 11:00 a.m. (i) two Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurocurrency Rate Committed
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Committed
Loans denominated in Dollars to Base Rate Loans, (ii) three Business Days (or
four Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Committed
Loans denominated in Alternative Currencies, and (iii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Parent Borrower is requesting a Term Borrowing, a Delayed Draw Term Borrowing, a
Revolving Credit Borrowing, a conversion of Delayed Draw Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Committed Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Delayed Draw Term Loans or
Revolving Credit Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, (vi) the Tranche and currency of any
Revolving Credit Loans requested to be borrowed or continued, (vii) the currency
of any Delayed Draw Term Loans requested to be borrowed or continued and
(viii) the name of the Borrower (which shall be the Parent Borrower or a
permitted Designated Borrower). If the Parent Borrower fails to specify a
currency in a Loan Notice requesting a Revolving Credit Borrowing or Delayed
Draw Term Borrowing, then the Loan so requested shall be made in Dollars. If the
Parent Borrower fails to specify a Tranche in a Loan Notice requesting a
Revolving Credit Borrowing, then the Loan Notice shall be deemed to be a request
for a Borrowing under the Dollar Tranche if the request is for a Borrowing in
Dollars and the Alternative Currency Tranche if the request is for a Borrowing
in an Alternative Currency. If the Parent Borrower fails to specify a Type of
Loan in a Loan Notice or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Committed Loans in
their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Committed Loans. If the Parent Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Committed Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Loan may be converted into or continued as a
Loan denominated in a different currency or in a different Tranche, but instead


62

--------------------------------------------------------------------------------




must be prepaid in the original currency of such Loan and reborrowed in the
other currency or reborrowed in a different Tranche to the extent permitted
herein. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurocurrency Rate Loan and a Term Loan may not be
converted to a Base Rate Loan.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its
Applicable Percentage under the applicable Facility (and Applicable Tranche
Percentage in the case of Revolving Credit Loans) of the applicable Term Loans,
Delayed Draw Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Parent Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in the case described in Section 2.02(a). In the
case of a Term Borrowing, a Delayed Draw Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Loan in an Alternative Currency, in
each case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Parent
Borrower or the applicable Designated Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Parent Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Revolving Credit Borrowing denominated in Dollars is given by the Parent
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Committed Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate
Committed Loans (whether in Dollars or any Alternative Currency) without the
consent of the Required Lenders, and the Required Revolving Lenders may demand
that any or all of the then outstanding Eurocurrency Rate Committed Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Parent Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.
(e)    After giving effect to all Term Borrowings and all continuations of
Term Loans, there shall not be more than five Interest Periods in effect in
respect of the Term Facility.


63

--------------------------------------------------------------------------------




After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than 15
Interest Periods in effect in respect of the Revolving Credit Facility. After
giving effect to all Delayed Draw Term Borrowings, all conversions of Delayed
Draw Term Loans from one Type to the other, and all continuations of Delayed
Draw Term Loans as the same Type, there shall not be more than five Interest
Periods in effect in respect of the Delayed Draw Term Facility.
2.03    Competitive Loans. (a) General. Subject to the terms and conditions set
forth herein, as long as the Company maintains at least two Investment Grade
Credit Ratings from S&P, Moody’s or Fitch each Lender agrees that the Parent
Borrower may from time to time prior to the Maturity Date request the Lenders to
submit offers to make loans in Dollars (each such loan, a “Competitive Loan”) to
the Parent Borrower and any Designated Borrower pursuant to this Section 2.03;
provided, however, that after giving effect to any Competitive Borrowing, (i)
the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the Outstanding Amount of all Competitive Loans shall not
exceed the Competitive Loan Sublimit. There shall not be more than five
different Interest Periods in effect with respect to Competitive Loans at any
time. Notwithstanding anything to the contrary contained herein, only a
Revolving Credit Lender may make a Competitive Loan.
(b)    Requesting Competitive Bids. The Parent Borrower (on its own behalf and
on behalf of any Designated Borrower) may request the submission of Competitive
Bids by delivering a Competitive Bid Request to the Administrative Agent not
later than 11:00 a.m. (i) one Business Day prior to the requested date of any
Competitive Borrowing that is to consist of Absolute Rate Loans or (ii) three
Business Days prior to the requested date of any Competitive Borrowing that is
to consist of Eurocurrency Margin Bid Loans. Each Competitive Bid Request shall
specify (i) the requested date of the Competitive Borrowing (which shall be a
Business Day), (ii) the aggregate principal amount of Competitive Loans
requested (which must be $5,000,000 or a whole multiple of $1,000,000 in excess
thereof), (iii) the Type of Competitive Loans requested, (iv) the duration of
the Interest Period with respect thereto and (v) the name of the Borrower (which
shall be the Parent Borrower or a Designated Borrower), and shall be signed by a
Responsible Officer of the Parent Borrower. No Competitive Bid Request shall
contain a request for Competitive Loans having more than three different
Interest Periods. Unless the Administrative Agent otherwise agrees in its sole
discretion, the Parent Borrower may not submit a Competitive Bid Request (on its
own behalf or on behalf of any Designated Borrower) if it has submitted another
Competitive Bid Request within the prior five Business Days.
(c)    Submitting Competitive Bids.
(i)    The Administrative Agent shall promptly notify each Lender of each
Competitive Bid Request received by it from the Parent Borrower and the contents
of such Competitive Bid Request.
(ii)    Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Competitive Loans in response to
such Competitive Bid Request. Such Competitive Bid must be delivered to the
Administrative


64

--------------------------------------------------------------------------------




Agent not later than 10:30 a.m. (A) on the requested date of any Competitive
Borrowing that is to consist of Absolute Rate Loans, and (B) two Business Days
prior to the requested date of any Competitive Borrowing that is to consist of
Eurocurrency Margin Bid Loans; provided, however, that any Competitive Bid
submitted by Bank of America in its capacity as a Lender in response to any
Competitive Bid Request must be submitted to the Administrative Agent not later
than 10:15 a.m. on the date on which Competitive Bids are required to be
delivered by the other Lenders in response to such Competitive Bid Request. Each
Competitive Bid shall specify (A) the proposed date of the Competitive
Borrowing; (B) the principal amount of each Competitive Loan for which such
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the Revolving Credit Commitment of the bidding Lender,
(y) must be $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Competitive Loans for which
Competitive Bids were requested; (C) if the proposed Competitive Borrowing is to
consist of Absolute Rate Bid Loans, the Absolute Rate offered for each such Bid
Loan and the Interest Period applicable thereto; (D) if the proposed Competitive
Borrowing is to consist of Eurocurrency Margin Bid Loans, the Eurocurrency Bid
Margin with respect to each such Eurocurrency Margin Bid Loan and the Interest
Period applicable thereto; and (E) the identity of the bidding Lender.
(iii)    Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Competitive Bid Request. Any Lender may correct a Competitive
Bid containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
(iv)    Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
(d)    Notice to Parent Borrower of Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any Competitive Borrowing that is to consist of
Absolute Rate Loans or (ii) two Business Days prior to the requested date of any
Competitive Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Parent Borrower of the identity of each
Lender that has submitted a Competitive Bid that complies with Section 2.03(c)
and of the terms of the offers contained in each such Competitive Bid.
(e)    Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Competitive Borrowing that is to consist of Absolute Rate
Loans and (ii) two Business Days prior to the requested date of any Competitive
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the Parent
Borrower shall notify the Administrative Agent of its


65

--------------------------------------------------------------------------------




acceptance or rejection of the Competitive Bids notified to it pursuant to
Section 2.03(d). The Parent Borrower shall be under no obligation to accept any
Competitive Bid and may choose to reject all Competitive Bids. In the case of
acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Parent Borrower
may accept any Competitive Bid in whole or in part; provided that:
(i)    the aggregate principal amount of each Competitive Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Request;
(ii)    the principal amount of each Competitive Loan must be $5,000,000 or a
whole multiple of $1,000,000 in excess thereof;
(iii)    the acceptance of Competitive Bids may be made only on the basis of
ascending Absolute Rates or Eurocurrency Bid Margins within each Interest
Period; and
(iv)    the Parent Borrower may not accept any Competitive Bid that is described
in Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.
(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Competitive Borrowing to exceed the amount specified therefor in
the related Competitive Bid Request, then, unless otherwise agreed by the Parent
Borrower, the Administrative Agent and such Lenders, such Competitive Bids shall
be accepted as nearly as possible in proportion to the amount offered by each
such Lender in respect of such Interest Period, with such accepted amounts being
rounded to the nearest whole multiple of $1,000,000.
(g)    Notice to Lenders of Acceptance or Rejection of Competitive Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its Competitive Bid has been accepted and, if its
Competitive Bid has been accepted, of the amount of the Competitive Loan or
Competitive Loans to be made by it on the date of the applicable Competitive
Borrowing. Any Competitive Bid or portion thereof that is not accepted by the
Parent Borrower by the applicable time specified in Section 2.03(e) shall be
deemed rejected.
(h)    Notice of Eurocurrency Rate. If any Competitive Borrowing is to consist
of Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Parent Borrower and the Lenders that will
be participating in such Competitive Borrowing of such Eurocurrency Rate.
(i)    Funding of Competitive Loans. Each Lender that has received notice
pursuant to Section 2.03(g) that all or a portion of its Competitive Bid has
been accepted by the Parent Borrower shall make the amount of its Competitive
Loan(s) available to the Administrative


66

--------------------------------------------------------------------------------




Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the date of the requested Competitive Borrowing. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Parent
Borrower or the applicable Designated Borrower in like funds as received by the
Administrative Agent.
(j)    Notice of Range of Competitive Bids. After each Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a Competitive Bid in such auction of the ranges of Competitive
Bids submitted (without the bidder’s name) and accepted for each Competitive
Loan and the aggregate amount of each Competitive Borrowing.
2.04    Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Dollar Tranche Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars, and, solely in the case of the Alternative
Currency L/C Issuer, in one or more Alternative Currencies, in each case, for
the account of the Parent Borrower or a Subsidiary thereof, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.04(b), and (2) to honor compliant drawings under the Letters of Credit; and
(B) the Dollar Tranche Lenders severally agree to participate in Letters of
Credit issued for the account of the Parent Borrower or a Subsidiary thereof and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time,
(w) the Outstanding Amount of Dollar Tranche Loans plus the Outstanding Amount
of all L/C Obligations, plus the Outstanding Amount of all Swing Line Loans
shall not exceed the Aggregate Dollar Tranche Commitments, (x) the Outstanding
Amount of the Dollar Tranche Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Dollar Tranche Commitment, (y) the Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Dollar Tranche Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Dollar Tranche Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Parent Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Parent Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Parent Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Parent Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:


67

--------------------------------------------------------------------------------




(A)        subject to Section 2.04(b)(iii) the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent and such L/C Issuer have
approved such expiry date; provided that in no event will any Letter of Credit
have an expiry date that is later than the first anniversary of the Maturity
Date; or
(B)        the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Administrative Agent and such
L/C Issuer have approved such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing that Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or that Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to that Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or, in the case of the Alternative Currency L/C Issuer, an Alternative
Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Parent
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure with respect to such Defaulting Lender, as it may elect in its sole
discretion; or


68

--------------------------------------------------------------------------------




(G)    after giving effect to any L/C Credit Extension with respect to such
Letter of Credit, the L/C Obligations with respect to all Letters of Credit
issued by such L/C Issuer would exceed one-third of the Letter of Credit
Sublimit (the “L/C Commitment Amount”); provided that, subject to the
limitations set forth in the proviso to Section 2.04(a)(i), any L/C Issuer may
issue Letters of Credit in excess of such L/C Issuer’s L/C Commitment Amount.
(iv)    No L/C Issuer other than the Alternative Currency L/C Issuer shall issue
a Letter of Credit denominated in a currency other than Dollars.
(v)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue that Letter of Credit in its amended form
under the terms hereof.
(vi)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
that Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of that Letter of Credit does not accept the proposed amendment to
that Letter of Credit.
(vii)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Parent Borrower delivered
to an L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Parent Borrower. Such Letter of Credit Application
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the applicable L/C Issuer,
by personal delivery or by any other means acceptable to such L/C Issuer. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters


69

--------------------------------------------------------------------------------




as the applicable L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the applicable L/C Issuer may require.
Additionally, the Parent Borrower shall furnish to the applicable L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
or the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Dollar Tranche Percentage times the amount of such Letter of Credit.
(iii)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an L/C Issuer, the Parent Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the first anniversary of the Maturity Date; provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date


70

--------------------------------------------------------------------------------




(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Parent Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(v)    If the expiry date of any Letter of Credit (including any Auto-Extension
Letter of Credit) would occur after the Maturity Date, the Parent Borrower
hereby agrees that it will not later than the Letter of Credit Expiration Date
(or, in the case of a Letter of Credit issued or extended on or after the Letter
of Credit Expiration Date, on the date of such issuance or extension, as
applicable) Cash Collateralize such Letter of Credit in an amount equal to the
L/C Obligations arising in connection with such Letter of Credit.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Parent
Borrower and the Administrative Agent thereof (such notification provided by
such L/C Issuer to the Parent Borrower and the Administrative Agent being
referred to herein as an “L/C Draw Notice”). If an L/C Draw Notice with respect
to a Letter of Credit is received by the Parent Borrower (x) on or prior to
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date a payment is made by an
L/C Issuer under a Letter of Credit being referred to herein as an “Honor
Date”), then, not later than 1:00 p.m. on the Honor Date under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the Honor Date
under a Letter of Credit to be reimbursed in an Alternative Currency, the Parent
Borrower shall (or shall cause the applicable Subsidiary to) reimburse the
applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing and in the applicable currency or (y) after 11:00 a.m. on
the Honor Date under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the Honor Date under a Letter of Credit to be reimbursed in
an Alternative Currency, then, not later than 1:00 p.m. under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time under a Letter of Credit to
be reimbursed in an Alternative Currency on the first Business Day following the
Honor Date, Parent Borrower shall (or shall cause the applicable Subsidiary to)
reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency (such
date on which the Parent Borrower, pursuant to clauses (x) and (y) of this
sentence, is required to reimburse (or cause to be reimbursed) the applicable
L/C Issuer for a drawing under a Letter of Credit is referred to herein as the
“L/C Reimbursement Date”); provided, however, that if the L/C Reimbursement Date
for a drawing under a Letter of Credit is the Business Day following the Honor
Date pursuant to clause (y) of this sentence, the Unreimbursed Amount shall
accrue interest from and including the Honor Date until such time as the
applicable L/C Issuer is reimbursed in full therefor (whether


71

--------------------------------------------------------------------------------




through payment by the Parent Borrower or the applicable Subsidiary and/or
through a Loan or L/C Borrowing made in accordance with paragraph (ii) or (iii)
of this Section 2.04(c)) at a rate equal to (A) for the period from and
including the Honor Date to but excluding the first Business Day to occur
thereafter, the rate of interest then applicable to a Revolving Credit Loan that
is a Base Rate Loan and (B) thereafter, at the Default Rate applicable to a
Revolving Credit Loan that is a Base Rate Loan. Interest accruing on the
Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Parent Borrower promptly to the Administrative
Agent, solely for the account of the applicable L/C Issuer. If the Parent
Borrower fails to (or fails to cause the applicable Subsidiary to) timely
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Dollar Tranche Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Dollar
Tranche Percentage thereof. In such event, the Parent Borrower shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans under the
Dollar Tranche to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Dollar Tranche Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. For the avoidance of
doubt, in the case of a Letter of Credit denominated in an Alternative Currency,
the Parent Borrower shall (or shall cause the applicable Subsidiary to)
reimburse the applicable L/C Issuer in such Alternative Currency, unless (A)
such L/C Issuer (at its option) shall have specified in its L/C Draw Notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified such L/C Issuer promptly following receipt of the L/C Draw Notice that
the Parent Borrower will (or will cause the applicable Subsidiary to) reimburse
such L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of
a drawing under a Letter of Credit denominated in an Alternative Currency, the
applicable L/C Issuer shall notify the Parent Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the preceding two sentences and (B) the Dollar
amount paid (or caused to be paid by) the Parent Borrower, whether on or after
the Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Parent Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing.
(ii)    Each Dollar Tranche Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) for the account of the applicable L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar denominated payments
in an amount equal to its Dollar Tranche Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject


72

--------------------------------------------------------------------------------




to the provisions of Section 2.04(c)(iii), each Dollar Tranche Lender that so
makes funds available shall be deemed to have made a Revolving Credit Loan under
the Dollar Tranche that is a Base Rate Loan to the Parent Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Dollar Tranche Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.
(iv)    Until each Dollar Tranche Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Dollar Tranche Percentage of such amount shall be solely for the
account of such L/C Issuer.
(v)    Each Dollar Tranche Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Parent Borrower, any Subsidiary thereof or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Dollar Tranche Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Parent Borrower of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.
(vi)    If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect,


73

--------------------------------------------------------------------------------




plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be as of the date of such Borrowing
or L/C Advance. A certificate of the applicable L/C Issuer submitted to any
Dollar Tranche Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.04(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. (i) At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Dollar Tranche
Lender such Lender’s L/C Advance or proceeds of such Dollar Tranche Lender’s
Revolving Credit Loan in respect of such payment in accordance with Section
2.04(c), if the Administrative Agent receives for the account of an L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Parent Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Dollar Tranche Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.04(c)(i) and paid to the Dollar Tranche
Lenders entitled thereto is required to be returned under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by an L/C Issuer in its discretion), each Dollar Tranche Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Dollar Tranche Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect; provided that, any demand made by the Administrative
Agent after 2:00 p.m. on any Business Day shall be deemed received by the
Lenders on the immediately following Business Day. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The Parent Borrower’s obligation to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing and each Revolving Credit Loan made pursuant to Section
2.04(c) shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary thereof may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the applicable
L/C Issuer, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby


74

--------------------------------------------------------------------------------




or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Parent Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent Borrower or any
Subsidiary thereof or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
of its Subsidiaries.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the applicable L/C Issuer. The Parent
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the


75

--------------------------------------------------------------------------------




Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of any L/C Issuer, the Administrative Agent, any Lender, any
of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders, the Required Revolving Lenders or the Required
Dollar Tranche Lender, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Parent Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Parent Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of any L/C Issuer, the Administrative Agent,
any Lender, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vii) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Parent Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Parent Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Parent Borrower which the Parent Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit (other than as a result of an
order of a court of competent jurisdiction). In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with such beneficiary.
(g)    Applicability of ISP and UCP 600; Limitation of Liability. Unless
otherwise expressly agreed by an L/C Issuer and the Parent Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP or UCP 600 shall apply to such
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Parent Borrower for, and no L/C Issuer’s rights and remedies
against the Parent Borrower shall be impaired by, any action or inaction of such
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of


76

--------------------------------------------------------------------------------




International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Dollar Tranche Lender in accordance, subject to
adjustment as provided in Section 2.18, with its Dollar Tranche Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.04 shall be payable, to the maximum extent permitted by applicable Law, to the
other Dollar Tranche Lenders in accordance with the upward adjustments in their
respective Dollar Tranche Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiry date of such Letter of
Credit and thereafter on demand and (ii) computed on a quarterly basis in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall pay directly to each L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
by such L/C Issuer, at a rate per annum equal to 0.125%, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the expiry date of such Letter
of Credit and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


77

--------------------------------------------------------------------------------




(k)    Letters of Credit Issued for the Parent Borrower and its Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of the Parent Borrower, or is for the account of a
Subsidiary thereof, the Parent Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Parent Borrower hereby acknowledges that the issuance of such
Letters of Credit inures to the benefit of the Parent Borrower, and that the
Parent Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
(l)    Letters of Credit Issued Under Dollar Tranche. Without regard to the
currency in which a Letter of Credit is denominated, each Letter of Credit may
only be issued under the Dollar Tranche. Letters of Credit may not be issued
under any other Tranche.
(m)    Outstanding Letters of Credit. Each L/C Issuer shall deliver to the
Administrative Agent an accounting of all Letters of Credit issued by such L/C
Issuer and outstanding as of the end of each fiscal quarter of the Parent
Borrower.
2.05    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, may in its sole
discretion, make loans in Euro or Sterling (each such loan, a “Swing Line Loan”)
to the Parent Borrower and any Designated Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit and when
aggregated with (i) the Outstanding Amount of Revolving Credit Loans of any
Revolving Credit Lender that is an Affiliate of the Swing Line Lender and the
Dollar Tranche Percentage of L/C Obligations of such Revolving Credit Lender,
may not exceed the amount of such Revolving Credit Lender’s Revolving Credit
Commitment and (ii)  the Outstanding Amount of the Alternative Currency Tranche
Loans of any Alternative Currency Tranche Lender that is an Affiliate of the
Swing Line Lender, may not exceed the amount of such Alternative Currency
Tranche Lender’s Alternative Currency Tranche Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time,
(ii) the Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Dollar Tranche
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
the aggregate amount of such Revolving Credit Lender’s Applicable Tranche
Percentage of the Outstanding Amount of each Swing Line Loan at such time shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (iii) the
Outstanding Amount of the Alternative Currency Tranche Loans of any Revolving
Credit Lender, plus such Revolving Credit Lender’s Applicable Tranche Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such
Revolving Credit Lender’s Alternative Currency Tranche Commitment and (iv) the
Outstanding Amount of all Alternative Currency Tranche Loans, plus the
Outstanding Amount of all Swing Line Loans shall not exceed the Alternative
Currency Sublimit, and provided further that (x) the Parent Borrower or relevant
Designated Borrower, as applicable, shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan and (y) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms


78

--------------------------------------------------------------------------------




and conditions hereof, the Parent Borrower and any Designated Borrower may
borrow under this Section 2.05, prepay under Section 2.06, and reborrow under
this Section 2.05. Each Swing Line Loan shall bear interest at a rate based on
the Daily Floating Eurocurrency Rate. Immediately upon the making of a Swing
Line Loan denominated in Euro, each Euro Tranche Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Tranche Percentage times
the amount of such Swing Line Loan, and immediately upon the making of a Swing
Line Loan denominated in Sterling, each Sterling Tranche Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Tranche
Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s (on its own behalf or on behalf of any Designated Borrower)
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Each such Swing
Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 11:00 a.m. (London time) on the requested
borrowing date (or with respect to Swing Line Loans requested for a day on which
banks are not open for general business in New York but are open for general
business in London, one Business Day prior to the requested borrowing date), and
shall specify (i) the aggregate amount to be borrowed, which shall be a minimum
of $100,000, (ii) the currency of the Swing Line Loan being requested and (iii)
the requested borrowing date, which shall be a Business Day. Following receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. (London time) on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. (London time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Parent Borrower or the applicable Designated Borrower in Same
Day Funds either by (i) crediting the account of such Borrower on the books of
the Swing Line Lender or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Parent Borrower (on its own behalf or on behalf of
the applicable Designated Borrower).
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Parent Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Euro Tranche


79

--------------------------------------------------------------------------------




Lender or Sterling Tranche Lender, as the case may be, make a Eurocurrency Rate
Committed Loan denominated in Euro or Sterling, as applicable, in an amount
equal to such Lender’s Applicable Tranche Percentage of the amount of Swing Line
Loans denominated in such currency then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurocurrency Rate Loans, but subject to the unutilized portion of the
Aggregate Alternative Currency Tranche Commitments with respect to each such
currency and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Parent Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Euro
Tranche Lender and/or Sterling Tranche Lender, as applicable, shall make an
amount equal to its Applicable Tranche Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for the applicable currency not later than 11:00
a.m. on the day specified in such Loan Notice (or on the immediately following
Business Day if such notice is received by the Lenders after 11:00 a.m. on the
specified funding date), whereupon, subject to Section 2.05(c)(ii), each
Alternative Currency Tranche Lender that so makes funds available shall be
deemed to have made a Eurocurrency Rate Committed Loan to the Parent Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Eurocurrency Rate Committed Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Euro Tranche Lenders or Sterling Tranche Lenders, as applicable, fund its
risk participation in the relevant Swing Line Loan and each such Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Euro Tranche Lender or Sterling Tranche Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be, as of the date of such Borrowing
or the required date of funding of such participations. A certificate of the
Swing Line Lender submitted to any Euro Tranche Lender or Sterling Tranche
Lender (through the Administrative Agent) with


80

--------------------------------------------------------------------------------




respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Euro Tranche Lender’s and each Sterling Tranche Lender’s obligation
to make Alternative Currency Tranche Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Parent Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each such Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.05(c) is subject to
the conditions set forth in Section 4.02 other than Section 4.02(b). No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations. (i) At any time after any Euro Tranche
Lender or Sterling Tranche Lender has purchased and funded a risk participation
in a Swing Line Loan or made a Revolving Credit Loan pursuant to Section
2.05(c), if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Applicable
Tranche Percentage thereof in the same funds as those received by the Swing Line
Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan paid to the Euro Tranche Lenders or the
Sterling Tranche Lenders is required to be returned by the Swing Line Lender
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Swing Line Lender in its discretion), each
Euro Tranche Lender or Sterling Tranche Lender, as applicable, shall pay to the
Swing Line Lender its Applicable Tranche Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Euro Tranche Lenders and the
Sterling Tranche Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Administrative Agent shall
invoice the Parent Borrower (on its own behalf and on behalf of any Designated
Borrower) for interest on all Swing Line Loans. Until each Euro Tranche Lender
or Sterling Tranche Lender, as the case may be, funds its Eurocurrency Rate
Committed Loan or risk participation pursuant to this Section 2.05 to refinance
such Revolving Credit Lender’s Applicable Tranche Percentage of any Swing Line
Loan, interest in respect of such Applicable Tranche Percentage shall be solely
for the account of the Swing Line Lender.


81

--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans to such
Borrower through the Administrative Agent for the account of the Swing Line
Lender.
(g)    Swing Line Loan Made Under Alternative Currency Tranche. Each Swing Line
Loan may only be made under the Alternative Currency Tranche. Swing Line Loans
may not be made under any other Tranche.
2.06    Prepayments. (a) Optional. (i)  Each Borrower may, upon notice from the
Parent Borrower (on its own behalf and on behalf of any Designated Borrower) to
the Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
its Term Loans, Delayed Draw Term Loans and Revolving Credit Loans, as
applicable, in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three Business Days prior to any date of prepayment of Eurocurrency
Rate Committed Loans denominated in Dollars, (2) four Business Days (or five, in
the case of prepayment of Loans denominated in Special Notice Currencies) prior
to any date of prepayment of Eurocurrency Rate Committed Loans denominated in
Alternative Currencies, and (3) on the date of prepayment of Base Rate Loans and
LIBOR Floating Rate Loans; (B) any prepayment of Eurocurrency Rate Committed
Loans (whether denominated in Dollars or in Alternative Currencies) shall be in
a minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Facility, the name of the Borrower (which shall be the Parent Borrower or a
Designated Borrower), the Tranche (if applicable) and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Committed Loans are to be prepaid, the
currency and Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of any prepayment of the Term Facility
or the Delayed Draw Term Facility and such Lender’s Applicable Tranche
Percentage in respect of any prepayment of any Tranche under the Revolving
Credit Facility). If such notice is given by the Parent Borrower, the Parent
Borrower or the applicable Designated Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Committed Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each such prepayment shall be promptly paid to the Lenders in accordance with
their respective Applicable Percentages in respect of any prepayment of the Term
Facility or the Delayed Draw Term Facility, their respective Dollar Tranche
Percentage in respect of any prepayment of the Dollar Tranche and their
respective Applicable Tranche Percentage in respect of any prepayment of the
Alternative Currency Tranche.
(ii)    No Competitive Loan may be prepaid without the prior consent of the
applicable Competitive Loan Lender.


82

--------------------------------------------------------------------------------




(iii)    Any Borrower may, upon notice from the Parent Borrower (on its own
behalf or on behalf of any Designated Borrower) to the Swing Line Lender
pursuant to delivery to the Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 11:00 a.m. (London time) on the date
of the prepayment, and (B) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Parent Borrower, the Parent Borrower
or applicable Designated Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(b)    Mandatory. (i) If the Administrative Agent notifies the Parent Borrower
at any time that the Total Revolving Credit Outstandings exceed the Revolving
Credit Facility then in effect, then within two Business Days after receipt of
such notice, the Borrowers shall prepay Revolving Credit Loans (including Swing
Line Loans and L/C Borrowings) and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount at least equal to such
excess; provided, however, that, the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(b) unless after
the prepayment in full of the Revolving Credit Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations which have occurred.
(ii)    If the Administrative Agent notifies the Parent Borrower at any time
that the Outstanding Amount of all Revolving Credit Loans (including Swing Line
Loans) denominated in Alternative Currencies at such time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay
Revolving Credit Loans (including Swing Line Loans, which for the avoidance of
doubt shall be prepaid in the currency in which such Swing Line Loan is
denominated) in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect.
(iii)    Prepayments of the Revolving Credit Facility made pursuant to the
foregoing provisions of this Section 2.06(b), first, shall be applied ratably to
the L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to
the outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon a drawing under any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any Loan
Party) to reimburse the L/C Issuers or the Revolving Credit Lenders, as
applicable.
(iv)    If the Administrative Agent notifies the Parent Borrower at any time
that the Outstanding Amount of the L/C Obligations exceeds 105% of the Letter of
Credit


83

--------------------------------------------------------------------------------




Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall Cash Collateralize the L/C Obligations to the extent
necessary, such that, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder does not exceed 100% of the
Letter of Credit Sublimit.
(v)    If the Administrative Agent notifies the Parent Borrower at any time or
the Parent Borrower notifies the Administrative Agent at any time that the
obligations of the Parent Borrower under Article X with respect to any
outstanding Guaranteed Obligations owing by any Designated Borrower (herein, the
“Affected Borrower”) shall for any reason (1) be terminated, (2) cease to be in
full force and effect or (3) not be the legal, valid and binding obligations of
the Parent Borrower enforceable against the Parent Borrower in accordance with
its terms, then, within two Business Days after receipt of such notice, the
Affected Borrower shall prepay (or the Parent Borrower shall prepay or cause to
be prepaid) the full principal of and interest on the Loans owing by such
Affected Borrower and all other amounts whatsoever payable hereunder by such
Affected Borrower (including, without limitation, all amounts payable under
Section 3.05 as a result of such prepayment).
2.07    Termination or Reduction of Commitments. (a) Optional. The Parent
Borrower may, upon notice to the Administrative Agent, (x) terminate the
Revolving Credit Facility, the Letter of Credit Sublimit, the Swing Line
Sublimit or the Alternative Currency Sublimit, (y) from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit, the Swing
Line Sublimit or the Alternative Currency Sublimit or (z) prior to the Delayed
Draw Termination Date, terminate or permanently reduce the Delayed Draw Term
Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Parent Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility (as so reduced), (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit (as so
reduced), (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit (as so reduced), (D) the Alternative
Currency Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of all Revolving Credit Loans
(including Swing Line Loans) denominated in Alternative Currencies would exceed
the Alternative Currency Sublimit (as so reduced), (E) the Aggregate Dollar
Tranche Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Outstanding Amount of Dollar Tranche Loans
would exceed the Aggregate Dollar Tranche Commitments (as so reduced), or
(F) the Aggregate Alternative Currency Tranche Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of Alternative Currency Tranche Loans would exceed the
Aggregate Alternative Currency Tranche Commitments (as so reduced).
(b)    Mandatory. (i)  The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.


84

--------------------------------------------------------------------------------




(ii)    If, after giving effect to any reduction or termination of (x) Revolving
Credit Commitments under this Section 2.07, the Letter of Credit Sublimit, the
Aggregate Dollar Tranche Commitments or the Aggregate Alternative Currency
Tranche Commitments exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit, the Aggregate Dollar Tranche Commitments or the
Aggregate Alternative Currency Tranche Commitments, as the case may be, shall be
automatically reduced by the amount of such excess, (y) the Aggregate Dollar
Tranche Commitments under this Section 2.07, the Letter of Credit Sublimit
exceeds the Aggregate Dollar Tranche Commitments at such time, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess or
(z) the Aggregate Alternative Currency Tranche Commitments under this Section
2.07, the Swing Line Sublimit exceeds the Aggregate Alternative Currency Tranche
Commitments at such time, the Swing Line Sublimit shall be automatically reduced
by the amount of such excess.
(iii)    The aggregate unfunded Delayed Draw Term Commitments shall be
automatically and permanently reduced to zero on the Delayed Draw Termination
Date.
(c)    Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit, the
Alternative Currency Sublimit or the Revolving Credit Facility under this
Section 2.07. Upon any reduction of the Revolving Credit Facility, the Revolving
Credit Commitment of each Revolving Credit Lender shall be reduced by such
Lender’s Applicable Revolving Credit Percentage of such reduction amount. All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.
(ii)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Delayed Draw Term Facility under this Section
2.07. Upon any reduction of the Delayed Draw Term Facility, the Delayed Draw
Term Commitment of each Delayed Draw Term Lender shall be reduced by such
Lender’s ratable portion of such reduction amount. All fees in respect of the
Delayed Draw Term Facility accrued until the effective date of any termination
of the Delayed Draw Term Facility shall be paid on the effective date of such
termination.
2.08    Repayment of Loans. (a) Term Loans. The Parent Borrower shall repay to
the Term Lenders on the Maturity Date the aggregate principal amount of all Term
Loans outstanding on such date.
(a)    Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans made to such Borrower outstanding on such date.
(b)    Delayed Draw Term Loans. Each Borrower shall repay to the Delayed Draw
Term Lenders on the Maturity Date the aggregate principal amount of all Delayed
Draw Term Loans made to such Borrower outstanding on such date.


85

--------------------------------------------------------------------------------




(c)    Competitive Loans. Each Borrower shall repay each Competitive Loan made
to such Borrower on the last day of the Interest Period in respect thereof.
(d)    Swing Line Loans. Each Borrower shall repay each Swing Line Loan made to
such Borrower on the earlier to occur of (i) the date ten Business Days after
such Swing Line Loan is made and (ii) the Maturity Date. At any time that there
shall exist a Defaulting Lender, promptly upon the request of the Swing Line
Lender, the Borrowers shall repay the outstanding Swing Line Loans made by the
Swing Line Lender in an amount sufficient to eliminate any Fronting Exposure in
respect of such Swing Line Loans.
2.09    Interest. (a) Subject to the provisions of Section 2.09(b), (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Competitive Loan shall bear interest
on the outstanding principal amount thereof for the Interest Period therefor at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
(or minus) the Eurocurrency Bid Margin, or at the Absolute Rate for such
Interest Period, as the case may be, and (iv) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Daily Floating Eurocurrency Rate
plus the Applicable Rate.
(b)    (i) While any Event of Default arising under Section 8.01(a)(i) exists,
or upon the request of the Required Lenders while any other Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.10    Fees. In addition to certain fees described in Sections 2.04(h) and (i)
and Section 2.15(b):
(a)    Revolving Credit Facility Fees. At all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, the Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender a facility fee (the “Facility
Fee”) equal to the Applicable Rate on the actual daily amount of the Revolving
Credit Facility (or, if the Revolving Credit Commitments have terminated, on the
Total Revolving Credit Outstandings) times its Applicable Revolving Credit
Percentage. Accrued Facility Fees shall be payable quarterly in arrears on the
last Business Day of March, June, September and


86

--------------------------------------------------------------------------------




December of each year commencing on the first such date after the Closing Date,
and on the date on which the Revolving Credit Commitments terminate; provided
that any Facility Fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. The Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Delayed Draw Term Facility Fees. At all times during the period from the
Closing Date through the Delayed Draw Termination Date, including at any time
during which one or more of the conditions in Article IV is not met, the
Borrowers shall pay to the Administrative Agent, for the account of each Delayed
Draw Term Lender in accordance with its Applicable Percentage of the Delayed
Draw Term Facility, a per annum unused line fee (the “Delayed Draw Term Loan
Unused Fee”) equal to 0.20% times the actual daily amount of the Delayed Draw
Term Facility, subject to adjustment as provided in Section 2.18. Accrued
Delayed Draw Term Loan Unused Fees shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Delayed
Draw Termination Date.
(c)    Other Fees. (i)  The Parent Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Parent Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.11    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of extensions of credit denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Upon request by the Parent Borrower upon the making of a Loan denominated in an
Alternative Currency, the Administrative Agent will endeavor to confirm to the
Parent Borrower whether any differing market practice exists with respect to
such Alternative Currency. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. With respect to all Non-LIBOR Quoted
Currencies, the calculation of the applicable interest rate shall be determined
in accordance with market practice.


87

--------------------------------------------------------------------------------




2.12    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each of the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made to a Borrower through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) one or more Notes, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.12(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by any Loan Party shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each prepayment of a Eurocurrency Rate Loan shall be accompanied by any
additional amount required pursuant to Section 3.05. Subject to Section 2.18,
(i) each prepayment of a Loan under the Term Facility or the Delayed Draw Term
Facility shall be paid to the Appropriate Lenders in accordance with their
Applicable Percentages, (ii) each prepayment of a Dollar Tranche Loan under the
Revolving Credit Facility shall be paid to the Appropriate Lenders in accordance
with their respective Applicable Dollar Tranche Percentages and (iii) each
prepayment of an Alternative Currency Tranche Loan under the Revolving Credit
Facility shall be paid to the Lenders holding an Alternative Currency Tranche
Commitment with respect to such Alternative Currency in accordance with their
Applicable Tranche Percentages. Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by any Loan Party hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by any Loan Party
hereunder with respect to principal of and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement


88

--------------------------------------------------------------------------------




be made in the United States. If, for any reason, any Loan Party is prohibited
by any Law from making any required payment hereunder in an Alternative
Currency, such Loan Party shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. The Administrative Agent
will promptly distribute to each Lender such Lender’s applicable share of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m. in
the case of payments in Dollars, or (ii) after the Applicable Time specified by
the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Loan Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Committed Loans (or, in the
case of any Borrowing of Base Rate Loans or LIBOR Floating Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans or LIBOR Floating Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the Parent Borrower and the applicable Designated Borrower if any, jointly and
severally, and the applicable Lender severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the applicable Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Parent Borrower or a Designated Borrower, the interest rate applicable to
Base Rate Loans under the applicable Facility. If the Parent Borrower or a
Designated Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Parent Borrower or such Designated Borrower,
as applicable, the amount of such interest paid by the Parent Borrower or such
Designated Borrower for such period. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing as of the date of such
Borrowing. Any payment by the Parent Borrower or a Designated Borrower shall be
without prejudice to any claim the Parent Borrower or such Designated Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent Borrower (on its
own behalf or on behalf of any Designated Borrower) prior to the date on which
any payment


89

--------------------------------------------------------------------------------




is due to the Administrative Agent for the account of the Lenders or any L/C
Issuer hereunder that the Borrower designated in such notice will not make such
payment, the Administrative Agent may assume that such payment has been made on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such payment has not in fact been
made, then each of the Appropriate Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans, Delayed Draw Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due such
parties.


90

--------------------------------------------------------------------------------




2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) Total Outstandings then due and payable to such Lender
(with the aggregate amount of such Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “owing” to
such Lender for purposes hereof) to (ii) Total Outstandings then due and payable
to all Lenders) of payments on account of the Obligations due and payable to all
Lenders under the Loan Documents at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender under the
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) Total Outstandings owing (but not due and payable) to such
Lender at such time (with the aggregate amount of such Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “owing” to such Lender for purposes hereof) to (ii) Total
Outstandings owing (but not due and payable) at such time) of payments obtained
by all of the Lenders at such time on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time, then the
Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply).
Revolving Credit Loans denominated in Alternative Currencies will automatically,
at any time that the Administrative Agent determines it necessary or desirable
to calculate the pro rata share of the Lenders under this Section 2.14 or
Section 8.03, be converted on a notional basis into the Dollar Equivalent
thereof solely for the purposes of making any allocations required under this
Section 2.14 or Section 8.03.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing


91

--------------------------------------------------------------------------------




arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
2.15    [Intentionally Omitted].
2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Parent Borrower, may from time to time,
elect to increase the Facilities to an amount not exceeding the Dollar
Equivalent of $2,750,000,000 (as determined by the Administrative Agent on the
applicable Increase Effective Date) by increasing the Revolving Credit Facility
and/or the Term Facility and/or after the Delayed Draw Termination Date, the
Delayed Draw Term Facility, or, if the Term Facility has been terminated or is
otherwise no longer outstanding, with a new term facility on substantially the
same terms as the Term Facility (and after the Increase Effective Date with
respect thereto all references to the “Term Facility” herein and in any other
Loan Documents shall mean such new term facility (the “New Term Facility”));
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 or a whole multiple of $5,000,000 in excess thereof, or such other
amount agreed to by the Parent Borrower and the Administrative Agent. In such
written notice, the Parent Borrower shall specify the Facility that it proposes
to increase or that it is requesting a New Term Facility, the currency it
proposes to borrow in the case of an increase in the Term Facility or the
Delayed Draw Term Facility or a New Term Facility (which shall be Dollars, Euro
or Sterling) and the identity of each Appropriate Lender and each Eligible
Assignee that it proposes to approach to provide all or a portion of such
increase (subject in each case to any requisite consents required under
Section 11.06); provided, however, that (i) any existing Appropriate Lender
approached to provide all or a portion of such increase may elect or decline, in
its sole discretion, to provide all or a portion of such increase in the
applicable Facility or New Term Facility offered to it (and any Lender that has
failed to respond to any such request shall be deemed to have declined to
increase its Revolving Credit Commitment, Term Commitment or Delayed Draw Term
Commitment or participate in the New Term Facility, as applicable) and (ii) any
Eligible Assignee providing any portion of such increase in the applicable
Facility or New Term Facility that is not an existing Lender shall become a
Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).
(b)    Effective Date and Allocations. If any of the Facilities is increased or
a New Term Facility is established in accordance with this Section, the
Administrative Agent and the Parent Borrower shall determine the effective date
(each an “Increase Effective Date”) and the final allocation of such increase
among the Appropriate Lenders.
(c)    Conditions to Effectiveness of Increase. As conditions precedent to each
such increase, on or prior to the applicable Increase Effective Date, (i) the
Administrative Agent shall have received a certificate of each Loan Party dated
as of such Increase Effective Date signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) solely in connection with
the first Increase Effective Date to occur after the Closing Date, certifying
that, as of such Increase


92

--------------------------------------------------------------------------------




Effective Date, the resolutions delivered to the Administrative Agent and the
Lenders on the Closing Date (which resolutions include approval to increase the
Facilities to an amount at least equal to the Dollar Equivalent of
$2,750,000,000) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption, and (y) in the
case of the Parent Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of such Increase Effective Date, except to the extent that (1) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification, and (3) for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement duly executed by the Parent
Borrower and each Eligible Assignee that is becoming a Lender in connection with
such increase, which New Lender Joinder Agreement shall be acknowledged and
consented to in writing by the Administrative Agent and, if such Eligible
Assignee is becoming a Revolving Credit Lender, by the Swing Line Lender and
each L/C Issuer and (y) written confirmation from each existing Lender, if any,
participating in such increase of the amount by which its Commitment will be
increased, which confirmation, if from a Revolving Credit Lender, shall be
acknowledged and consented to in writing by the Swing Line Lender and each L/C
Issuer, (iii) the Parent Borrower shall pay such fees to the Bookrunners, and to
the Administrative Agent, for its own account and for the benefit of the Lenders
providing such increase, as are agreed mutually at the time such increase is
established and (iv) upon the reasonable request of any Lender made at least ten
days prior to the applicable Increase Effective Date, the Parent Borrower shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA PATRIOT Act and the Beneficial Ownership
Regulation, in each case at least five days prior to such effectiveness date.
(d)    Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this Section
2.16, the Administrative Agent shall notify the Appropriate Lenders of the
occurrence of the increase of the applicable Facility or New Term Facility
effected on such Increase Effective Date and the amount of the applicable
Commitments and Applicable Percentage of each Appropriate Lender as a result
thereof. In the event that the increase in the applicable Facility results in
any change to the Applicable Percentage of any Appropriate Lender, then on the
Increase Effective Date, as applicable, (i) the participation interests of the
Appropriate Lenders in any outstanding Letters of Credit and Swing Line Loans
shall be automatically reallocated among the Appropriate Lenders in accordance
with their respective Applicable Dollar Tranche Percentages or Applicable
Tranche Percentages, as the case may be, after giving effect to such increase,
(ii) any new Lender, and any existing Lender whose Commitment has increased,
shall pay to the Administrative Agent such amounts as are necessary to fund its
new or increased share of all Revolving Credit Loans, Delayed Draw Term Loans or
Term Loans, as applicable, (iii) the Administrative Agent will use the proceeds
thereof to pay to all


93

--------------------------------------------------------------------------------




existing Lenders whose Applicable Percentage with respect to any Facility is
decreasing such amounts as are necessary so that each Lender’s share of all
Revolving Credit Loans, Delayed Draw Term Loans or Term Loans, as applicable,
will be equal to its adjusted Applicable Percentage of such Facility, and
(iv) if the Increase Effective Date occurs on a date other than the last day of
an Interest Period applicable to any outstanding Loan that is a Eurocurrency
Rate Loan, then the Borrowers shall pay any amounts required pursuant to Section
3.05 on account of the payments made pursuant to clause (iii) of this sentence.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
2.17    Cash Collateral. (a) Certain Credit Support Events. Upon the request of
the Administrative Agent or any L/C Issuer (i) if an L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the applicable L/C
Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by all Defaulting Lenders). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the Outstanding Amount of
all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
Outstanding Amount over (y) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing under any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the applicable L/C Issuer.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral and shall earn all interest paid
on such account. The Borrowers, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to (and subject to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), and agree to
maintain, a first priority security interest in all such cash, such deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and


94

--------------------------------------------------------------------------------




other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.07, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.17 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuers or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders”, “Required Delayed Draw Term
Lenders” , “Tranche Required Lenders” and Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to, or
received by, the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by any L/C Issuer or the Swing Line
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Parent Borrower


95

--------------------------------------------------------------------------------




may request (so long as no Default exists), to the funding of any Revolving
Credit Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Credit Lender or a Delayed Draw Term Lender, if so determined by the
Administrative Agent and the Parent Borrower, to be held in a non-interest
bearing deposit account and released pro rata in order to (x) satisfy potential
future funding obligations of that Defaulting Lender to fund Revolving Credit
Loans and/or Delayed Draw Term Loans, as applicable under this Agreement and (y)
Cash Collateralize the L/C Issuers’ and the Swing Line Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued and Swing Line Loans made under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such L/C Issuer or the Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Parent Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Parent Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made, or
the related Letters of Credit were issued, at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, that Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.18(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)        No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.10(a) or Section 2.10(b) for any period during which that Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.


96

--------------------------------------------------------------------------------




(C)        With respect to any fee payable under Section 2.10(a),
Section 2.10(b) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuers and the Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuers’ or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Dollar Tranche Percentages and Applicable
Tranche Percentages to Reduce Fronting Exposure. All or any part of such
Defaulting Lender’s participation in L/C Obligations shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable Dollar
Tranche Percentages (calculated without regard to such Defaulting Lender’s
Commitment), and all or any part of such Defaulting Lender’s participation in
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Tranche Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but, in each case, only
to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 11.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuers agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with the provisions of this Agreement (without giving effect to
Section 2.18(a)(iv)), whereupon that


97

--------------------------------------------------------------------------------




Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
2.19    Designated Borrowers. (a) The Parent Borrower may at any time, upon not
less than 30 days’ notice from the Parent Borrower to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Wholly-Owned Subsidiary of the Parent Borrower (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Credit
Loans, Swing Line Loans, Competitive Loans and Delayed Draw Term Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit K (a “Designated Borrower Request and
Assumption Agreement”); provided that the designation of an Applicant Borrower
organized under the laws of a jurisdiction other than the United States, Canada,
the United Kingdom, Netherlands or Germany as a Designated Borrower shall
require the consent of each Alternative Currency Tranche Lender and the Swing
Line Lender; provided, further that the designation of an Applicant Borrower
organized under the laws of Canada, the United Kingdom, Netherlands or Germany
shall require the consent of each Alternative Currency Tranche Lender and the
Swing Line Lender if any Change in Law adversely affects the legality or ability
of an Alternative Currency Tranche Lender to make Loans to such Applicant
Borrower or to conduct business in the jurisdiction of organization of such
Applicant Borrower. The Administrative Agent shall promptly notify each Lender
of each such designation by the Parent Borrower and the identity of the
Applicant Borrower. Following delivery of a Designated Borrower Request and
Assumption Agreement, the Parent Borrower shall promptly upon the request of the
Administrative Agent or any Lender provide all documentation and other
information concerning such Applicant Borrower that the Administrative Agent or
such Lender requests in order to comply with its obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation. The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received (i) all documentation and other information
concerning such Applicant Borrower that the Administrative Agent or any Lender
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation (the “Required
Information”), (ii) such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Lenders in their sole discretion, and
(iii) one or more Notes signed by such Applicant Borrower to the extent any
Lenders so require.
(b)    Promptly following receipt of all resolutions, incumbency certificates,
opinions of counsel and other documents or information requested or required
pursuant to the last sentence of Section 2.19(a), but in no event earlier than
the later of (i) 10 Business Days following receipt by the Administrative Agent
and the Lenders of the Required Information and (ii) 15 Business


98

--------------------------------------------------------------------------------




Days following the Administrative Agent’s receipt of such Designated Borrower
Request and Assumption Agreement and subject to the Administrative Agent’s
consent (such consent not to be unreasonably withheld or delayed) to the
Applicant Borrower’s designation as a Designated Borrower, the Administrative
Agent shall send a notice in substantially the form of Exhibit L (a “Designated
Borrower Notice”) to the Parent Borrower and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Revolving Credit Loans, Swing Line Loans,
Competitive Loans and Delayed Draw Term Loans, as applicable, hereunder, on and
subject to the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that only a Domestic Designated Borrower
may receive Dollar Tranche Loans; provided further that no Loan Notice, Swing
Line Loan Notice or Competitive Bid Request may be submitted on behalf of such
Designated Borrower until the date five Business Days after such effective date.
(c)    The Obligations of the Parent Borrower and each Domestic Designated
Borrower shall be joint and several in nature. The Obligations of all Designated
Borrowers that are Foreign Subsidiaries shall be several in nature, and no
Designated Borrower that is a Foreign Subsidiary shall be required to become a
Guarantor. The Parent Borrower and each Domestic Designated Borrower shall
guarantee the Obligations of all Designated Borrowers pursuant to Article X. The
obligations of the Parent Borrower and each Domestic Designated Borrower are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other Borrower or any part thereof, and a
separate action may be brought against any of the Parent Borrower or any
Domestic Designated Borrower to enforce this Agreement whether or not any other
Borrower or any other Person is joined as a party. The Parent Borrower and each
Domestic Designated Borrower waive (i) any defense arising by reason of any
disability or other defense of any other Borrower, any other Loan Party or any
other guarantor of the Obligations or any part thereof, or the cessation from
any cause whatsoever (including any act or omission of any Creditor Party) of
the liability of any Borrower (other than the defense of prior payment in full
of the Obligations); (ii) any defense based on any claim that such Person’s
obligations exceed or are more burdensome than those of another Borrower;
(iii) the benefit of any statute of limitations affecting such Person’s
liability hereunder; (iv) any requirement to proceed against any other Borrower
or any other Loan Party, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Creditor Party
whatsoever; (v) any benefit of and any right to participate in any security now
or hereafter held by any Creditor Party; and (vi) to the fullest extent
permitted by law, any and all other defenses (other than the defense of prior
payment in full of the Obligations) or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. The Parent Borrower and each Domestic Designated Borrower expressly
waive all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Agreement or of the existence, creation or incurrence of new or
additional Obligations.
(d)    Each Subsidiary of the Parent Borrower that becomes a “Designated
Borrower” pursuant to this Section 2.19 hereby irrevocably appoints and consents
to the Parent


99

--------------------------------------------------------------------------------




Borrower as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices and of
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in Section 11.14 (and the Parent Borrower
hereby accepts such appointment for service), (ii) the execution and delivery of
all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
(e)    The Parent Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Parent Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. Such Designated Borrower shall
also be released from its obligations under the Guaranty and the other Loan
Documents, provided that such Designated Borrower (or if such Designated
Borrower is not a Domestic Subsidiary, the most immediate parents of such
Subsidiary that are Domestic Wholly-Owned Subsidiaries of the Parent Borrower
(if any)) is not, or substantially contemporaneously with the termination of
such Designated Borrower’s status as such would not be, required to be a
Subsidiary Guarantor under this Agreement. The Administrative Agent will (at the
sole cost of the Borrowers), and each of the Lenders and the L/C Issuers
irrevocably authorizes the Administrative Agent to, execute and deliver such
documents as the Parent Borrower or such terminated Designated Borrower may
reasonably request to evidence the release of such Designated Borrower from its
obligations hereunder, including under the Guaranty, and under the other Loan
Documents, which documents shall be reasonably satisfactory to the
Administrative Agent. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.


100

--------------------------------------------------------------------------------




(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within


101

--------------------------------------------------------------------------------




10 days after demand therefor, for any amount which a Lender or an L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (y) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Parent Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Parent Borrower shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Parent Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Parent Borrower or the Administrative Agent, as the case may
be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Parent Borrower and the
Administrative Agent, at the time or times reasonably requested by the Parent
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or the taxing authorities of a
jurisdiction pursuant to such applicable law or reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation


102

--------------------------------------------------------------------------------




(other than such documentation either (A) set forth in Section 3.01(e)(ii)(A),
(ii)(B) and (ii)(D) below or (B) required by applicable law other than the Code
or the taxing authorities of the jurisdiction pursuant to such applicable law to
comply with the requirements for exemption or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax.
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,
(II)    executed copies of IRS Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Parent Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax


103

--------------------------------------------------------------------------------




Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    In case of an advance by a Lender to a Designated UK Borrower:
(A)         A UK Treaty Lender and a Designated UK Borrower which makes a
payment to which that UK Treaty Lender is entitled shall cooperate in completing
any procedural formalities necessary for that Designated UK Borrower to obtain


104

--------------------------------------------------------------------------------




authorization to make that payment without a deduction or withholding for or on
account of Tax.
(B)        A UK Treaty Lender which becomes a party to this Agreement on the
date on which this Agreement is entered into which holds a passport under the
HMRC DT Treaty Passport scheme and which desires that such scheme should apply
to this Agreement shall on or before the date on which this Agreement is entered
into indicate to the Administrative Agent that it wishes the scheme to apply to
Credit Extensions made by it to a Designated UK Borrower under this Agreement
and provide the Administrative Agent and the Parent Borrower with its scheme
reference number and its jurisdiction of tax residence.
    
(C)        A UK Treaty Lender which becomes a party to this Agreement after the
Closing Date and which holds a passport under the HMRC DT Treaty Passport scheme
and desires that such scheme should apply to this Agreement shall indicate to
the Administrative Agent that it wishes the scheme to apply to Credit Extensions
made by it to a Designated UK Borrower under this Agreement and provide the
Administrative Agent with its scheme reference number and its jurisdiction of
tax residence in the Assignment and Assumption which it executes, and having
done so, that UK Treaty Lender shall be under no obligation pursuant to Section
(iii)(A) above.
(D)        If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section (B) or (C) above and
(1) a Designated UK Borrower that is making a payment to that Lender has not
made a UK Borrower DTTP Filing in respect of that Lender or (2) a Designated UK
Borrower that is making a payment to that Lender has made a UK Borrower DTTP
Filing in respect of that Lender but (a) that UK Borrower DTTP Filing has been
rejected by H.M. Revenue & Customs or (b) H.M. Revenue & Customs has not given
such Designated UK Borrower authority to make payments to that Lender without
any deduction or withholding for or on account of Tax within 60 days of the date
of the UK Borrower DTTP Filing, and, in each case, such Designated UK Borrower
has notified that Lender in writing, that Lender and such Designated UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for that Designated UK Borrower to obtain authorization to make that payment
without any deduction or withholding for or on account of Tax.
(E)        If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section (B) or (C) above, no
Designated UK Borrower shall make a UK Borrower DTTP Filing or file any other
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender's
Commitment or its participation in any utilization of a Credit Extension unless
the Lender otherwise agrees.


105

--------------------------------------------------------------------------------




(F)        Each Designated UK Borrower shall, promptly on making a UK Borrower
DTTP Filing, deliver a copy of that UK Borrower DTTP Filing to the
Administrative Agent and to the relevant Lender.
(G)        In the case of a Credit Extension made to a Designated UK Borrower, a
UK Non-Bank Lender shall promptly notify the Administrative Agent if there is
any change in the position from that set out in the UK Tax Confirmation.
(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent Borrower and the Administrative Agent in writing of
its legal inability to do so.
(v)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties
(other than those stated to be imposed as a result of the gross negligence or
willful misconduct of the Administrative Agent or such Lender), interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


106

--------------------------------------------------------------------------------




(g)    Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.
(h)    Lender treated as Partnership. If any Lender is treated as a partnership
for purposes of an applicable Indemnified Tax or Other Tax, any withholding made
by such Lender shall be treated as if such withholding had been made by the
Parent Borrower or a Designated Borrower or the Administrative Agent.
(i)    L/C Issuers and Swing Line Lender. For purposes of this Section 3.01, the
term “Lender” shall include the L/C Issuers and the Swing Line Lender.
(j)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate, the Daily Floating Eurocurrency Rate or the
LIBOR Daily Floating Rate (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, the Daily Floating Eurocurrency Rate or the LIBOR Daily Floating Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Parent Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans or LIBOR Floating Rate Loans
to Eurocurrency Rate Loans, shall be suspended, or, in the case of LIBOR
Floating Rate Loans, to convert Base Rate Loans or Eurocurrency Rate Loans in
Dollars to LIBOR Floating Rate Loans and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Parent Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
and/or LIBOR Floating Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), immediately in the case of LIBOR
Floating Rate Loans and, in the case of Eurocurrency Rate Loans, either on the
last day of the


107

--------------------------------------------------------------------------------




Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
Notwithstanding the foregoing, if the Parent Borrower has been notified that any
Lender has made a determination described in the first sentence of this Section,
the Administrative Agent, in consultation with the Parent Borrower and the
affected Lenders, may establish an alternative interest rate for the Loans, if
any, made by such affected Lenders in an Alternative Currency (the “Affected
Loans”), in which case, such alternative rate of interest shall apply with
respect to the Affected Loans of each affected Lender until (1) such Lender
revokes the notice delivered under the first sentence of this Section, (2) the
Administrative Agent or the affected Lenders notify the Administrative Agent and
the Parent Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Affected Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Parent Borrower written
notice thereof.
3.03    Inability to Determine Rates. (a) If in connection with any request for
a Eurocurrency Rate Loan, Daily Floating Eurocurrency Rate Loan or LIBOR
Floating Rate Loan a conversion to a Eurocurrency Rate Loan or a LIBOR Floating
Rate Loan, or a continuation of a Eurocurrency Rate Loan, (i) the Administrative
Agent determines that (x) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or the applicable term with respect to any Daily Floating
Eurocurrency Rate Loan or LIBOR Floating Rate Loan, or (y) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan or LIBOR Floating Rate Loan or the
Daily Floating Eurocurrency Rate in connection with an existing or proposed
Daily Floating Eurocurrency Rate Loan (in each case with respect to clause (i)
above, “Impacted Loans”), (ii) the Administrative Agent or the affected Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan or (iii)  the
Administrative Agent or the Swing Line Lender determines that for any reason the
Daily Floating Eurocurrency Rate for any requested Interest Period with respect
to a proposed Daily Floating Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to the Swing Line Lender of funding such Loan, the
Administrative Agent will promptly so notify the Parent


108

--------------------------------------------------------------------------------




Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the affected Lenders) revokes such notice. Upon receipt of such
notice, the Parent Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or any pending request for a Borrowing of LIBOR Floating Rate
Loans (to the extent of the affected LIBOR Floating Rate Loans or periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount (or Dollar Equivalent thereof)
specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Parent Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of Section 3.03(a), (2) the Administrative
Agent or the affected Lenders notify the Administrative Agent and the Parent
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Parent Borrower written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents (including any interest rate or related definitions contained in
Section 1.01), if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Parent Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Parent Borrower) that the Parent Borrower or the Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR in
Dollars or an Alternative Currency for any requested Interest Period, including,
without limitation, because the applicable rate is not available or published on
a current basis and such circumstances are unlikely to be temporary, or
(ii)    the administrator of the applicable rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available
with respect to Dollars or an Alternative Currency, or used for determining the
interest rate of Loans denominated


109

--------------------------------------------------------------------------------




in Dollars or an Alternative Currency, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR for the applicable
currency(ies) after such specific date (such specific date, the “Scheduled
Unavailability Date”), or
(iii)    syndicated loans denominated in Dollars or an Alternative Currency that
are currently being executed, or that include language similar to that contained
in this section, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR for the applicable
currency(ies),
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this agreement solely for
the purpose of replacing LIBOR (a “Successor Rate Amendment”) in accordance with
this section with (1) in the case of Dollar denominated Loans (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and (2)
in the case of Loans denominated in an Alternative Currency, another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for syndicated credit facilities denominated in such currency for
such alternative benchmarks; and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similarly denominated syndicated credit facilities
for such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Parent Borrower unless, prior to such time, the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders (A) in the case of an amendment to replace LIBOR with a rate described
in clause (1)(x) above, object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (1)(y) or (2) above,
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and/or LIBOR Daily Floating Rate Loans and/or Swing Line
Loans shall be suspended (to the extent of the affected Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice and subject to clause (y)
of the preceding sentence, the Parent Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate


110

--------------------------------------------------------------------------------




Loans (to the extent of the affected Loans or Interest Periods), or a Borrowing
of or conversion to LIBOR Daily Floating Rate Loans, or a Borrowing of Swing
Line Loans; or, failing that will be deemed to have converted any such request
for a Loan into a request for a Borrowing of or conversion to (as applicable) a
Base Rate Loan under the same Tranche or Facility as that requested (and, in the
case of a request for a Loan denominated in a LIBOR Quoted Currency other than
Dollars, such Base Rate Loan shall be the requested loan amount converted into
Dollars determined at a spot rate selected by the Administrative Agent in
consultation with the Parent Borrower as in effect on the date two Business Days
immediately prior to the date of the requested funding).
Notwithstanding anything to the contrary, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement and the other Loan Documents.
In connection with the implementation of a Successor Rate, the Administrative
Agent will have the right to make Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Successor Rate Conforming Changes
will become effective without any further action or consent of any other party
to any Loan Document; provided that, with respect to any such amendment
effected, the Administrative Agent shall post each such amendment implementing
such Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.
Any Adjustment and Successor Rate agreed and proposed to the Required Lenders in
the context of a Successor Rate Amendment shall be in form and substance
acceptable to each of the Administrative Agent and the Parent Borrower;
provided, however, that the Administrative Agent shall in any event approve such
terms as are generally no less favorable to the Parent Borrower than
corresponding terms included in similar facilities for similarly situated
borrowers in general, but not necessarily all such borrowers in transactions in
which Bank of America serves as administrative agent; provided, further, that
nothing herein shall obligate the Administrative Agent to disclose any
information regarding other borrowers or facilities.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans, Daily Floating
Eurocurrency Rate Loans and LIBOR Floating Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) other
than as set forth below) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


111

--------------------------------------------------------------------------------




(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans, Daily Floating Eurocurrency Rate Loans or LIBOR Floating Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Parent Borrower will pay (or cause the applicable Designated Borrower to pay) to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Parent Borrower will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent Borrower shall
be conclusive absent manifest error. The Parent Borrower shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to


112

--------------------------------------------------------------------------------




the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Parent Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Parent Borrower shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan and/or Daily Floating
Eurocurrency Rate Loan and/or LIBOR Floating Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans and/or Daily Floating Eurocurrency Rate
Loans and/or LIBOR Floating Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Parent Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Parent Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent
Borrower (on its own behalf or on behalf of any Designated Borrower);
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;


113

--------------------------------------------------------------------------------




(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 11.13; or
(e)    the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan.
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Parent Borrower shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Parent Borrower (or the
applicable Designated Borrower) to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the Parent
Borrower shall be conclusive absent manifest error.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to any
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of any Borrower to repay the Credit Extension
made to such Borrower in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or any Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer,
or any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then, at the request of the Parent Borrower, such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Parent Borrower hereby
agrees to pay (or cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and,


114

--------------------------------------------------------------------------------




in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the Parent Borrower may
replace such Lender in accordance with Section 11.13.
3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
obligations under any Loan Document, and resignation of the Administrative
Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Effectiveness and Term Loans. The effectiveness of this
Agreement and the obligation of each Term Lender to make its Term Loan hereunder
on the Closing Date is subject to satisfaction (or valid waiver) of the
following conditions precedent.
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, e-mails (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer or a duly authorized officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
(i)    an executed counterpart of this Agreement;
(ii)    a Revolving Credit Note, Term Note and/or Delayed Draw Term Note, as
applicable, in each case, duly executed by the Parent Borrower in favor of each
Lender requesting a Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)    a favorable opinion of DLA Piper LLP (US), counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;


115

--------------------------------------------------------------------------------




(vi)    a certificate of a Responsible Officer of the Parent Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of the Parent Borrower
certifying (A) that the conditions specified in this Section 4.01 and Sections
4.02(a) and (b) have been satisfied (other than those conditions contingent upon
the satisfaction of the Administrative Agent and/or the Lenders with respect to
certain items received by them under this Section 4.01), and (B) that no action,
suit, investigation or proceeding is pending or, to the knowledge of any Loan
Party, threatened in any court or before any arbitrator or Governmental
Authority related to the Facility or that could reasonably be expected to be
adversely determined and, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;
(viii)    a Solvency Certificate from the Company certifying that each Loan
Party is Solvent after giving effect to the Credit Extensions to occur on the
Closing Date;
(ix)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended immediately prior to the Closing Date for which
financial statements were required to be delivered to the Administrative Agent
under the Original Credit Agreement, signed by a Responsible Officer of the
Company and evidencing that both immediately before and after giving effect to
all transactions contemplated to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date) the Loan Parties
shall be in compliance, on a pro forma basis, with the provisions of Section
7.11;
(x)    evidence that the Existing Swing Line Loans and the Existing Term Loans
have been or concurrently with the Closing Date are being repaid in full; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    Unless waived by the Administrative Agent, all reasonable fees, charges
and disbursements of counsel to the Administrative Agent shall have been paid
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
reasonable additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be


116

--------------------------------------------------------------------------------




incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(d)    Confirmation that the Company has delivered a written notice to each
Departing Lender terminating as of the Closing Date all commitments of the
Departing Lenders under the Original Credit Agreement, and all amounts owing
(whether or not due) under the Original Credit Agreement and related documents
through and including the Closing Date to each Departing Lender shall have been
paid in full.
(e)    The Administrative Agent and each Lender shall have received, at least
five (5) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation, in each case as requested at least
ten (10) Business Days prior to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
Notwithstanding anything contained elsewhere in this Agreement, each Lender that
is a “Lender” (as defined in the Original Credit Agreement) hereby waives any
right to indemnification for any funding loss or expense that such Lender may
sustain or incur as a result of a prepayment by the Company of the Existing Term
Loans or any prepayment of any Revolving Credit Loans outstanding under the
Original Credit Agreement on the Closing Date prior to the last day of the
“Interest Period” (as defined in the Original Credit Agreement) applicable
thereto required to effect the refinancing of the Existing Term Loans with the
Term Loans and/or Revolving Credit Loans or as a result of the reallocation of
such Revolving Credit Loans to Lenders that were not “Lenders” under the
Original Credit Agreement.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for a Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of the proposed
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification, (iii) the representations and
warranties set forth in Sections 5.05(c), 5.06(b) and 5.17 shall be made only as
of the Closing Date and (iv) for


117

--------------------------------------------------------------------------------




purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01;
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof;
(c)    The Administrative Agent and, if applicable, an L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof;
(d)    If such Credit Extension is a Competitive Borrowing, on or before the
date of such Competitive Borrowing, but prior to such Competitive Borrowing, the
Administrative Agent shall have received, if requested by the applicable
Competitive Loan Lender, a Competitive Loan Note payable to the order of such
Competitive Loan Lender for each of the one or more Competitive Loans to be made
by such Competitive Loan Lender as part of such Competitive Borrowing, in a
principal amount equal to the principal amount of the Competitive Loan to be
evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Loan in accordance with Section 2.03;
(e)    If such Credit Extension is a Revolving Credit Borrowing or an L/C Credit
Extension, after giving effect to the proposed Credit Extension, the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time;
(f)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent
and the Required Revolving Lenders (in the case of any Revolving Credit Loans to
be denominated in an Alternative Currency), the Required Term Lenders (in the
case of the Term Loans), the Required Delayed Draw Term Lenders (in the case of
any Delayed Draw Term Loans to be denominated in an Alternative Currency), the
Swing Line Lender (in the case of any Swing Line Loans) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency; and
(g)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.19 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to another Type or a continuation of Eurocurrency Rate
Loans) submitted by the Parent Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a), (b) and (e) have
been satisfied on and as of the date of the applicable Credit Extension.




118

--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Company and each Loan Party represent and warrant to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Company that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of, and the consummation by each Loan Party of the
transactions contemplated by, each Loan Document to which such Person is a party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated by the Loan Documents or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


119

--------------------------------------------------------------------------------




5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated September 30, 2019, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened, at law, in equity,
in arbitration or before any Governmental Authority, by or against any Loan
Party or any of its Subsidiaries or against any of their respective properties
or revenues that (a) could reasonably be expected to adversely affect this
Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title to, or valid leasehold
interests in, all its Property material to its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of each Loan Party and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries (i)
has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice


120

--------------------------------------------------------------------------------




of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.
5.10    Taxes. Each Loan Party, and each of its Subsidiaries, has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except in each case, with respect to those Taxes or tax returns
(i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, or (ii) where the failure to timely file or timely pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary thereof that, if made, could reasonably be expected to
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement. Except as could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) no ERISA Event has occurred,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company


121

--------------------------------------------------------------------------------




nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that is subject to Section 4069 or Section 4212(c) of ERISA; and
(vi) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than those listed on Schedule 5.11(d)
hereto.
5.12    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date
(based on the Compliance Certificate delivered pursuant to Section 4.01(a)(ix))
and as of the date of each delivery of a Compliance Certificate concurrently
with the financial statements referred to in Section 6.01(a), Part (a) of
Schedule 5.12 is a complete and accurate list of the Company and its
Subsidiaries, showing the correct name of each such Subsidiary and whether such
Subsidiary is a Subsidiary Guarantor or a Designated Borrower. The outstanding
equity interests of the Company and all of its Subsidiaries are validly issued,
fully paid and non-assessable and are owned free and clear of all Liens, except
for Liens permitted by this Agreement, as indicated in Part (a) of Schedule
5.12. As of the Closing Date, no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.12. Set forth on Part (c) of Schedule 5.12 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation or organization, the address
of its chief executive office and principal place of business, the type of
organization it is and its U.S. taxpayer identification number. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(iv) is a true and correct copy of each such document, each of
which is valid and in full force and effect.
5.13    Margin Regulations; Investment Company Act. (a) No Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary of the Company is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.14    Disclosure. The Parent Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, as of the
Closing Date, and all other matters known to it as of the Closing Date, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the SEC Reports and none of the reports,
financial statements, certificates or other information furnished (whether in
writing or orally) by or on behalf of the Parent Borrower or any other Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any


122

--------------------------------------------------------------------------------




other Loan Document (in each case as modified or supplemented by other
information so furnished) when taken as a whole as at such time, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
5.15    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16    Intellectual Property; Licenses, Etc. Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and their Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
5.17    Solvency. Immediately after giving effect to the initial Credit
Extensions made on the Closing Date, the Loan Parties are, together with their
Subsidiaries on a consolidated basis, Solvent.
5.18    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.19    SEC Reports. As of the Closing Date, the Company has filed all forms,
reports, statements (including proxy statements) and other documents (such
filings by the Company are collectively referred to as the “SEC Reports”),
required to be filed by it with the Securities and Exchange Commission. The SEC
Reports, including all SEC Reports filed after the Closing Date or on or prior
to the date of this Agreement, (i) were or will be prepared in all material
respects in accordance with the requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, as the case may
be, and the rules and regulations of the Securities and Exchange Commission
thereunder applicable to such SEC Reports at the time of filing thereof and (ii)
did not at the time they were filed, or will not at the time they are filed,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
5.20    Anti-Money Laundering; Sanctions; Anti-Corruption Laws. (a) Neither the
Company, nor any of its Subsidiaries, nor, to the knowledge of the Company and
its Subsidiaries,


123

--------------------------------------------------------------------------------




any director, officer, employee, agent, affiliate or representative thereof (i)
has violated or is in violation of any applicable anti-money laundering law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
(b)    Neither the Company, nor any of its Subsidiaries, nor, to the knowledge
of the Company and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
(c)    The Company and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
5.21    Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.
5.22    Covered Entity. No Loan Party is a Covered Entity.
5.23    Representations as to Foreign Obligors. With respect to each Foreign
Obligor:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that


124

--------------------------------------------------------------------------------




any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03 the Parent Borrower shall, and solely in the case
of the covenants set forth in Sections 6.12(b) and 6.15 the Company shall):
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ended December 31, 2019), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal year
on Form 10-K, setting forth in each case in comparative form the figures as of
the end of and for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or other “Big 4” accounting firm, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and which report shall state that such financial statements fairly
present the consolidated financial condition of the Company and its Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP


125

--------------------------------------------------------------------------------




applied on a basis consistent with prior years (except for changes with which
PricewaterhouseCoopers LLP or any such other independent certified public
accountants, if applicable, shall concur and which shall have been disclosed in
the notes to such financial statements) (which report shall be subject to the
confidentiality limitations set forth herein); and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity and cash
flows for the portion of the Company’s fiscal year then ended on Form 10-Q, in
each case setting forth in comparative form, as applicable, the figures as of
the end of and for the corresponding fiscal quarter of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller of the Company as fairly presenting the consolidated
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Parent Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Parent Borrower to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) representing and certifying (1)
that the officer signatory thereto has reviewed the terms of this Agreement, and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions contemplated hereby and the consolidated financial
condition of the Company and its Subsidiaries, during the accounting period
covered by such reports, that such review has not disclosed the existence during
or at the end of such accounting period, and that such officer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event which constitutes a Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Company or any of its Subsidiaries has taken, is taking and
proposes to take with respect thereto, (2) calculations evidencing whether there
has been compliance with each of the financial covenants set forth in
Section 7.11 and (3) an update of Part (a) of Schedule 5.12, if applicable;


126

--------------------------------------------------------------------------------




(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;
(c)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished pursuant to Section 6.01 or
any other clause of this Section 6.02;
(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party (in each case, to the extent such Loan Party is permitted to disclose
such information to the Administrative Agent and the Lender);
(e)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Loan Parties or
any of their Subsidiaries, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request including without limitation,
tax returns, title reports, insurance certificates and results of environmental
site assessments; and
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent, any L/C Issuer or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Parent Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the


127

--------------------------------------------------------------------------------




Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Loan Party with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each of the Loan Parties hereby acknowledges that (a) the Administrative Agent,
the Arrangers and/or the Bookrunners may, but shall not be obligated to, make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar,
or a substantially similar electronic transmission (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Loan Parties
hereby agrees that it will identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Administrative Agent, the Arrangers, the
Bookrunners, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to any Loan Party or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent, the Bookrunners and
the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
6.03    Notices. Notify the Administrative Agent and each Lender promptly upon a
Responsible Officer of the Company or the Parent Borrower having actual
knowledge thereof:
(a)    of the occurrence of any Default;
(b)    any agreements, instruments which, and any corporate or other
restrictions to which, it or any of its Subsidiaries enters into or becomes
subject to after the Closing Date, and all other matters known to it, that,
individually or in the aggregate, have or could reasonably be expected to result
in a Material Adverse Effect, including any of the following if it could
reasonably be expected to result in a Material Adverse Effect: (i) any breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;


128

--------------------------------------------------------------------------------




(c)    of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and
(e)    of any announcement by Moody’s, S&P or Fitch of any change in a Debt
Rating.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company or the Parent
Borrower setting forth details of the occurrence referred to therein and stating
what action the Loan Parties and their Subsidiaries have taken and/or propose to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable, (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by such
Loan Party or such Subsidiary, (ii) all lawful material claims which, if unpaid,
would by law become a Lien (other than a Lien permitted under Section 7.01) upon
its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except to the extent that the failure to pay such
Indebtedness would not constitute an Event of Default under Section 8.01(e); and
(b) timely file all tax returns required to be filed, except where the failure
to file such tax returns would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Parent
Borrower that is not a Loan Party, the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry for similar facilities


129

--------------------------------------------------------------------------------




in similar locations in the operation and maintenance of its facilities, except
in the case of clauses (a), (b) and (c) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain or cause each of its Subsidiaries to,
maintain, or cause tenants of Projects to maintain, with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and its business against general liability, property
casualty and such casualties and contingencies as shall be commercially
reasonable and in accordance with the customary and general practices of
businesses having similar operations and real estate portfolios in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent for such businesses, including
without limitation, insurance policies and programs sufficient to cover (a) the
replacement value of the improvements at Projects owned by the Loan Parties and
their Subsidiaries (less commercially reasonable deductible amounts) and (b)
liability risks associated with such ownership (less commercially reasonable
deductible amounts).
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects and in any event
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving its assets and business; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Parent Borrower, provided that except as provided in the
following proviso the Borrowers shall not be obligated to reimburse the
Administrative Agent or any Lender (or any representative thereof) for more than
one visit, inspection or examination conducted during any fiscal year of the
Company; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital needs of the Company and its Subsidiaries, for acquisitions, including
the acquisition of Managed Programs, and for other general corporate purposes
not in contravention of any Law or of any Loan Document.


130

--------------------------------------------------------------------------------




6.12    Additional Subsidiary Guarantors.
(a)     If, after the Closing Date, any Subsidiary of the Company (including any
Division Successor resulting from the consummation of a Division by a
Subsidiary) that (x) either (i) receives fees under a Management Contract,
(ii) is a Wholly-Owned REIT Subsidiary or (iii) owns, directly or indirectly, an
Unencumbered Eligible Project and (y) is not a Subsidiary Guarantor becomes a
borrower or guarantor of, or otherwise incurs a payment obligation in respect
of, any Indebtedness of the type described in clause (a) of such definition that
is not (A) owing to any of the Consolidated Businesses or (B) Secured
Indebtedness (including, without limitation and for the avoidance of doubt,
Indebtedness (other than Secured Indebtedness) that is incurred under or in
connection with notes or bonds issued in a Rule 144A Transaction), then within
15 Business Days of such event (or such other period as may be agreed by the
Administrative Agent in its sole discretion), the Company may cause such
Subsidiary, and shall cause such Subsidiary if it is a Domestic Wholly-Owned
Subsidiary of the Company (and otherwise shall cause the most immediate parents
of such Subsidiary that are Domestic Wholly-Owned Subsidiaries of the Company
(if any)), to become a Subsidiary Guarantor under this Agreement and to execute
and deliver a joinder agreement in substantially the form of Exhibit G, and the
Company shall (x) as and to the extent requested by the Administrative Agent,
deliver to the Administrative Agent the items referenced in Section
4.01(a)(iii), (iv) and (vi) with respect to each such Subsidiary, (y) as and to
the extent requested by the Administrative Agent, deliver to the Administrative
Agent a favorable opinion of counsel, which counsel shall be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning each such Subsidiary and the Loan
Documents as the Administrative Agent may reasonably request and (z) provide the
Administrative Agent with the U.S. taxpayer identification number for each such
Domestic Wholly-Owned Subsidiary and the unique identification number issued by
its jurisdiction of organization for each such Foreign Subsidiary and all
documentation and other information concerning each such Subsidiary that the
Administrative Agent or any Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
(b)     If at any time that the Company is not a Guarantor a Default occurs
under Section 7.15, then within fifteen (15) Business Days (or such later date
as the Required Lenders may agree) of the occurrence of such Default, the
Company shall either (i) take such actions necessary to terminate the
continuance of such Default or (ii) deliver to the Administrative Agent (A) a
duly executed joinder agreement in form reasonably acceptable to the
Administrative Agent pursuant to which the Company and each Intermediate Holding
Company that is not at such time a Guarantor (if any) shall become party to this
Agreement as a Guarantor, (B) the items referenced in Section 4.01(a)(iii), (iv)
and (vi) with respect to the Company and each such Intermediate Holding Company
and (C) a favorable opinion of counsel, which counsel shall be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning the Company, the Intermediate
Holding Companies and the Loan Documents as the Administrative Agent may
reasonably request.
6.13    Compliance with Environmental Laws. Comply in all material respects,
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations;


131

--------------------------------------------------------------------------------




and conduct or require the applicable tenant to conduct any investigation,
study, sampling and testing, and undertake any cleanup, response or other
corrective action required under and in material compliance with Environmental
Law necessary to remediate all Hazardous Materials at, on, under or emanating
from any of the properties owned, leased or operated by it, in accordance with
the requirements of all applicable Environmental Laws, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, however, that the Loan Parties and their
Subsidiaries shall not be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
6.14    Distributions in the Ordinary Course. Continue to follow its ordinary
course of business practice of causing all of its Subsidiaries to make transfers
of net cash and cash equivalents upstream to the Parent Borrower and not make
net transfers of cash and cash equivalents downstream from the Parent Borrower
to its Subsidiaries, except in the ordinary course of business consistent with
past practice and otherwise subject to the terms of this Agreement.
6.15    Company Status. (a) At all times (i) remain publicly traded with
securities listed on the New York Stock Exchange or another national stock
exchange located in the United States, (ii) except as the result of a
disposition otherwise permitted under this Agreement, retain Control of all
Subsidiary Guarantors and all Borrowers, and (iii) continue to be organized and
operated in a manner that will allow it to qualify for REIT Status.
6.16    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent for the benefit of the Lenders, the rights granted or now or hereafter
intended to be granted to the Administrative Agent for the benefit of the
Lenders under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
6.17    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all material leases of Real Property to
which the Company or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (a) the Company or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (b) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.


132

--------------------------------------------------------------------------------




6.18    Material Contracts. Perform and observe all the terms and provisions of
each material contract to be performed or observed by it, maintain each such
material contract in full force and effect, enforce each such material contract
in accordance with its terms, except, in any case, where (a) the Company or a
Subsidiary thereof determines in its reasonable business judgment that it will
agree to a work out, deliver a deed-in-lieu or allow such material contract to
expire or that it will not enforce such material contract, or (b) where the
failure to do so, either individually or in the aggregate, could not reasonably
be likely to have a Material Adverse Effect.
6.19    Anti-Corruption Laws. Conduct its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.



ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly (and solely in the
case of the covenants set forth in Section 7.15 the Company, the OpCo GP and
each Intermediate Holding Company shall not directly or indirectly):
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Company or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
(a)    Permitted Encumbrances;
(b)    Liens with respect to Capitalized Leases of equipment entered into in the
ordinary course of business of the Consolidated Businesses; and
(c)    Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VII.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    the Obligations;
(b)    Secured Indebtedness; provided that taking into account the incurrence of
such Secured Indebtedness, the Loan Parties shall be in compliance, on a pro
forma basis, with the provisions of Section 7.11;
(c)    unsecured obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the


133

--------------------------------------------------------------------------------




ordinary course of business for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments to the defaulting
party on outstanding transactions;
(d)    unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the Loan Parties shall be in compliance, on a pro forma basis,
with the provisions of Section 7.11; and
(e)    any other unsecured Indebtedness; provided that taking into account the
incurrence of such Indebtedness, the Loan Parties shall be in compliance, on a
pro forma basis, with the provisions of Section 7.11.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Loan Parties and their respective Subsidiaries in
the form of Cash and Cash Equivalents;
(b)    (i) Investments made on or prior to the Closing Date by the Loan Parties
and their Subsidiaries in their respective Subsidiaries, (ii) additional
Investments by the Loan Parties and their Subsidiaries in Loan Parties (other
than the Company), (iii) additional Investments by Subsidiaries of the Company
that are not Loan Parties in Subsidiaries of the Parent Borrower that are not
Loan Parties, (iv) Investments made on or prior to the Closing Date in Joint
Ventures and (v) additional Investments by the Loan Parties in Subsidiaries of
the Parent Borrower that are not Loan Parties and Joint Ventures; provided that
(A) no Default has occurred and is continuing or would result from such
Investment and (B) taking into account the making of such Investment, the Loan
Parties shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11;
(c)    Guarantees permitted by Section 7.02;
(d)    Investments existing on the date hereof (other than those referred to in
Section 7.03(b)(i) and (iv));
(e)    [reserved];
(f)    loans and advances to employees in the ordinary course of business not to
exceed $2,500,000 in the aggregate at any time outstanding;
(g)    Investments by the Loan Parties and their Subsidiaries in the Parent
Borrower or any Subsidiary thereof not otherwise permitted under this Section
7.03; provided that, with respect to each Investment made pursuant to this
Section 7.03(g):
(i)    such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Company and its Subsidiaries, taken as
a whole (as determined in good faith (A) by the board of directors (or persons
performing similar functions) of the


134

--------------------------------------------------------------------------------




Company or such Subsidiary if such board of directors is otherwise approving
such transaction and (B) in each other case, by a Responsible Officer of the
Company);
(ii)    such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Parent Borrower and its Subsidiaries in the
ordinary course or Persons that own such property; and
(iii)    (A) immediately before and immediately after giving pro forma effect to
any such Investment, no Default shall have occurred and be continuing or would
result and (B) immediately after giving effect to such Investment, the Company
and its Subsidiaries shall be in compliance, on a pro forma basis, with the
provisions of Section 7.11.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions and whether effected pursuant to a Division or otherwise) all or
substantially all of its assets or all of substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired) to
or in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(a)    (i) any Person (other than the Company or the Parent Borrower) may merge
into a Loan Party or a Subsidiary thereof in a transaction in which such Loan
Party or such Subsidiary is the surviving Person, subject to the requirements of
Section 6.12 and provided that if the Person merging into such Loan Party or
Subsidiary is a Designated Borrower, then the Person surviving such merger shall
be the Company, the Parent Borrower or a Designated Borrower (including any
newly designated Designated Borrower pursuant to Section 2.19), (ii) any Loan
Party or any Subsidiary thereof may sell, lease, transfer or otherwise Dispose
of its assets to another Loan Party or another Subsidiary thereof, subject to
the requirements of Section 6.12, (iii) any Subsidiary of the Company (other
than a Subsidiary Guarantor or a Designated Borrower) may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and is not materially disadvantageous to
the Lenders, and (iv) if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing or would result, any
Loan Party or any Subsidiary thereof may sell, transfer or otherwise Dispose of
Equity Interests of a Subsidiary thereof (other than a Subsidiary Guarantor or a
Borrower). For purposes of clarification, nothing in this Section 7.04 shall
prevent the release of any Subsidiary Guarantor as permitted hereunder; and
(b)    in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company (other than a Borrower) may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that the Person surviving such merger shall be a Wholly-Owned
Subsidiary of the Company and, if required thereby, shall comply with the
requirements of Section 6.12.
7.05    Dispositions. Make any Disposition (whether in one transaction or in a
series of transactions and whether effected pursuant to a Division or otherwise)
or enter into any agreement to make any Disposition, except:


135

--------------------------------------------------------------------------------




(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of property by any Subsidiary of the Company to the Company
or to a Wholly-Owned Subsidiary thereof; provided that if the transferor of such
property is a Borrower or a Subsidiary Guarantor, then the transferee thereof
must be a Borrower or a Subsidiary Guarantor;
(c)    Dispositions permitted by Section 7.04;
(d)    (i) the Disposition of any Project or other Property and (ii) the sale or
other Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary of the Parent Borrower that is not a Wholly-Owned REIT Subsidiary;
provided that such Disposition shall not result in a Material Adverse Effect and
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing or would result therefrom.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:
(a)    each Subsidiary of the Parent Borrower may make Restricted Payments pro
rata to the holders of its Equity Interests; and
(b)    the Parent Borrower may make Restricted Payments in an aggregate amount
in any fiscal year not to exceed (i) the amount of Restricted Payments required
to be paid by the Company (in the Company’s reasonable judgment) in order for
the Company to (x) maintain its REIT Status and (y) avoid the payment of federal
or state income or excise tax plus (ii) additional Restricted Payments, so long
as no Default arising under Section 8.01(a) or Section 8.01(b) (with respect to
any of the covenants contained in Section 7.11) exists, both before and after
giving effect to any such Restricted Payment on a pro forma basis; provided,
that notwithstanding the foregoing, no Restricted Payments will be permitted
following acceleration of any amount owing under any of the Facilities or during
the existence of an Event of Default arising under Section 8.01(f) or (g); and
(c)     following the Reorganization, the Company shall be permitted to make
Restricted Payments with any amounts received by it directly or indirectly from
the Parent Borrower pursuant to Section 7.06(b).
7.07    Change in Nature of Business. (a) Engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the Closing Date and businesses reasonably related
thereto, and (b) the Company shall not engage in any line of business which is
not permitted to be engaged in by real estate investment trusts and shall not
permit any of its taxable REIT Subsidiaries to engage in any line of business
which is not permitted to be engaged in by taxable REIT Subsidiaries thereof.


136

--------------------------------------------------------------------------------




7.08    Transactions with Affiliates. Enter into or permit to exist any
transaction of any kind with any Affiliate of the Company (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service), whether or not in the ordinary course of business,
with any holder or holders of more than 5% of any class of equity securities of
the Company, or with any Affiliate of the Company which is not its Subsidiary of
the Company, on terms that are less favorable to the Company or any of its
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such a holder or
Affiliate. Nothing contained in this Section 7.08 shall prohibit (a) increases
in compensation and benefits for officers and employees of the Loan Parties or
any of their Subsidiaries which are customary in the industry or consistent with
the past business practice of such Loan Party or such Subsidiary, provided that
no Default has occurred and is continuing or would result; (b) payment of
customary partners’ indemnities; (c) performance of any obligations arising
under the Loan Documents, (d) transactions between or among the Loan Parties,
(e) Investments permitted by Section 7.03, (f) Dispositions permitted by Section
7.05; and (g) any Restricted Payment permitted by Section 7.06.
7.09    Amendments of Organizational Documents. Permit any Subsidiary of the
Company to, at any time cause or permit its certificate of formation, limited
liability company agreement, certificate of limited partnership, partnership
agreement, articles of incorporation, by-laws, or other charter documents, as
the case may be, to be modified, amended or supplemented in any respect
whatsoever, without, in each case, the express prior written consent or approval
of the Administrative Agent, if such changes would materially adversely affect
the rights of the Administrative Agent or the Lenders hereunder or under any of
the other Loan Documents; provided that if such prior consent or approval is not
required, such Loan Party shall nonetheless notify the Administrative Agent in
writing promptly after any such modification, amendment or supplement to the
charter documents of such Loan Party.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants. (a) Maximum Leverage. Permit, as of the last day of
each calendar quarter, the Leverage Ratio to exceed 60% (or, as of the last day
of the four consecutive calendar quarters following the Company’s acquisition,
pursuant to one transaction or a series of related transactions occurring
contemporaneously, of one or more entities or property portfolios with total
assets of at least $500,000,000, 65%); provided that in no event may the
Leverage Ratio exceed 60% for more than four consecutive fiscal quarters in any
five fiscal quarter period.
(b)    Maximum Secured Debt. Permit, as of the last day of each calendar quarter
Total Secured Outstanding Indebtedness to exceed 40% of Total Value (or, as of
the last day of the four consecutive calendar quarters following the Company’s
acquisition, pursuant to one transaction or a series of related transactions
occurring contemporaneously, of one or more entities or property portfolios with
total assets of at least $500,000,000, 45% of Total Value); provided that in no
event


137

--------------------------------------------------------------------------------




may such ratio exceed 40% for more than four consecutive fiscal quarters in any
five fiscal quarter period.
(c)    Minimum Fixed Charge Coverage Ratio. Permit, as of the last day of each
calendar quarter, the ratio of (i) Adjusted Total EBITDA for such calendar
quarter to (ii) Fixed Charges for the same calendar quarter to be less than 1.50
to 1.00 for each calendar quarter.
(d)    Unsecured Debt to Unencumbered Asset Value. Permit, as of the last day of
each calendar quarter, Total Unsecured Outstanding Indebtedness to exceed 60% of
Unencumbered Asset Value (or, as of the last day of the four consecutive
calendar quarters following the Company’s acquisition, pursuant to one
transaction or a series of related transactions occurring contemporaneously, of
one or more entities or property portfolios with total assets of at least
$500,000,000, 65% of Unencumbered Asset Value); provided that in no event may
such ratio exceed 60% for more than four consecutive fiscal quarters in any five
fiscal quarter period.
7.12    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness at any time that an Event of Default exists or would result
therefrom, except the prepayment of the Credit Extensions in accordance with the
terms of this Agreement.
7.13    Fiscal Year Changes. Make any change in its fiscal year.
7.14    Anti-Money Laundering; Sanctions; Anti-Corruption Laws. (a) Engage in
any transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated in any applicable law, regulation or other binding measure by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering or violate these laws or any other applicable
anti-money laundering law or engage in these actions.
(b)    Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary thereof, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual, or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Bookrunner, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise)
of Sanctions.
(c)    Use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.
7.15     Company Covenants. Notwithstanding anything to the contrary contained
in any Loan Document, at any time that the Company is not a Borrower or a
Guarantor:
(a)enter into or conduct any business other than in connection with the
ownership, acquisition and disposition of interests in the Parent Borrower, the
OpCo GP or any


138

--------------------------------------------------------------------------------




Intermediate Holding Company, as applicable, and the management of the business
of the Parent Borrower, and such activities as are incidental thereto, all of
which shall be solely in furtherance of the business of the Parent Borrower;
(b)own any assets other than (i) interests, rights, options, warrants or
convertible or exchangeable securities of the Parent Borrower, (ii) Equity
Interests in the Intermediate Holding Companies and the OpCo GP, (iii) assets
that have been distributed to the Company by its Subsidiaries in accordance with
Section 7.06 that are held for ten (10) Business Days or less pending further
distribution to equity holders of the Company, (iv) assets received by the
Company from third parties (including the net cash proceeds from any issuance
and sale by the Company of any of its Equity Interests), that are held for ten
(10) Business Days or less pending contribution of same to the Parent Borrower
(whether directly or through an Intermediate Holding Company), (v) such bank
accounts or similar instruments as it deems necessary to carry out its
responsibilities under its own Organization Documents and the Organization
Documents of the Parent Borrower and (vi) other tangible and intangible assets
that, taken as a whole, are de minimis in relation to the net assets of the
Company and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (i) and (ii) of this clause (b);
(c)create, incur, assume or suffer to exist any Indebtedness (other than
Indebtedness of the type described in clause (g)(ii) of the definition of
Indebtedness or any Guarantee thereof);
(d)make any Investment other than as permitted under clause (b) of this Section
7.15; or
(e)create, incur, assume or suffer to exist any Liens on any of its property,
assets or revenues other than those permitted under clauses (a), (g) or (j) of
the definition of Permitted Encumbrances.
Nothing in this Section 7.15 shall prevent the Company or any Intermediate
Holding Company from (i) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (ii)
the performance of its obligations with respect to the Loan Documents, (iii) any
public offering of its common stock or any other issuance or sale of its Equity
Interests, (iv) the payment of dividends, (v) making contributions directly or
indirectly to the capital of the Parent Borrower, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of the Company and the Parent Borrower, (vii) providing indemnification to
officers, managers and directors, (viii) any activities incidental to compliance
with the provisions of the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, any rules and regulations promulgated
thereunder, and the rules of national securities exchanges, in each case, as
applicable to companies with listed equity or debt securities, as well as
activities incidental to investor relations, shareholder meetings and reports to
shareholders or debt holders and (ix) any activities incidental to the
foregoing.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


139

--------------------------------------------------------------------------------




8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Loan Party fails to (i) pay when and as required to be
paid herein, and in any currency hereunder, any amount of principal of any Loan
or any L/C Obligation (whether upon demand at maturity, by reason of
acceleration or otherwise) or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 2.04(b)(v), 6.01,
6.02(a), 6.02(f), 6.03, 6.05, 6.10, 6.11, or Article VII (other than Section
7.15), (ii) the Company, the OpCo GP or any Intermediate Holding Company fails
to perform or observe any term, covenant or agreement contained in Section 7.15
on its part to be performed or observed and such failure continues for fifteen
(15) Business Days or (iii) any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Guaranty; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer thereof obtaining
actual knowledge of such failure and (ii) the Parent Borrower receiving notice
of such failure from the Administrative Agent (which notice shall be given at
the request of any Lender); or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace period, if any, in respect of any Material Indebtedness, or (B)
fails to observe or perform any other agreement or condition relating to any
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, and such failure continues after the applicable
grace period, if any, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or, with respect to a Guarantee, the beneficiary or beneficiaries
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries)) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, (or, in the case of a Guarantee, such Guarantee to become payable or
cash collateral in respect thereof to be demanded); provided that this clause
(e) shall not apply to Secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or


140

--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage and
excluding judgments entered in respect of Nonrecourse Indebtedness and judgments
entered in respect of Indebtedness that is recourse solely to a Subsidiary of
the Company (x) that is not a Loan Party, (y) was formed solely to own a
particular Project, and (z) does not engage in any business other than the
ownership of such Project, or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company and its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability


141

--------------------------------------------------------------------------------




or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    REIT Status. The Company shall, for any reason, lose or fail to maintain
its REIT Status.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Laws;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18 be applied in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


142

--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Delayed Draw Term Loan Unused Fees, Facility Fees
and interest on the Loans, L/C Borrowings and other Obligations arising under
the Loan Documents, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized
pursuant to Sections 2.04 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.



ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a


143

--------------------------------------------------------------------------------




matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity;
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Parent Borrower, a Lender or an L/C Issuer; and


144

--------------------------------------------------------------------------------




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Parent Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Parent Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment


145

--------------------------------------------------------------------------------




within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is (i) a Defaulting Lender
pursuant to clause (d) of the definition thereof or (ii) determined, by a court
of competent jurisdiction by final and nonappealable judgment, to be grossly
negligent in the performance of its material obligations and/or duties hereunder
or to have engaged in willful misconduct in the performance of such obligations
and/or duties, the Required Lenders may, to the extent permitted by applicable
law, by notice in writing to the Parent Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Parent Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(j) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Parent
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal


146

--------------------------------------------------------------------------------




for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America, JPMorgan Chase or Wells Fargo Bank,
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
by the Parent Borrower of a successor L/C Issuer or Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or the retiring Swing
Line Lender, as applicable, (b) the retiring L/C Issuer and the retiring Swing
Line Lender, as applicable, shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Co-Syndication Agents, Documentation Agents,
Senior Managing Agents or Managing Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party,


147

--------------------------------------------------------------------------------




the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders and the L/C Issuers irrevocably authorize the Administrative Agent, at
its option and in its discretion to release any Subsidiary Guarantor from its
obligations under the Guaranty if required pursuant to Section 10.10 hereof.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, the
Bookrunners and their respective Affiliates and not, for the avoidance of doubt,
to or for the benefit of any Borrower or any other Loan Party, that at least one
of the following is and will be true:


148

--------------------------------------------------------------------------------




(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers, the Bookrunners and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that none of the Administrative Agent,
any Arranger, any Bookrunner or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


149

--------------------------------------------------------------------------------





ARTICLE X
CONTINUING GUARANTY
10.01    Guaranty. Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
reasonable and documented attorneys’ fees and expenses incurred in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided, that the
liability of each Subsidiary Guarantor and each Guarantor that is a Designated
Borrower individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors, and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
10.02    Rights of Lenders. Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuers and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.
10.03    Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower, any other Loan Party
or any other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of any Borrower (other than the defense


150

--------------------------------------------------------------------------------




of prior payment in full of the Guaranteed Obligations); (b) any defense based
on any claim that such Guarantor’s obligations exceed or are more burdensome
than those of any Borrower; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any requirement to proceed
against any Borrower or any other Loan Party, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in the power
of any Creditor Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and (f)
to the fullest extent permitted by law, any and all other defenses (other than
the defense of prior payment in full of the Guaranteed Obligations) or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
10.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not any Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.
10.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Creditor Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and the Commitments and the Facilities with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any
Guarantor is made, or any of the Creditor Parties exercises its right of setoff,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Creditor Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Creditor
Parties are in possession of or have released this Guaranty


151

--------------------------------------------------------------------------------




and regardless of any prior revocation, rescission, termination or reduction.
The obligations of the Guarantors under this paragraph shall survive termination
of this Guaranty.
10.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that such Guarantor may receive regularly scheduled payments of principal and
interest on such obligations and indebtedness from any Borrower, except upon the
occurrence and continuance of an Event of Default. If any amounts are paid to
any Guarantor in violation of the foregoing subordination, then such amounts
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured. Upon the occurrence and continuance
of an Event of Default, if the Creditor Parties so request, any such obligation
or indebtedness of any Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Creditor Parties on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.
10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against any Borrower or any other Loan Party under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.
10.09    Condition of Loan Parties. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Loan Party or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).
10.10    Release of Subsidiary Guarantors that are not Intermediate Holding
Companies. With respect to any Subsidiary Guarantor that is not an Intermediate
Holding Company.
(a)    In the event that (i) all of the capital stock or other Equity Interests
of such Subsidiary Guarantor is sold or otherwise disposed of in a transaction
permitted by Section 7.05(d) (except to the extent that such sale or disposition
is to a Borrower or any other Loan Party) or (ii) such Subsidiary Guarantor will
no longer be a borrower or guarantor of, or otherwise have payment obligations
in respect of, any Indebtedness of the type described in clause (a) of such
definition that is not (x) owing to any of the Consolidated Businesses or
(y) Secured Indebtedness (including, without limitation and for the avoidance of
doubt, Indebtedness (other than Secured Indebtedness) that is incurred under or
in connection with notes or bonds issued in a Rule 144A Transaction), then such
Subsidiary Guarantor shall be released from its obligations under this Guaranty
and the other


152

--------------------------------------------------------------------------------




Loan Documents; provided, that the Parent Borrower shall have delivered to the
Administrative Agent, at least two Business Days prior to the date of the
proposed release (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for release (a “Guarantor
Release Notice”), together with an certificate of a Responsible Officer of the
Parent Borrower certifying that (x) in the case of clause (i) above, such sale
or disposition is as a result of a transaction permitted under this Agreement
and (y) in the case of clause (ii) above, as of the effective date of such
release (as set forth in the Guarantor Release Notice) such Subsidiary Guarantor
will not be a borrower or guarantor of, or otherwise have payment obligations in
respect of, any Indebtedness of the type described in clause (a) of such
definition that is not (A) owing to any of the Consolidated Businesses or
(B) Secured Indebtedness (including, without limitation and for the avoidance of
doubt, Indebtedness (other than Secured Indebtedness) that is incurred under or
in connection with notes or bonds issued in a Rule 144A Transaction). The
Administrative Agent will (at the sole cost of the Borrowers) following receipt
of such Guarantor Release Notice and certificate of a Responsible Officer, and
each of the Lenders and the L/C Issuers irrevocably authorizes the
Administrative Agent to, execute and deliver such documents as the Parent
Borrower or any such Subsidiary Guarantor may reasonably request to evidence the
release of such Subsidiary Guarantor from its obligations hereunder and under
the other Loan Documents, which documents shall be reasonably satisfactory to
the Administrative Agent.
(b)    The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to Section 10.10(a).
10.11    Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect


153

--------------------------------------------------------------------------------




to the Guaranteed Obligations are terminated, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 10.11 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 10.11, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date. All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.11, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until after all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid in full in
cash and the Commitments and the Facilities with respect to the Guaranteed
Obligations are terminated. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. In this connection, each
Guarantor has the right to waive its contribution right against any Guarantor to
the extent that after giving effect to such waiver such Guarantor would remain
Solvent, in the determination of the Administrative Agent or the Required
Lenders.
10.12     Release of Company. At any time the Company Release Conditions are
satisfied, then the Company and the Intermediate Holding Companies shall be
entitled to be released from their respective obligations under this Guaranty;
provided, that the Company shall have delivered to the Administrative Agent, at
least five Business Days prior to the date of the proposed release (or such
shorter period of time as agreed to by the Administrative Agent in writing), a
written notice of the Company’s election, on behalf of itself and the
Intermediate Holding Companies, to be released from their respective obligations
under this Guaranty (a “Company Release Notice”), together with a certificate of
a Responsible Officer of the Company certifying that as of the proposed
effective date of such release (as set forth in the Guarantor Release Notice)
and immediately before and after giving effect thereto, each of the Company
Release Conditions are satisfied. The Administrative Agent will (at the sole
cost of the Borrowers) following receipt of such Company Release Notice and
certificate of a Responsible Officer, and each of the Lenders and the L/C
Issuers irrevocably authorizes the Administrative Agent to, execute and deliver
such documents as the Company may reasonably request to evidence the release of
the Company and the Intermediate Holding Companies from their respective
obligations under this Guaranty, which documents shall be reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
promptly notify the Lenders of any such release pursuant to this Section 10.12.


154

--------------------------------------------------------------------------------





ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver
(i) relates solely to a specific Tranche, the Tranche Required Lenders with
respect to such Tranche, (ii) changes Section 1.08, the Tranche Required Lenders
with respect to the Alternative Currency Tranche, (iii) except as otherwise
provided in Section 1.08, amends the definition of “Alternative Currency”, each
Revolving Credit Lender, or (iv) waives any obligation to pay interest or Letter
of Credit Fees at the Default Rate, the Required Revolving Lenders), the Parent
Borrower, the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that (i) the Administrative Agent and the Parent Borrower may, without
the consent of any Lender or any Loan Party then party hereto, amend this
Agreement to add a Subsidiary of the Company as a “Subsidiary Guarantor”
hereunder pursuant to a joinder agreement in substantially the form of Exhibit G
or to add a Designated Borrower pursuant to a Designated Borrower Request and
Assumption Agreement and Designated Borrower Notice , to add the OpCo as the
Parent Borrower in accordance with the provisions of Section 11.25 or to join
the Company and Intermediate Holding Companies as Guarantors in accordance with
the provisions of Section 6.12 or Section 11.25 and (ii) notwithstanding the
foregoing provisions of this Section 11.01 (including the first proviso above),
no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, the Required
Delayed Draw Term Lenders or the Required Term Lenders, as the case may be;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required


155

--------------------------------------------------------------------------------




Lenders shall be necessary (i) to amend the definition of “Default Rate” or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
(f)    change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender, including (i) Section 2.14 or 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (ii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.06(b) or 2.07(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is the Term Facility, each Term Lender, (B) if such
Facility is the Delayed Draw Term Facility, each Delayed Draw Term Lender and
(B) if such Facility is the Revolving Credit Facility, each Revolving Credit
Lender; provided, that with the consent of the Required Lenders, such terms and
provisions may be amended on customary terms in connection with an “amend and
extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis;
(g)    (i) change any provision of this Section 11.01 or the definition of
“Required Lenders”, without the written consent of each Lender, (ii) change the
definition of “Required Revolving Lenders” or “Appropriate Lenders” (as it
applies to the Revolving Credit Facility) without the written consent of each
Revolving Lender, (iii) change the definition of “Tranche Required Lenders” as
it applies to any Tranche without the written consent of each Revolving Lender
in the applicable Tranche, (iv) change the definition of “Required Delayed Draw
Term Lenders” or “Appropriate Lenders” (as it applies to the Delayed Draw Term
Facility) without the written consent of each Delayed Draw Lender, (v) change
the definition of “Required Term Lenders” or “Appropriate Lenders” (as it
applies to the Term Facility) without the written consent of each Term Lender or
(vi) change any other provision hereof specifying the number or percentage of
Lenders, or otherwise identifying a specific group of Lenders, required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
(h)    release (i) all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except as expressly provided in the
Loan Documents or (ii) the Guarantee obligations or joint and several liability
of the Parent Borrower pursuant to Section 2.19 and Article X, without the
written consent of each Lender or (iii) the Company from its Guarantee
obligation under Section 6.12(b) and Article X, without the written consent of
each Lender, except as provided in Section 10.12; or
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, each Term Lender,
(ii) if such Facility is the Delayed Draw Term Facility, each Delayed Draw Term
Lender and (iii) if such Facility is the Revolving Credit Facility, each
Revolving Credit Lender;


156

--------------------------------------------------------------------------------




and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender in a
disproportionately adverse manner relative to other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary,
(i)     the Administrative Agent, with the consent of the Parent Borrower, may
amend, modify or supplement any Loan Document without the consent of any Lender
or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document so long as such amendment, modification or supplement
does not impose additional obligations on, or otherwise affect in any material
respect the interests of, any Lender; provided that the Administrative Agent
shall promptly give the Lenders notice of any such amendment, modification or
supplement;
(ii)     this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder; and
(iii)     this Agreement and the other Loan Documents may be amended (or amended
and restated), modified or supplemented, without the consent of any Lender to
the extent necessary or appropriate in the opinion of the Administrative Agent
and the Company to (A) effect the OpCo’s assumption of all of the Company’s
liabilities and obligations as a Borrower under, and the


157

--------------------------------------------------------------------------------




Company’s transfer and assignment to the OpCo of all of the Company’s rights and
benefits as a Borrower under, this Agreement and the other Loan Documents to
which the Company is a party as a Borrower, and (B) effect such other amendment
(or amendment and restatement of), modification or supplement of this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Company, to effect the
provisions of Section 11.25, including, without limitations, to amend
representations, covenants and events of default as appropriate to permit
consummation of the Reorganization and reflect the OpCo as the Parent Borrower
and, to the extent required by Section 11.25, the Company and Intermediate
Holding Companies as Guarantors, in each case, so long as such amendment,
modification or supplement does not impose additional obligations on, or
otherwise affect in any material respect the interests of, any Lender; provided
that the Administrative Agent shall promptly give the Lenders notice of any such
amendment, modification or supplement.
11.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to a Loan Party, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or a


158

--------------------------------------------------------------------------------




Loan Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet. In addition, in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent Borrower, the Administrative Agent, each L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate,


159

--------------------------------------------------------------------------------




in accordance with such Public Lender’s compliance procedures and applicable
Law, including United States Federal and state securities Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to one of more of the Company and its
Subsidiaries or their respective securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices or Loan Notices, Letter
of Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent


160

--------------------------------------------------------------------------------




pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrowers shall pay, or cause to be paid, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and Bookrunners and
their respective Affiliates (including the reasonable documented fees, charges
and disbursements of counsel for the Administrative Agent and the Arrangers and
Bookrunners), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification. The Borrowers shall indemnify the Administrative Agent
(and any sub-agent thereof), each Arranger, each Bookrunner, the Swing Line
Lender, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the any Loan Party or any of its Subsidiaries, or
any Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought


161

--------------------------------------------------------------------------------




by a third party or by any Loan Party or any of such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (or any Affiliate Controlled by or under common
Control with such Indemnitee).
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Arranger, any Bookrunner, the Swing Line Lender, any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Arranger, such
Bookrunner, the Swing Line Lender, such L/C Issuer or such Related Party, as the
case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought according to the
proportion of (a) the sum of the (i) Total Outstandings owing to such Lender
(with the aggregate amount of such Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes hereof) other than the Outstanding Amount of
Competitive Loans and (ii) the aggregate unused Commitments (determined without
giving effect to any Competitive Loans outstanding on such date) of such Lender
to (b) the sum of (i) Total Outstandings other than the Outstanding Amount of
Competitive Loans and (ii) the aggregate unused Commitments (determined without
giving effect to any Competitive Loans outstanding on such date)) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), any Arranger,
any Bookrunner, the Swing Line Lender or any L/C Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swing Line Lender or such L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


162

--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(c) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or such L/C Issuer and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted such assignment or transfer without
such consent shall be null and void) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
Section 11.06(f), (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations


163

--------------------------------------------------------------------------------




in L/C Obligations and in Swing Line Loans) at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of any Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Parent Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) if such
assignment is with respect to the Revolving Credit Facility, such assignment is
to a Revolving Credit Lender or (3) if such assignment is with respect to the
Term Facility or the Delayed Draw Term Facility, such assignment is to a Lender,
an Affiliate of a Lender


164

--------------------------------------------------------------------------------




or an Approved Fund; provided that the Parent Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if (1) such assignment is
with respect to the Revolving Credit Facility and is to a Person that is not a
Revolving Credit Lender or (2) such assignment is with respect to the Term
Facility or the Delayed Draw Term Facility and is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and shall
pay or cause to be paid to the Administrative Agent a processing and recordation
fee in the amount of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and such fee shall be waived in the event of an
assignment by a Lender to its Affiliate. The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
such Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event


165

--------------------------------------------------------------------------------




that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Loan Party and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent Borrower, any other Loan Party or the Administrative
Agent, sell participations to any Person (other than a natural person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto


166

--------------------------------------------------------------------------------




for the performance of such obligations and (iii) the Parent Borrower, the other
Loan Parties, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Parent Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b)); provided that such Participant agrees to be subject to the
provisions of Sections 3.06(a) and 11.13 as if it were an assignee under Section
11.06(b). Each Lender that sells a participation agrees, at the Parent
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Parent Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Parent Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or unless the
sale of the


167

--------------------------------------------------------------------------------




participation to such Participant is made with the Parent Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Parent
Borrower is notified of the Participation sold to such Participant and such
Participant agrees, for the benefit of the Parent Borrower, to comply with
Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer or the Swing Line Lender assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 11.06(b), such L/C Issuer or the Swing Line Lender may (i) upon 30 days’
notice to the Parent Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Parent Borrower, resign as the Swing Line
Lender. In the event of any such resignation as an L/C Issuer or the Swing Line
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor L/C Issuer or Swing Line Lender hereunder; provided, however, that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of such Lender as an L/C Issuer or the Swing Line Lender, as the
case may be. If a Lender that is an L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)). If a Lender that is the Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have


168

--------------------------------------------------------------------------------




jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16 or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to any
Loan Party and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or any of its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Parent Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Loan Party or any Subsidiary thereof. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law (and subject to Section 2.14), to set off and apply
any and all deposits (general or special, time or demand, provisional or final,


169

--------------------------------------------------------------------------------




in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Parent Borrower or any
other Loan Party against any and all of the obligations of the Parent Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Parent Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Parent Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Parent Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
11.10    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


170

--------------------------------------------------------------------------------




11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13    Replacement of Lenders. If the Parent Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Parent Borrower the right to replace a Lender as
a party hereto, then the Parent Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Parent Borrower shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to (i) from
the assignee, the outstanding principal of its Loans and L/C Advances and all
accrued interest and fees payable to it hereunder and under the other Loan
Documents and (ii) from the Parent Borrower or applicable Designated Borrower,
all other amounts payable by the Parent Borrower or applicable Designated
Borrower hereunder and under the other Loan Documents (including pursuant to
Section 3.01, 3.04 or 3.05) (it being understood that the Assignment and
Assumption relating to such assignment shall provide that any interest and fees
that accrued prior to the effective date of the


171

--------------------------------------------------------------------------------




assignment shall be for the account of the replaced Lender and such amounts that
accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply. Each Lender agrees that, if the Parent Borrower
elects to replace such Lender in accordance with this Section 11.13, it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence the assignment and shall deliver to the Administrative
Agent any Note (if a Note has been issued in respect of such Lender’s Loans)
subject to such Assignment and Assumption; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.
Notwithstanding anything to the contrary provided herein, in no event shall the
Parent Borrower or any other Borrower have the right to replace a Lender as a
result of such Lender (a) not consenting to the designation of an Applicant
Borrower organized under the laws of a jurisdiction other than the United
States, Canada, the United Kingdom, Netherlands or Germany as a Designated
Borrower or (b) declining to provide a commitment in a Supplemental Currency.
11.14    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE


172

--------------------------------------------------------------------------------




STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER


173

--------------------------------------------------------------------------------




LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Bookrunners and the Arrangers are arm’s-length commercial transactions between
the Parent Borrower, each of the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Bookrunners and
the Arrangers, on the other hand, (B) each of the Parent Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Parent
Borrower and the other Loan Parties is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
of the Lenders, each of the Bookrunners and each of the Arrangers each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent Borrower, any other Loan Party or any
of their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, any Lender, any Bookrunner or any Arranger has any
obligation to the Parent Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders, the Bookrunners and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, any Lender, any Bookrunner or any Arranger has any
obligation to disclose any of such interests to the Parent Borrower, the other
Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Parent Borrower and each of the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, any Lender, any Bookrunner or any Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, Swing Line
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept


174

--------------------------------------------------------------------------------




electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
11.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
11.21    Original Notes. On the Closing Date, the Original Notes, if any, held
by each Lender shall be deemed to be cancelled and, if such Lender has requested
a Revolving Credit Note or a


175

--------------------------------------------------------------------------------




Term Note hereunder, amended and restated by the Revolving Credit Note or Term
Note, as applicable, delivered hereunder on or about the Closing Date
(regardless of whether any Lender shall have delivered to the Company for
cancellation the Original Note held by it). Each Lender, whether or not
requesting a Revolving Credit Note or Term Note hereunder, shall use its
commercially reasonable efforts to deliver the Original Notes held by it to the
Company for cancellation and/or amendment and restatement. All amounts owing
under, and evidenced by, the Original Notes as of the Closing Date shall
continue to be outstanding hereunder, and shall from and after the Closing Date,
if requested by the Lender holding such Original Note(s), be evidenced by the
Revolving Credit Notes and Term Notes, as applicable, and shall in any event be
evidenced by, and governed by the terms of, this Agreement. Each Lender hereby
agrees to indemnify and hold harmless the Loan Parties from and against any and
all liabilities, losses, damages, actions or claims that may be imposed on,
incurred by or asserted against any Loan Party arising out of such Lender’s
failure to deliver the Original Notes held by it to the Company for
cancellation, subject to the condition that the Company shall not make any
payment to any Person claiming to be the holder of such Original Notes unless
such Lender is first notified of such claim and is given the opportunity, at
such Lender’s sole cost and expense, to assert any defenses to such payment.
11.22    Amendment and Restatement. As of the Closing Date, the Commitments of
certain “Lenders” under (and as defined in) the Original Credit Agreement shall
be terminated by the Company (such Lenders, the “Departing Lenders”), and
JPMorgan Chase and Wells Fargo Bank shall each resign as a Swing Line Lender.
The remaining “Lenders” under (and as defined in) the Original Credit Agreement
shall be Lenders under this Agreement with Commitments as set forth on
Schedule 2.01 hereto, and Bank of America shall be the only Lender acting as the
Swing Line Lender under this Agreement. By its execution and delivery of this
Agreement, each Lender that was a “Lender” under (and as defined in) the
Original Credit Agreement hereby consents to the execution and delivery of this
Agreement and to the non-pro rata reduction of Revolving Credit Commitments
(under and as defined in the Original Credit Agreement) occurring on the Closing
Date as a result of the termination of the Revolving Credit Commitments of the
Departing Lenders, and the concurrent repayment in full of all loans and other
obligations owing (whether or not due) to the Departing Lenders. On the Closing
Date, effective immediately following such termination and repayment and the
repayment in full of the Existing Term Loans and any Existing Swing Line Loans,
the Original Credit Agreement shall be amended, restated and superseded in its
entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the rights, obligations and liabilities of the
respective parties (including the Obligations) existing under the Original
Credit Agreement as in effect prior to the Closing Date (except with respect to
the Existing Term Loans and the Departing Lenders, except that the provisions of
the Original Credit Agreement that by their express terms survive the
termination of the Original Credit Agreement shall continue for the Departing
Lenders) and (b) such obligations are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Agreement. Without limiting the generality of the foregoing (i) all Revolving
Credit Loans and Competitive Loans outstanding under the Original Credit
Agreement shall on the Closing Date become Revolving Credit Loans and
Competitive Loans, as the case may be, hereunder, (ii) all Existing Letters of
Credit shall on the Closing Date become Letters of Credit hereunder and (iii)
all other Obligations outstanding


176

--------------------------------------------------------------------------------




under the Original Credit Agreement shall on the Closing Date be Obligations
under this Agreement. To the extent the Original Credit Agreement provides that
certain terms survive the termination of the Original Credit Agreement or
survive the payment in full of principal, interest and all other amounts payable
thereunder, then such terms shall survive the amendment and restatement of the
Original Credit Agreement.
11.23    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or any L/C Issuer that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or any L/C Issuer that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
11.24    Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and


177

--------------------------------------------------------------------------------




obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)    As used in this Section 11.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
11.25    UPREIT Reorganization. If the Company elects to reorganize its
corporate organizational structure to implement an “umbrella partnership” real
estate investment trust structure by forming (or converting) a limited
partnership, limited liability company or other registered business organization
(other than a general partnership) under the laws of any state of the United
States or the District of Columbia (the “OpCo”) of which the Company (or a
Wholly-Owned Subsidiary of the Company) is to be the sole general partner,
manager, or managing member, as applicable (the “Reorganization”), then, on the
Assumption Date, the OpCo may assume all of the Company’s liabilities and
obligations as a Borrower under, and the Company may transfer and assign to the
OpCo all of the Company’s rights and benefits as a Borrower under, this
Agreement and the other Loan Documents, and the Company shall be released solely
from its liabilities and obligations as a Borrower (but not as a Guarantor)
under this Agreement and the other Loan Documents (collectively, the “Assumption
Transaction”).


178

--------------------------------------------------------------------------------




The effectiveness of the Assumption Transaction is subject to satisfaction (or
valid waiver) of the following conditions (the “Assumption Conditions”):
(a)    The Company shall have given the Administrative Agent and the Lenders
prior written notice of the Company’s intent to exercise its rights under this
Section 11.25 at least 30 days (or such shorter period as may be agreed in
writing by the Administrative Agent in its sole discretion, but in no event less
than 15 Business Days) prior to the proposed effective date of the Assumption
Transaction as set forth in such notice.
(b)     The Administrative Agent’s receipt of the following, each of which shall
be originals, e-mails (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer or a duly authorized officer of the OpCo, the Company and each other
signing Loan Party, each dated the Assumption Date (or, in the case of
certificates of governmental officials, a recent date before the Assumption
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)an assignment and assumption agreement executed by the Company and the OpCo,
acknowledged by the other Loan Parties (if any), providing for the OpCo’s
assumption of all of the Company’s liabilities and obligations as a Borrower
under, and the Company’s transfer and assignment to the OpCo of all of the
Company’s rights and benefits as a Borrower under, this Agreement and the other
Loan Documents (the “OpCo Assumption Agreement”);
(ii)unless the Company Release Conditions have been satisfied on the Assumption
Date, a joinder agreement executed by the Company, each Intermediate Holding
Company that is not at such time a Guarantor and the OpCo pursuant to which the
Company and each such Intermediate Holding Company shall become party hereto as
a Guarantor;
(iii)amendments to this Agreement and the other Loan Documents executed by the
Company, the OpCo and the other Loan Parties, as appropriate, requested or
approved by the Administrative Agent in accordance with Section 11.01;
(iv)a Revolving Credit Note, Term Note and/or Delayed Draw Term Note, as
applicable, in each case, duly executed by the OpCo, payable to each applicable
Lender that has requested that it receive such Notes, and complying with the
terms of Section 2.12 (it being understood that, upon delivery of the originals
of such Note(s) to a requesting Lender on or about the Assumption Date, the
previously issued notes, if any, held by such Lender shall be deemed to be
amended and restated by such Note(s) regardless of whether such Lender shall
have delivered to the Company for cancellation the previously issued note(s)
held by it and all amounts owing by the Company under, and evidenced by, the
previously issued note(s) as of the Assumption Date shall be evidenced by such
applicable Note(s));
(v)a favorable opinion of counsel to the OpCo and the other Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the


179

--------------------------------------------------------------------------------




OpCo and the other Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(vi)the items referenced in Section 4.01(a)(iii), (iv) and (vi) with respect to
the Company, the OpCo and all Intermediate Holding Companies that become
Guarantors pursuant to clause (ii) above (if any);
(vii)an updated Schedule 5.12 that includes the OpCo, the OpCo GP and all
Intermediate Holding Companies that become Guarantors pursuant to clause (ii)
above (if any);
(viii)no Default or Event of Default shall exist as of the date of the
Reorganization or on the Assumption Date, or will exist immediately after giving
effect to the Reorganization or the Assumption Transaction;
(ix)the representations and warranties made or deemed made by the Company, the
OpCo or any other Loan Party in any Loan Document (as amended to incorporate any
revisions associated with the Reorganization) to which such Loan Party is a
party shall be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the Assumption Date (as if any reference in any Loan Documents with respect
to such representations and warranties to “the date of this Agreement”, “as of
the Closing Date”, “on the date hereof”, “on the Closing Date” or similar words
which refer to the Closing Date of the Agreement are deemed to be references to
the Assumption Date);
(x)the Administrative Agent shall have received an officer’s certificate from a
Responsible Officer of the OpCo certifying the matters referred to in the
immediately preceding clauses (viii) and (ix); and
(xi)such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request.
(a)The Administrative Agent and each Lender shall have received, at least five
(5) Business Days prior to the Assumption Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation, in each case as requested at least
ten (10) Business Days prior to the Assumption Date.
[signature pages immediately follow]


180

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
W.P. CAREY INC.
 
 
 
 
 
 
 
By:
/s/ Mark J. Foresi
 
 
Name: Mark J. Foresi
 
 
Title: Executive Director – Capital Markets





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Anthony W. Kell
 
Name: Anthony W. Kell
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender, an L/C
 
Issuer and the Swing Line Lender
 
 
 
 
 
 
 
By:
/s/ Cheryl Sneor
 
Name: Cheryl Sneor
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as a Lender
 
and an L/C Issuer
 
 
 
 
 
 
 
By:
/s/ Christian Lunt
 
Name: Christian Lunt
 
Title: Executive Director





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A., as a Lender and an
 
L/C Issuer
 
 
 
 
 
 
 
By:
/s/ Kristen Ray
 
Name: Kristen Ray
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ Sean Duggan
 
Name: Sean Duggan
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
a Lender
 
 
 
 
 
 
 
By:
/s/ Peter Ilovic
 
Name: Peter Ilovic
 
Title: Authorized Signatory, Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a
 
Lender
 
 
 
 
 
 
 
By:
/s/ Kimberly L. Feldman
 
Name: Kimberly L. Feldman
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
BMO HARRIS BANK N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Lloyd Baron
 
Name: Lloyd Baron
 
Title: Managing Director





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Lender
 
 
 
 
 
 
 
By:
/s/ Brian P. Kelly
 
Name: Brian P. Kelly
 
Title: Senior Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ T. Barrett Vawter
 
Name: T. Barrett Vawter
 
Title: Director





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
BBVA USA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Brian Tuerff
 
Name: Brian Tuerff
 
Title: Senior Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
CITIZENS BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Frank Kaplan
 
Name: Frank Kaplan
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
FIFTH THIRD BANK, NATIONAL
 
ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
/s/ Casey Ciccone
 
Name: Casey Ciccone
 
Title: Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Ajit Goswami
 
Name: Ajit Goswami
 
Title: Managing Director & Industry Head U.S. Real Estate, Gaming & Leisure





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
 
By:
/s/ William Behuniak
 
Name: William Behuniak
 
Title: Authorized Signatory





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
THE BANK OF NEW YORK MELLON, as a
 
Lender
 
 
 
 
 
 
 
By:
/s/ Sabrina Washington
 
Name: Sabrina Washington
 
Title: Director





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
SIGNATURE BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Niziol
 
Name: Michael Niziol
 
Title: Senior Vice President





[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Schedule 1.01(A) – Managed Programs
Name of Managed Program
Type of Organization
State of Formation
Carey Watermark Investors Incorporated
Corporation
Maryland
Corporate Property Associates 18 – Global Incorporated
Corporation
Maryland
Carey Watermark Investors 2 Incorporated
Corporation
Maryland
Carey European Student Housing Fund I, LP
Limited Partnership
Delaware







--------------------------------------------------------------------------------





SCHEDULE 1.01(B)
EXISTING LETTERS OF CREDIT


 
APPLICANT
L/C NO.
AMOUNT
ISSUE DATE
EXPIRATION DATE
BENEFICIARY
CAREY ASSET MANAGEMENT
68108214
$102,158.34
DECEMBER 5, 2014
April 2, 2020
1450 BROADWAY LLC







--------------------------------------------------------------------------------





SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES




Lender
Term Commitment
Applicable
Percentage (Term Facility)
Delayed Draw Term Commitment
Applicable
Percentage (Delayed Draw Term Facility)
Bank of America, N.A.
$18,139,178.59
9.285714287%
$9,717,964.27
9.285714287%
JPMorgan Chase Bank, N.A.
$18,139,178.58
9.285714287%
$9,717,964.28
9.285714287%
Wells Fargo Bank, N.A.
$18,139,178.58
9.285714287%
$9,717,964.28
9.285714287%
Barclays Bank PLC
$15,348,535.71
7.857142857%
$8,222,892.86
7.857142857%
Capital One, National Association
$15,348,535.71
7.857142857%
$8,222,892.86
7.857142857%
U.S. Bank National Association
$15,348,535.71
7.857142857%
$8,222,892.86
7.857142857%
BMO Harris Bank, N.A.
$12,092,785.71
6.190476190%
$6,478,642.86
6.190476190%
PNC Bank, National Association.
$12,092,785.71
6.190476190%
$6,478,642.86
6.190476190%
Regions Bank
$12,092,785.71
6.190476190%
$6,478,642.86
6.190476190%
BBVA USA
$9,302,142.85
4.761904760%
$4,983,571.43
4.761904760%
Citizens Bank, N.A.
$9,302,142.85
4.761904760%
$4,983,571.43
4.761904760%
Fifth Third Bank, National Association
$9,302,142.85
4.761904760%
$4,983,571.43
4.761904760%
The Bank of Nova Scotia
$9,302,142.86
4.761904763%
$4,983,571.43
4.761904763%
The Royal Bank of Canada
$9,302,142.86
4.761904763%
$4,983,571.43
4.761904763%
The Bank of New York Mellon
$7,441,714.29
3.809523810%
$3,986,857.14
3.809523810%
Signature Bank
$4,651,071.43
2.380952383%
$2,491,785.72
2.380952383%
Total
$195,345,000.00
100.000000000%
$104,655,000.00
100.000000000%







--------------------------------------------------------------------------------




REVOLVING CREDIT COMMITMENTS


Lender
Revolving Credit Commitment
Applicable Percentage (Revolving Credit Facility)
Dollar Tranche Commitment
Alternative Currency Tranche Commitment *
Bank of America, N.A.
$167,142,857.14
9.285714287%
$50,341,419.59
$116,801,437.55
JPMorgan Chase Bank, N.A.
$167,142,857.14
9.285714287%
$50,341,419.58
$116,801,437.56
Wells Fargo Bank, N.A.
$167,142,857.14
9.285714287%
$50,341,419.58
$116,801,437.56
Barclays Bank PLC
$141,428,571.43
7.857142857%
$42,596,585.81
$98,831,985.62
Capital One, National Association
$141,428,571.43
7.857142857%
$42,596,585.81
$98,831,985.62
U.S. Bank National Association
$141,428,571.43
7.857142857%
$42,596,585.81
$98,831,985.62
BMO Harris Bank, N.A.
$111,428,571.43
6.190476190%
$111,428,571.43
$0.00
PNC Bank, National Association.
$111,428,571.43
6.190476190%
$33,560,946.39
$77,867,625.04
Regions Bank
$111,428,571.43
6.190476190%
$33,560,946.39
$77,867,625.04
BBVA USA
$85,714,285.72
4.761904760%
$25,816,112.61
$59,898,173.11
Citizens Bank, N.A.
$85,714,285.72
4.761904760%
$25,816,112.61
$59,898,173.11
Fifth Third Bank, National Association
$85,714,285.72
4.761904760%
$38,095,238.10
$47,619,047.62
The Bank of Nova Scotia
$85,714,285.71
4.761904763%
$85,714,285.71
$0.00
The Royal Bank of Canada
$85,714,285.71
4.761904763%
$85,714,285.71
$0.00
The Bank of New York Mellon
$68,571,428.57
3.809523810%
$68,571,428.57
$0.00
Signature Bank
$42,857,142.85
2.380952383%
$12,908,056.30
$29,949,086.55
Total
$1,800,000,000.00
100.000000000%
$800,000,000.00
$1,000,000,000.00



* Acceptable Alternative Currencies are Euro, Sterling, Canadian Dollars,
Swedish Krona, Norwegian Krone, Danish Krone, Australian Dollars, Yen, Swiss
Franc and Mexican Pesos






--------------------------------------------------------------------------------





Schedule 5.11(d) – Existing Pension Plans
None






--------------------------------------------------------------------------------


SCHEDULE 5.12(a)
W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT




Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
(CA) Ads, LLC
 
100
%
 
Delaware
24 HR TX (TX) Limited Partnership
 
100
%
 
Delaware
24 HR-TX (MD) Business Trust
 
100
%
 
Maryland
24 HR-TX GP (TX) QRS 12-66, Inc.
 
100
%
 
Delaware
308 Route 38 LLC
 
100
%
 
Delaware
500 Jefferson Tower (TX) LLC
 
100
%
 
Delaware
601 Jefferson Manager (DE) LLC
 
100
%
 
Delaware
601 Jefferson Tower (TX) LLC
 
100
%
 
Delaware
6000 Nathan (MN) LLC
 
100
%
 
Delaware
ACT (GER) QRS 15-58, Inc.
 
100
%
 
Delaware
ADCIR (CO) QRS 16-60, Inc.
 
100
%
 
Delaware
ADCIR EXP (CO) LLC
 
100
%
 
Delaware
ADS2 (CA) QRS 11-41, Inc.
 
100
%
 
California
ADVA 15 (GA) LLC
 
100
%
 
Delaware
ADV-QRS 15 (GA) QRS 15-4, Inc.
 
100
%
 
Delaware
Aerobic (MO) LLC
 
100
%
 
Delaware
AFD (MN) LLC
 
100
%
 
Delaware
AIR (IL) QRS 14-48, Inc.
 
100
%
 
Delaware
AIRLIQ (TX) LLC
 
100
%
 
Delaware
Airliq II (IL) LLC
 
100
%
 
Delaware
Alamo WPC Storage (TX) LLC
 
100
%
 
Delaware
ALAN JATHOO JV (MULTI) LLC
 
90
%
 
Delaware
ALL-IN (PA-OH) LLC
 
100
%
 
Delaware
Alphabet Multi Holding (CAN) ULC
 
100
%
 
Canada
ALUSA (TX) DE Limited Partnership
 
100
%
 
Delaware
ALUSA-GP (TX) QRS 16-72, Inc.
 
100
%
 
Delaware
ALUSA-LP (TX) QRS 16-73, Inc.
 
100
%
 
Delaware
American GL Cathedral Storage 17 (CA) LLC
 
100
%
 
Delaware
American GL Pearl Storage 17 (HI) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
American JH Storage 17 (Multi) LLC
 
100
%
 
Delaware
American Subsequent Storage 17 (Multi) LLC
 
100
%
 
Delaware
American WPC Storage (Multi) LLC
 
100
%
 
Delaware
American WPC Storage TRS 17-1 (DE) Inc.
 
100
%
 
Delaware
Amtoll (NM) QRS 14-39, Inc.
 
100
%
 
Delaware
Ang (Multi) LLC
 
100
%
 
Delaware
Ang II (Multi) LLC
 
100
%
 
Delaware
Ang III (Multi) LLC
 
100
%
 
Delaware
ANTH Campus (CA) LLC
 
100
%
 
Delaware
ANT-LM LLC
 
100
%
 
Delaware
Appleton Store, LLC
 
100
%
 
Wisconsin
Applied Utah (UT) QRS 14-76, Inc.
 
100
%
 
Delaware
Araxos Sp. z o.o.
 
100
%
 
Poland
Arboretum Group, L.L.C.
 
100
%
 
Wisconsin
Asiainvest LLC
 
100
%
 
Delaware
Assembly (MD)
 
100
%
 
Maryland
Auto (FL) QRS 11-39, Inc.
 
100
%
 
Florida
Auto Investor 17 (DE) LLC
 
100
%
 
Delaware
Autopress (GER) LLC
 
100
%
 
Delaware
Autosafe Airbag 14 (CA) LP
 
100
%
 
Delaware
Avasu (AZ) LLC
 
100
%
 
Delaware
AW WPC (KY) LLC
 
100
%
 
Delaware
AZO Driver (DE) LLC
 
100
%
 
Delaware
AZO Mechanic (DE) LLC
 
100
%
 
Delaware
AZO Navigator (DE) LLC
 
100
%
 
Delaware
AZO Valet (DE) LLC
 
100
%
 
Delaware
AZO-A L.P.
 
100
%
 
Delaware
AZO-B L.P.
 
100
%
 
Delaware
AZO-C L.P.
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
AZO-D L.P.
 
100
%
 
Delaware
Baltic Retail Properties IISUTI UAB
 
70
%
 
Lithuania
BBQ Storage 17 (NY) LLC
 
100
%
 
Delaware
Bbrands (Multi) QRS 16-137, Inc.
 
100
%
 
Delaware
BDF (CT) QRS 16-82, Inc.
 
100
%
 
Delaware
Bear T (OH) LLC
 
100
%
 
Delaware
Beaumont Storage 17 (CA) LLC
 
100
%
 
Delaware
Beaver MM (POL) QRS 15-86, INC.
 
100
%
 
Delaware
Belgov (DE) QRS 15-66, Inc.
 
100
%
 
Delaware
Berrocal, Sp. zo.o.
 
100
%
 
Poland
Beverage (GER) QRS 16-141 LLC
 
100
%
 
Delaware
BFS (DE) LP
 
100
%
 
Delaware
BFS (DE) QRS 14-74, Inc.
 
100
%
 
Delaware
BG Cold (GA) LLC
 
100
%
 
Delaware
BG Ground Terminal (CA) LLC
 
100
%
 
Delaware
BG Terminal (CA) LLC
 
100
%
 
Delaware
BG Terminal Investor (CA) LLC
 
100
%
 
Delaware
Bill-GP (TX) QRS 14-56, Inc.
 
100
%
 
Delaware
Bill-MC 14 LP
 
90
%
 
Delaware
BM-LP (TX) QRS 14-57, Inc.
 
100
%
 
Delaware
BMOC-HOU GP Holder (TX) LLC
 
100
%
 
Delaware
BMOC-HOU (TX) LP
 
100
%
 
Delaware
BMOC-MIA (FL) LLC
 
100
%
 
Delaware
BMOC-ORL (FL) LLC
 
100
%
 
Delaware
BN (MA) QRS 11-58, Inc.
 
100
%
 
Delaware
BOBS (CT) QRS 16-25, Inc.
 
100
%
 
Delaware
Bohr Bolt (OH) LLC
 
100
%
 
Delaware
Bohr Bolt II (OH) LLC
 
100
%
 
Delaware
Bolder (CO) QRS 11-44, Inc.
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Bolt (DE) Limited Partnership
 
100
%
 
Delaware
Bolt (DE) QRS 15-26, Inc.
 
100
%
 
Delaware
Bolt (DE) Trust
 
100
%
 
Maryland
Bone (DE) LLC
 
100
%
 
Delaware
Bone (DE) QRS 15-12, Inc.
 
100
%
 
Delaware
Bone Manager, Inc.
 
100
%
 
Delaware
BOS West (MA) LLC
 
100
%
 
Delaware
Bplast 16 Manager (DE) QRS 16-129, Inc.
 
100
%
 
Delaware
Bplast 16 Member (DE) QRS 16-128, Inc.
 
100
%
 
Delaware
Bplast 17 Member (DE) LLC
 
100
%
 
Delaware
Bplast Expansion Landlord (IN) LLC
 
100
%
 
Delaware
Bplast Expansion Member (IN) 17 LLC
 
100
%
 
Delaware
Bplast Landlord (DE) LLC
 
100
%
 
Delaware
Bplast Two Landlord (IN) LLC
 
100
%
 
Delaware
Bplast Two Manager (IN) QRS 16-152, Inc.
 
100
%
 
Delaware
Bplast Two Member (IN) 17 LLC
 
100
%
 
Delaware
Bplast Two Member (IN) QRS 16-151, Inc.
 
100
%
 
Delaware
BPS Nevada, LLC
 
15
%
 
Delaware
BRY-PL (DE) Limited Partnership
 
100
%
 
Delaware
BRY-PL (MD) Trust
 
100
%
 
Maryland
BRY-PL GP (DE) QRS 15-57, Inc.
 
100
%
 
Delaware
BSL Caldwell (NC) LLC
 
100
%
 
Delaware
BST Torrance Landlord (CA) QRS 14-109, Inc.
 
100
%
 
Delaware
BT (Multi) LLC
 
100
%
 
Delaware
BT (PA) QRS 12-25, INC.
 
100
%
 
Pennsylvania
BT-YORK (PA)
 
100
%
 
Pennsylvania
BUCKLE UP (MX) LLC
 
100
%
 
Delaware
Build (CA) QRS 12-24, Inc.
 
100
%
 
California
Buyesburg (IN) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
C5 Eiendom AS
 
49
%
 
Norway
C5 Eiendom IS
 
50
%
 
Norway
Call LLC
 
100
%
 
Delaware
Camborne Sp. z o.o.
 
100
%
 
Poland
Can (WI) QRS 12-34, Inc.
 
100
%
 
Wisconsin
Cantina 17 Landlord (IL) LLC
 
100
%
 
Delaware
Cantina 17 Manager (IL) LLC
 
100
%
 
Delaware
Can-Two (DE) QRS 12-67, Inc.
 
100
%
 
Delaware
Cards (CA) QRS 11-37, Inc.
 
100
%
 
Delaware
Cards (CA) QRS 12-12, Inc.
 
100
%
 
Delaware
Cards Limited Liability Company
 
100
%
 
Delaware
Carey 17 Broadway Holdings (NY) LLC
 
100
%
 
Delaware
Carey 17 Bway (NY) LLC
 
100
%
 
Delaware
Carey Alfabeto Holding Mx, S. de R.L. de C.V.
 
100
%
 
Mexico
Carey Alfabeto Landlord Mx, S. de R.L. de C.V.
 
100
%
 
Mexico
Carey Alphabet (DE) Inc.
 
100
%
 
Delaware
Carey Alphabet B.V.
 
100
%
 
Netherlands
Carey Asset Management Corp.
 
100
%
 
Delaware
Carey Asset Management Dallas LLC
 
100
%
 
Delaware
Carey Credit Advisors, LLC
 
100
%
 
Delaware
Carey European Management LLC
 
100
%
 
Delaware
Carey European SH, LLC
 
100
%
 
Delaware
Carey Lodging Advisors, LLC
 
100
%
 
Delaware
Carey Management LLC
 
100
%
 
Delaware
Carey REIT II, Inc.
 
100
%
 
Maryland
Carey Watermark 1 LLC
 
100
%
 
Delaware
Carey Watermark Holdings, LLC
 
80
%
 
Delaware
Carey Watermark Holdings 2, LLC
 
100
%
 
Delaware
Casting Landlord (GER) QRS 16-109 LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Casting Member (GER) QRS 16-108 LLC
 
100
%
 
Delaware
Cathedral City Storage 17 (CA) LLC
 
100
%
 
Delaware
CBS (PA) QRS 14-12, Inc.
 
100
%
 
Delaware
Chassis (GER) QRS 16-118, Inc.
 
100
%
 
Delaware
Cherry Valley Storage 17 (IL) LLC
 
100
%
 
Delaware
CHIRO MANAGER (DE) LLC
 
100
%
 
Delaware
CIP Acquisition Incorporated
 
100
%
 
Maryland
Citrus Heights (CA) GP, LLC
 
100
%
 
Delaware
CIV-News GP (DE) LLC
 
100
%
 
Delaware
CIV-News (Multi) LP
 
100
%
 
Delaware
CLA (MO) LLC
 
100
%
 
Delaware
CLA Holdings, LLC
 
100
%
 
Delaware
Clean (KY) LLC
 
100
%
 
Delaware
Clean (KY) QRS 16-22, Inc.
 
100
%
 
Delaware
CM6-Hotel (Multi) LLC
 
100
%
 
Delaware
Coco (WY) QRS 16-51, Inc.
 
100
%
 
Delaware
Coco-Dorm (PA) QRS 16-52, Inc.
 
100
%
 
Delaware
Coco-Dorm (PA) Trust
 
100
%
 
Maryland
Coco-Dorm (PA), LP
 
100
%
 
Delaware
Comquest West (AZ) 11-68, Inc.
 
100
%
 
Delaware
Consys (SC) QRS 16-66, Inc.
 
100
%
 
Delaware
Consys-9 (SC) LLC
 
100
%
 
Delaware
Container Finance (Finland) QRS 16-62, Inc.
 
100
%
 
Delaware
Containers (DE) Limited Partnership
 
100
%
 
Delaware
Containers (DE) QRS 15-36, Inc.
 
100
%
 
Delaware
Corporate Property Associates
 
100
%
 
California
Corporate Property Associates 15 Incorporated
 
100
%
 
Maryland
Corporate Property Associates 4-A California Limited Partnership
 
100
%
 
California
Corporate Property Associates 6-A California Limited Partnership
 
100
%
 
California





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Corporate Property Associates 9-A Delaware Limited Partnership
 
100
%
 
Delaware
CP GAL (IN) QRS 16-61, Inc.
 
100
%
 
Delaware
CP GAL Fairfax, LLC
 
100
%
 
Delaware
CP GAL Kennesaw, LLC
 
100
%
 
Delaware
CP GAL Leawood, LLC
 
100
%
 
Delaware
CP GAL Lombard, LLC
 
100
%
 
Delaware
CP GAL Plainfield, LLC
 
100
%
 
Delaware
CPA 14 (UK) Finance Company
 
100
%
 
Delaware
CPA 15 Merger Sub Inc.
 
100
%
 
Maryland
CPA 16 LLC
 
100
%
 
Delaware
CPA 16 Merger Sub Inc.
 
100
%
 
Maryland
CPA 17 Financiering B.V.
 
100
%
 
Netherlands
CPA 17 International Holding and Financing LLC
 
100
%
 
Delaware
CPA 17 Merger Sub LLC
 
100
%
 
Maryland
CPA 17 Pan-European Holding Cooperatif UA
 
100
%
 
Netherlands
CPA 17 SB1 Lender LLC
 
100
%
 
Delaware
CPA 17 SB2 Lender LLC
 
100
%
 
Delaware
CPA 17 SBOP JV Member LLC
 
100
%
 
Delaware
CPA 17 SBPROP JV Member LLC
 
100
%
 
Delaware
CPA17 SBOP MANAGER LLC
 
100
%
 
Delaware
CPA17 SBPROP MANAGER LLC
 
100
%
 
Delaware
CPA Paper, Inc.
 
100
%
 
Delaware
CPA:17 Limited Partnership
 
100
%
 
Delaware
CPA16 German (DE) Limited Partnership
 
100
%
 
Delaware
CPA16 German GP (DE) QRS-155, Inc.
 
100
%
 
Delaware
CQ Landlord (MI) LLC
 
100
%
 
Delaware
CQ Landlord (Multi) LLC
 
100
%
 
Delaware
CQ Mezz Manager (Multi) LLC
 
100
%
 
Delaware
Crate (GER) QRS 16-142 LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
CRI (AZ-CO) QRS 16-4, Inc.
 
100
%
 
Delaware
Cups (DE) LP
 
100
%
 
Delaware
CU-SOL (VA) LLC
 
100
%
 
Delaware
Dan (FL) QRS 15-7, Inc.
 
100
%
 
Delaware
Danske Trklvr LP
 
100
%
 
Delaware
Danske Trklvr TRS GP LLC
 
100
%
 
Delaware
Daugavkrasts M
 
70
%
 
Latvia
DCNETH Landlord (NL) LLC
 
100
%
 
Delaware
DCNETH Member (NL) QRS 15-102, Inc.
 
100
%
 
Delaware
Delaware Frame (TX), LP
 
100
%
 
Delaware
Deliver (TN) QRS 14-49, Inc.
 
100
%
 
Delaware
Delmo (DE) QRS 11/12-1, Inc.
 
100
%
 
Delaware
Delmo (PA) QRS 11-36
 
100
%
 
Pennsylvania
Delmo (PA) QRS 12-10
 
100
%
 
Pennsylvania
Delmo 11/12 (DE) LLC
 
100
%
 
Delaware
DES-Tech GP (TN) QRS 16-49, Inc.
 
100
%
 
Delaware
DES-Tech LP (TN) QRS 16-50, Inc.
 
100
%
 
Delaware
Develop (TX) LP
 
100
%
 
Delaware
Dfence (Belgium) 15 Sprl
 
100
%
 
Belgium
Dfence (Belgium) 16 Sprl
 
100
%
 
Belgium
Dfend 15 LLC
 
100
%
 
Delaware
Dfend 16 LLC
 
100
%
 
Delaware
DIFUSÃO – SOCIEDADE IMOBILIÁRIA S.A.
 
100
%
 
Portugal
DIY (Poland) Sp. Zoo
 
100
%
 
Poland
Dough (DE) QRS 14-77, Inc.
 
100
%
 
Delaware
Dough (MD)
 
100
%
 
Maryland
Dough Lot (DE) QRS 14-110, Inc.
 
100
%
 
Delaware
Dough Lot (MD)
 
100
%
 
Maryland
DP WPC (TX) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Drayton Plains (MI), LLC
 
100
%
 
Delaware
Drill (DE) Trust
 
100
%
 
Maryland
Drill GmbH & Co. KG
 
100
%
 
Germany
Drug (AZ) QRS 14-42, Inc.
 
100
%
 
Delaware
DSG (IN) QRS 15-44, Inc.
 
100
%
 
Delaware
DSG GP (PA) QRS 14-103, Inc.
 
100
%
 
Delaware
DSG Landlord (PA) L.P.
 
100
%
 
Delaware
DSG LP (PA) Trust
 
100
%
 
Maryland
DT Memphis New TRS (DE) LLC
 
100
%
 
Delaware
Dyne (DE) LP
 
100
%
 
Delaware
ED Landlord (GA) LLC
 
100
%
 
Delaware
Ed Landlord Two (DE) LLC
 
100
%
 
Delaware
ELECTRICT TRUSTOR (MX) LLC
 
100
%
 
Delaware
ELL (GER) QRS 16-37, Inc.
 
100
%
 
Delaware
Energy (NJ) QRS 15-10, Inc.
 
100
%
 
Delaware
Eros (ESP) CR QRS Inc.
 
100
%
 
Delaware
Eros 17-10 B.V.
 
100
%
 
Netherlands
Eros II Basque 17-15 B.V.
 
100
%
 
Netherlands
Eros II Spain 17-16 B.V.
 
100
%
 
Netherlands
Fabric (DE) GP
 
100
%
 
Delaware
Fair-QB (DE) LLC
 
100
%
 
Delaware
Fast (DE) QRS 14-22, Inc.
 
100
%
 
Delaware
Faur WPC (OH) LLC
 
100
%
 
Delaware
Fayetteville Storage 17 (NC) LLC
 
100
%
 
Delaware
Film (FL) QRS 14-44, Inc.
 
100
%
 
Delaware
Finistar (CA-TX) Limited Partnership
 
100
%
 
Delaware
Finistar GP (CA-TX) QRS 16-21, Inc.
 
100
%
 
Delaware
Finistar LP (DE) QRS 16-29, Inc.
 
100
%
 
Delaware
Finnestadveien 44 II AS
 
100
%
 
Norway





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
FIS (MI) LLC
 
100
%
 
Delaware
Fit (CO) QRS 15-59, Inc.
 
100
%
 
Delaware
Fit (TX) GP QRS 12-60, Inc.
 
100
%
 
Delaware
Fit (TX) LP
 
100
%
 
Delaware
Fit (TX) Trust
 
100
%
 
Maryland
Flagland Spain, S.L.
 
100
%
 
Spain
Flan 1 (IL) LLC
 
100
%
 
Delaware
Flan 4 (Multi) LLC
 
100
%
 
Delaware
Flan Hud (NY) LLC
 
100
%
 
Delaware
Flatlands Self Storage NYC Mezz, LLC
 
100
%
 
Delaware
Flatlands Self Storage NYC, LLC
 
100
%
 
Delaware
Flavortown (IL) LLC
 
100
%
 
Delaware
Flex (NE) LLC
 
100
%
 
Delaware
Flex Member (NE) LLC
 
100
%
 
Delaware
Flipper (FL) LLC
 
100
%
 
Delaware
FLUX CAPACITOR 121 GW LLC
 
100
%
 
Delaware
Food (DE) QRS 12-49, Inc.
 
100
%
 
Delaware
FORT-BEN HOLDINGS (ONQC) LTD.
 
100
%
 
Canada
FORT-NOM HOLDINGS (ONQC) INC.
 
100
%
 
Canada
Forterra Canada GP LLC
 
100
%
 
Delaware
Forterra Canada Holdings LP
 
100
%
 
Delaware
Foss (NH) QRS 16-3, Inc.
 
100
%
 
Delaware
Four World Landlord (GA) LLC
 
100
%
 
Delaware
Four World Manager (GA) LLC
 
100
%
 
Delaware
Frame (TX) QRS 14-25, Inc.
 
100
%
 
Delaware
Freight (IL) LLC
 
100
%
 
Delaware
FRO 16 (NC) LLC
 
100
%
 
Delaware
FRO Man Member 17 (NC) LLC
 
100
%
 
Delaware
FRO Spin (NC) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Furniture Exch Manager (WI) LLC
 
100
%
 
Delaware
Furniture Exch Manager Too (WI) LLC
 
100
%
 
Delaware
Furniture Owner (WI) LLC
 
100
%
 
Delaware
Furniture Owner Too (WI) LLC
 
100
%
 
Delaware
GAL III (IN) QRS 15-49, Inc.
 
100
%
 
Delaware
GAL III (NJ) QRS 15-45, Inc.
 
100
%
 
Delaware
GAL III (NY) QRS 15-48, Inc.
 
100
%
 
Delaware
Galadean Sp. z o.o.
 
100
%
 
Poland
GB-ACT (GER) Limited Partnership
 
100
%
 
Delaware
Gearbox (GER) QRS 15-95, Inc.
 
100
%
 
Delaware
GEMCHI (IL) LLC
 
100
%
 
Delaware
GERB TOLLAND QRS (CT) 16 Inc.
 
100
%
 
Delaware
Gibson Mass Member Two LLC
 
100
%
 
Delaware
Gibson Plus Member Two LLC
 
100
%
 
Delaware
Go Green (OH) LLC
 
100
%
 
Delaware
Goldyard S.L.
 
100
%
 
Spain
GONE FISHING (PA) LLC
 
100
%
 
Delaware
Granite Landlord (GA) LLC
 
100
%
 
Delaware
GRC (TX) Limited Partnership
 
100
%
 
Delaware
GRC (TX) QRS 15-47, Inc.
 
100
%
 
Delaware
GRC (TX) Trust
 
100
%
 
Maryland
GRC-II (TX) Limited Partnership
 
100
%
 
Delaware
GRC-II (TX) QRS 15-80, Inc.
 
100
%
 
Delaware
GRC-II (TX) Trust
 
100
%
 
Maryland
Greens (Finland) QRS 16-14, Inc.
 
100
%
 
Delaware
Greens Shareholder (Finland) QRS 16-16, Inc.
 
100
%
 
Delaware
Guggenheim Credit Income Fund (fka Carey Credit Income Fund)
 
10
%
 
Delaware
Guitar Mass (TN) QRS 14-36, Inc.
 
100
%
 
Delaware
Guitar Plus (TN) QRS 14-37, Inc.
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
H2 17 Investor (GER) LLC
 
100
%
 
Delaware
H2 Investor (GER) QRS 14-104 LLC
 
100
%
 
Delaware
H2 Investor (GER) QRS 15-91, Inc.
 
100
%
 
Delaware
H2 Investor (GER) QRS 16-100, Inc.
 
100
%
 
Delaware
Hammer (DE) Limited Partnership
 
100
%
 
Delaware
Hammer (DE) LP QRS 12-65, Inc.
 
100
%
 
Delaware
Hammer (DE) LP QRS 14-100, Inc.
 
100
%
 
Delaware
Hammer (DE) LP QRS 15-33, Inc.
 
100
%
 
Delaware
Hammer (DE) QRS 15-32, Inc.
 
100
%
 
Delaware
Hammer (DE) Trust
 
100
%
 
Maryland
Hammer Time (TX) LLX
 
100
%
 
Delaware
Hammer Time Owner (TX) LP
 
100
%
 
Delaware
Hans Gruber Godo Kaisha
 
100
%
 
Japan
HCF GP (CA) LLC
 
100
%
 
Delaware
HCF Landlord (CA) LP
 
100
%
 
Delaware
Health Landlord (MN) LLC
 
100
%
 
Delaware
HEF (NC-SC) QRS 14-86, Inc.
 
100
%
 
Delaware
Hellweg GmbH & Co. Vermögensverwaltungs KG
 
100
%
 
Germany
Hesperia Storage 17 (CA) LLC
 
100
%
 
Delaware
HF Landlord (SC) LLC
 
100
%
 
Delaware
HF Member (SC) LLC
 
100
%
 
Delaware
HF Three Landlord (SC) LLC
 
100
%
 
Delaware
HF Two Landlord (SC) LLC
 
100
%
 
Delaware
HLWG B Note Purchaser (DE) LLC
 
100
%
 
Delaware
HLWG Two (GER) LLC
 
100
%
 
Delaware
HM Benefits (MI) QRS 16-18, Inc.
 
100
%
 
Delaware
HNGS AUTO (MI) LLC
 
100
%
 
Delaware
HOAGIES (FL) LLC
 
100
%
 
Delaware
HOB (TX) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Hoe Management GmbH
 
100
%
 
Germany
Holiday Storage 17 (FL) LLC
 
100
%
 
Delaware
Honey Badger GP LLC
 
100
%
 
Delaware
Honey Badger (NC) LP
 
100
%
 
Delaware
Hotel (MN) QRS 16-84, Inc.
 
100
%
 
Delaware
Hotel Operator (MN) TRS 16-87, Inc.
 
100
%
 
Delaware
Hum (DE) QRS 11-45, Inc.
 
100
%
 
Delaware
Huntwood (TX) Limited Partnership
 
100
%
 
Delaware
Huntwood (TX) QRS 16-8, Inc.
 
100
%
 
Delaware
ICALL BTS (VA) LLC
 
100
%
 
Delaware
ICG (TX) Limited Partnership
 
100
%
 
Delaware
ICG-GP (TX) QRS 15-3, Inc.
 
100
%
 
Delaware
ICG-LP (TX) Trust
 
100
%
 
Maryland
ID Wheel (FL) LLC
 
100
%
 
Delaware
IDrive Mezz Lender (FL) LLC
 
100
%
 
Delaware
Ijobbers (DE) QRS 14-41, Inc.
 
100
%
 
Delaware
Ijobbers LLC
 
100
%
 
Delaware
Image (NY) QRS 16-67, Inc.
 
100
%
 
Delaware
Industrial Center 7 Sp. z o.o
 
100
%
 
Poland
INGESCORP 2008, Sociedad Limitada
 
100
%
 
Spain
Initiator (CA) QRS 14-62, Inc.
 
100
%
 
Delaware
Inversiones Holmes, S.L.
 
100
%
 
Spain
Jamaica (IL) LLC
 
100
%
 
Delaware
Jamesinvest Sprl
 
100
%
 
Belgium
Jen (MA) QRS 12-54, Inc.
 
100
%
 
Delaware
John McCLane (NY) LLC
 
100
%
 
New York
JPCentre (TX) LLC
 
100
%
 
Delaware
JPTampa Management (FL) LLC
 
100
%
 
Delaware
JX STORAGE (MULTI) 1 LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
JX STORAGE (MULTI) 2 LLC
 
100
%
 
Delaware
Kabushiki Kaisha Mure Property
 
100
%
 
Japan
KIDNEY BEANS (TN) LLC
 
100
%
 
Delaware
Kiinteistöosakeyhtiö Ruskontie 55
 
100
%
 
Finland
KITKAT (IL) LLC
 
100
%
 
Delaware
K Prof
 
70
%
 
Latvia
KRO (IL) LLC
 
100
%
 
Delaware
KSM Cresskill (NJ) QRS 16-80, Inc.
 
100
%
 
Delaware
KSM Livingston (NJ) QRS 16-76, INC.
 
100
%
 
Delaware
KSM Maplewood (NJ) QRS 16-77, INC.
 
100
%
 
Delaware
KSM Montclair (NJ) QRS 16-78, INC.
 
100
%
 
Delaware
KSM Morristown (NJ) QRS 16-79, INC.
 
100
%
 
Delaware
KSM Summit (NJ) QRS 16-75, Inc.
 
100
%
 
Delaware
Labels-Ben (DE) QRS 16-28, Inc.
 
100
%
 
Delaware
Labrador (AZ) LP
 
100
%
 
Delaware
Lake Street Storage 17 (HI) LLC
 
100
%
 
Delaware
Laurken (IL) LLC
 
100
%
 
Delaware
Leather (DE) QRS 14-72, Inc.
 
100
%
 
Delaware
Lei (GER) QRS 16-134 LLC
 
100
%
 
Delaware
Lewisville Dealer 17 (TX) LLC
 
100
%
 
Delaware
Lincoln (DE) LP
 
100
%
 
Delaware
Linden (GER) LLC
 
100
%
 
Delaware
Longboom (Finland) QRS 16-131, Inc.
 
100
%
 
Delaware
Longboom Finance (Finland) QRS 16-130, Inc.
 
100
%
 
Delaware
Loznica d.o.o
 
100
%
 
Croatia
LPD (CT) QRS 16-132, Inc.
 
100
%
 
Delaware
LPORT (WA-TX) QRS 16-92, Inc.
 
100
%
 
Delaware
LPORT 2 (WA) QRS 16-147, Inc.
 
100
%
 
Delaware
LT Fit (AZ-MD) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
LTI (DE) QRS 14-81, Inc.
 
100
%
 
Delaware
LTI Trust (MD)
 
100
%
 
Maryland
M DUE
 
100
%
 
Italy
Madde Investment Sp. z o.o.
 
100
%
 
Poland
Madison Storage NYC, LLC
 
100
%
 
Delaware
Mag-Info (SC) QRS 16-74, Inc.
 
100
%
 
Delaware
Mallika PBJ LLC
 
100
%
 
Delaware
Mapi Invest SPRL
 
100
%
 
Belgium
Mapinvest Delaware LLC
 
100
%
 
Delaware
Marcourt Investments Incorporated
 
100
%
 
Maryland
Master (DE) QRS 15-71, Inc.
 
100
%
 
Delaware
Mauritius International I LLC
 
100
%
 
Delaware
MBM-Beef (DE) QRS 15-18, Inc.
 
100
%
 
Delaware
MCM Manager (TN) QRS 16-115, Inc.
 
100
%
 
Delaware
MCM Member (TN) QRS 16-116, Inc.
 
100
%
 
Delaware
MCPA Mass (TN) Associates
 
100
%
 
Tennessee
MCPA Plus (TN) Associates
 
100
%
 
Tennessee
Mechanic (AZ) QRS 15-41, Inc.
 
100
%
 
Delaware
Medi (PA) Limited Partnership
 
100
%
 
Delaware
Medi (PA) QRS 15-21, Inc.
 
100
%
 
Delaware
Medi (PA) Trust
 
100
%
 
Maryland
Medical (Multi) LLC
 
100
%
 
Delaware
Memphis Hotel Owner (TN) QRS 16-122, Inc.
 
100
%
 
Delaware
MERCURY (MI) LLC (fka WORKWEAR (MI) LLC)
 
100
%
 
Delaware
Merge (WI) LLC
 
100
%
 
Delaware
Meri (NC) LLC
 
100
%
 
Delaware
Meri (NC) MM QRS 14-98, Inc.
 
100
%
 
Delaware
MET WST (UT) QRS 16-97, Inc.
 
100
%
 
Delaware
Metal (DE) QRS 14-67, Inc.
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Metal (GER) QRS 15-94, Inc.
 
100
%
 
Delaware
Metaply (MI) LLC
 
100
%
 
Delaware
Mill Storage 17 (CA) LLC
 
100
%
 
Delaware
MK (Mexico) QRS 16-48, Inc.
 
100
%
 
Delaware
MK GP BEN (DE) QRS 16-45, Inc.
 
100
%
 
Delaware
MK Landlord (DE) Limited Partnership
 
100
%
 
Delaware
MK LP Ben (DE) QRS 16-46, Inc.
 
100
%
 
Delaware
MK-Ben (DE) Limited Partnership
 
100
%
 
Delaware
MK-GP (DE) QRS 16-43, Inc.
 
100
%
 
Delaware
MK-LP (DE) QRS 16-44, Inc.
 
100
%
 
Delaware
MK-Nom (ONT) Inc.
 
100
%
 
Canada
MM (UT) QRS 11-59, Inc.
 
100
%
 
Delaware
Module (DE) Limited Partnership
 
100
%
 
Delaware
Mons (DE) QRS 15-68, Inc.
 
100
%
 
Delaware
More Applied Utah (UT) LLC
 
100
%
 
Delaware
Morisek Hoffman (IL) LLC
 
100
%
 
Delaware
Morrisville Landlord GP (NC) LLC (fka PPD Morrisville GP (NC) LLC)
 
100
%
 
Delaware
Morrisville Landlord (NC) LP (fka PPD Morrisville (NC) LP)
 
100
%
 
Delaware
Movie (VA) QRS 14-24, Inc.
 
100
%
 
Delaware
MR Lender (TX) LLC
 
100
%
 
Delaware
MSTEEL (IL) LLC
 
100
%
 
Delaware
Mercury (MI) LLC (fka WORKWEAR (MI) LLC)
 
100
%
 
Delaware
MWI Investor 17 (TX) LP
 
100
%
 
Delaware
MWI Investor GP 17 (TX) LLC
 
100
%
 
Delaware
Nail (DE) Trust
 
100
%
 
Maryland
NAILED IT GP LLC
 
100
%
 
Delaware
NAILED IT (MULTI) LP
 
100
%
 
Delaware
NAKATOMI PLAZA (DE) LLC
 
100
%
 
Delaware
National Storage 17 (Multi) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Neonatal Finland, Inc.
 
100
%
 
Delaware
New Option-QB (DE) LLC
 
100
%
 
Delaware
Nord (GA) QRS 16-98, Inc.
 
100
%
 
Delaware
Northwest Storage 17 (IL) LLC
 
100
%
 
Delaware
NR(LA) QRS 14-95, LLC
 
100
%
 
Delaware
Oak Creek 17 Investor (WI) LLC
 
100
%
 
Delaware
Olimpia Investments Sp. z o.o.
 
100
%
 
Poland
OPH Storage 17 (FL) LLC
 
100
%
 
Delaware
Optical (CA) QRS 15-8, Inc.
 
100
%
 
Delaware
Orb (MO) QRS 12-56, Inc.
 
100
%
 
Delaware
OSCAR (IL) LLC
 
100
%
 
Delaware
OTC RX Holdings ULC
 
100
%
 
Canada
OTC RX Nominee Corp.
 
100
%
 
Canada
OTC RX (ONTARIO) LLC
 
100
%
 
Delaware
OU Baltic Retail Properties Estonia
 
70
%
 
Estonia
Overtape (CA) QRS 15-14, Inc.
 
100
%
 
Delaware
OX (AL) LLC
 
100
%
 
Delaware
OX-GP (AL) QRS 15-15, Inc.
 
100
%
 
Delaware
Pacpress (IL-MI) QRS 16-114, Inc.
 
100
%
 
Delaware
Pallet (FRA) SARL
 
100
%
 
France
Panel (UK) QRS 14-54, Inc.
 
100
%
 
Delaware
Paper Limited Liability Company
 
100
%
 
Delaware
Parts (DE) QRS 14-90, Inc.
 
100
%
 
Delaware
PDC Industrial Center 83 Sp. z o.o.
 
100
%
 
Poland
Pem (MN) QRS 15-39, Inc.
 
100
%
 
Delaware
Pend (WI) LLC
 
100
%
 
Delaware
Pend II (OH-IN) LLC
 
100
%
 
Delaware
Pet (TX) GP QRS 11-62, INC.
 
100
%
 
Delaware
Pet (TX) LP
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Pet (TX) Trust
 
100
%
 
Maryland
Pewaukee Development, LLC
 
100
%
 
Wisconsin
PG (Multi-16) L.P.
 
100
%
 
Delaware
PG (Multi-16) QRS 16-7, Inc.
 
100
%
 
Delaware
PG (Multi-16) Trust
 
100
%
 
Maryland
PG-Ben (CAN) QRS 16-9, Inc.
 
100
%
 
Delaware
PG-Nom Alberta, Inc.
 
100
%
 
Canada
Pipe Portfolio GP LLC
 
100
%
 
Delaware
Pipe Portfolio Owner (Multi) LP
 
100
%
 
Delaware
Pipes (UK) QRS 16-59, Inc.
 
100
%
 
Delaware
Plants (Sweden) QRS 16-13, Inc.
 
100
%
 
Delaware
Plants Shareholder (Sweden) QRS 16-15, Inc.
 
100
%
 
Delaware
Plastic (DE) Limited Partnership
 
100
%
 
Delaware
Plastic (DE) QRS 15-56, Inc.
 
100
%
 
Delaware
Plastic (DE) Trust
 
100
%
 
Maryland
Plastic II (IL) LLC
 
100
%
 
Delaware
Plastic II (IL) QRS 16-27, Inc.
 
100
%
 
Delaware
Plastix (WI) LLC
 
100
%
 
Delaware
Plates (DE) QRS 14-63, Inc.
 
100
%
 
Delaware
Pliers (DE) Trust
 
100
%
 
Maryland
Plum (DE) QRS 15-67, Inc.
 
100
%
 
Delaware
Pol (NC) QRS 15-25, Inc.
 
100
%
 
Delaware
Pol-Beaver LLC
 
100
%
 
Delaware
Pold (GER) QRS 16-133 LLC
 
100
%
 
Delaware
Pole Landlord (LA-TX) LLC
 
100
%
 
Delaware
Polkinvest Sprl
 
100
%
 
Belgium
Polo LS
 
70
%
 
Latvia
Poly (Multi) Limited Partnership
 
100
%
 
Delaware
Poly GP (Multi) QRS 16-35, Inc.
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Poly LP (MD) Trust
 
100
%
 
Maryland
Popcorn (TX) QRS 14-43, Inc.
 
100
%
 
Delaware
Ports (Finland) LLC
 
100
%
 
Delaware
Ports (Finland) QRS 16-63, Inc.
 
100
%
 
Delaware
PRA (OH) LLC
 
100
%
 
Delaware
Primo (MS) QRS 16-94, Inc.
 
100
%
 
Delaware
Print (WI) QRS 12-40, Inc.
 
100
%
 
Wisconsin
Projector (FL) QRS 14-45, Inc.
 
100
%
 
Delaware
Provo (UT) QRS 16-85, Inc.
 
100
%
 
Delaware
Pump (MO) QRS 14-52, Inc.
 
100
%
 
Delaware
PWE (Multi) QRS 14-85, Inc.
 
100
%
 
Delaware
QRS 10-1 (ILL) Inc.
 
100
%
 
Illinois
QRS 10-18 (FL), LLC
 
100
%
 
Delaware
QRS 11-2 (AR), LLC
 
100
%
 
Delaware
QS ARK (DE) QRS 15-38, Inc.
 
100
%
 
Delaware
RACO (AZ) LLC
 
100
%
 
Delaware
RACO TWO (AZ) LLC
 
100
%
 
Delaware
Rails (UK) QRS 15-54, Inc.
 
100
%
 
Delaware
Randolph/Clinton Limited Partnership
 
100
%
 
Delaware
REIT Brickan AB
 
100
%
 
Sweden
RI(CA) QRS 12-59, Inc.
 
100
%
 
Delaware
RII (CA) QRS 15-2, Inc.
 
100
%
 
Delaware
RRC (TX) GP QRS 12-61, Inc.
 
100
%
 
Delaware
RRC (TX) LP
 
100
%
 
Delaware
RRC (TX) Trust
 
100
%
 
Maryland
RRD (IL) LLC
 
100
%
 
Delaware
Rubbertex (TX) QRS 16-68, Inc.
 
100
%
 
Delaware
Rush It LLC
 
100
%
 
Delaware
SAB (IA) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Salted Peanuts (LA) QRS 15-13, LLC
 
100
%
 
Delaware
SBOP INVESTOR LLC
 
100
%
 
Delaware
SBPROP INVESTOR LLC
 
100
%
 
Delaware
Scan (OR) QRS 11-47, Inc.
 
100
%
 
Delaware
SCHNEI-ELEC (MA) LLC
 
100
%
 
Delaware
Schobi (Ger-Pol) LLC
 
100
%
 
Delaware
Sealtex (DE) QRS 16-69, Inc.
 
100
%
 
Delaware
Sekeslog 17 UAB
 
100
%
 
Lithuania
SF (TX) GP QRS 11-61, INC.
 
100
%
 
Delaware
SF (TX) LP
 
100
%
 
Delaware
SF (TX) Trust
 
100
%
 
Maryland
SFC (TN) QRS 11-21, Inc.
 
100
%
 
Tennessee
SFCO (GA) QRS 16-127, Inc.
 
100
%
 
Delaware
SFT INS (TX) LLC
 
50
%
 
Delaware
Shaq (DE) QRS 15-75, Inc.
 
100
%
 
Delaware
Shelborne Operating Associates, LLC
 
95
%
 
Delaware
Shelborne Property Associates LLC
 
95
%
 
Delaware
Shep (KS-OK) QRS 16-113, Inc.
 
100
%
 
Delaware
SHOTS-ORL (FL) LLC
 
100
%
 
Delaware
Shovel Management GmbH
 
100
%
 
Germany
SIA Baltic Retail Properties Latvia
 
70
%
 
Latvia
SM (NY) QRS 14-93, Inc.
 
100
%
 
Delaware
SP Label (TN) LLC
 
100
%
 
Delaware
Speed (NC) QRS 14-70, Inc.
 
100
%
 
Delaware
ST (TX) GP QRS 11-63, INC.
 
100
%
 
Delaware
ST (TX) LP
 
100
%
 
Delaware
ST (TX) Trust
 
100
%
 
Maryland
Steels (UK) QRS 16-58, Inc.
 
100
%
 
Delaware
Steely Dan (WI) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Stocksanden S.L.
 
100
%
 
Spain
Stone Oak 17 (TX) LLC
 
100
%
 
Delaware
Stor-Move UH 14 Business Trust
 
100
%
 
Massachusetts
Stor-Move UH 15 Business Trust
 
100
%
 
Massachusetts
Stor-Move UH 16 Business Trust
 
100
%
 
Massachusetts
Sun (SC) QRS 12-68, Inc.
 
100
%
 
Delaware
Sun Two (SC) QRS 12-69, Inc.
 
100
%
 
Delaware
Sunpro (KY) LLC
 
100
%
 
Delaware
Suspension (DE) QRS 15-1, Inc.
 
100
%
 
Delaware
TASTY KALE (UT) LLC
 
100
%
 
Delaware
TDG Cold 17-14 B.V.
 
100
%
 
Netherlands
Tech (GER) 17-1 BV
 
100
%
 
Netherlands
Tech (GER) QRS 16-144, Inc.
 
100
%
 
Delaware
Tech Landlord (GER) LLC
 
100
%
 
Delaware
Teeth Finance (Finland) QRS 16-106, Inc.
 
100
%
 
Delaware
Teeth Landlord (Finland) LLC
 
100
%
 
Delaware
Teeth Member (Finland) QRS 16-107, Inc.
 
100
%
 
Delaware
Telegraph (MO) LLC
 
100
%
 
Delaware
Telegraph Manager (MO) WPC, Inc.
 
100
%
 
Delaware
Terrier (AZ) QRS 14-78, Inc.
 
100
%
 
Delaware
Tfarma (CO) QRS 16-93, Inc.
 
100
%
 
Delaware
Thids (DE) QRS 16-17, Inc.
 
100
%
 
Delaware
Third Avenue Self Storage NYC, LLC
 
100
%
 
Delaware
Three Aircraft Seats (DE) Limited Partnership
 
100
%
 
Delaware
THREE AMIGOS (US MULTI) LLC
 
100
%
 
Delaware
Three Cabin Seats (DE) LLC
 
100
%
 
Delaware
Tissue SARL
 
100
%
 
France
Toner (DE) QRS 14-96, Inc.
 
100
%
 
Delaware
Toolbelt (PA-SC) LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Toolbox (MX) LLC
 
100
%
 
Delaware
TOOL TIME (WV) LLC
 
100
%
 
Delaware
TOOTH FAIRY (IL) LLC
 
100
%
 
Delaware
Tower (DE) QRS 14-89, Inc.
 
100
%
 
Delaware
Tower 14 (MD)
 
100
%
 
Maryland
Townline Storage 17 (IL) LLC
 
100
%
 
Delaware
Toys (NE) QRS 15-74, Inc.
 
100
%
 
Delaware
Trinity UK Holding II Limited
 
100
%
 
United Kingdom
Trinity WPC (Manchester) Limited
 
100
%
 
United Kingdom
Trinity WPC (UK) Limited
 
100
%
 
United Kingdom
Trinity WPC (UK) LLC
 
100
%
 
Delaware
TRUCKIN' (IL) LLC
 
100
%
 
Delaware
Truth (MN) LLC
 
100
%
 
Delaware
Trucks (France) SARL
 
100
%
 
France
TR-VSS (MI) QRS 16-90. Inc.
 
100
%
 
Delaware
TSO-Hungary KFT
 
100
%
 
Hungary
UH Storage (DE) Limited Partnership
 
100
%
 
Delaware
UH Storage GP (DE) QRS 15-50, Inc.
 
100
%
 
Delaware
UK Panel LLC
 
100
%
 
Delaware
Under Pressure (Multi) LLC
 
100
%
 
Delaware
Uni-Tech (CA) QRS 15-64, Inc.
 
100
%
 
Delaware
Uni-Tech (PA) QRS 15-51, Inc.
 
100
%
 
Delaware
Uni-Tech (PA) QRS 15-63, Inc.
 
100
%
 
Delaware
Uni-Tech (PA) Trust
 
100
%
 
Maryland
Uni-Tech (PA), L.P.
 
100
%
 
Delaware
URubber (TX) Limited Partnership
 
100
%
 
Delaware
USO Landlord (TX) LLC
 
100
%
 
Delaware
UTI-SAC (CA) QRS 16-34, Inc.
 
100
%
 
Delaware
Valves Germany (DE) QRS 16-64 LLC
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Valves Member Germany (DE) QRS 16-65 LLC
 
100
%
 
Delaware
Vellam Investments sp z.o.o.
 
100
%
 
Poland
Venice (CA) LP
 
100
%
 
Delaware
Veritas Group IX-NYC, LLC
 
100
%
 
Delaware
Vinyl (DE) QRS 14-71, Inc.
 
100
%
 
Delaware
W. P. Carey & Co. B.V.
 
100
%
 
Netherlands
W. P. Carey & Co. Limited
 
100
%
 
United Kingdom
W. P. Carey Holdings, LLC
 
100
%
 
Delaware
W. P. Carey International LLC
 
100
%
 
Delaware
W. P. Carey Property Investor LLC
 
100
%
 
Delaware
W.P.C.I. Holdings II LLC
 
100
%
 
Delaware
Wadd-II (TN) LP
 
100
%
 
Delaware
Wadd-II General Partner (TN) QRS 15-19, INC.
 
100
%
 
Delaware
Wals (IN) LLC
 
100
%
 
Delaware
Weg (GER) QRS 15-83, Inc.
 
100
%
 
Delaware
Wegell GmbH & Co. KG
 
100
%
 
Germany
Wegell Verwaltungs GmbH
 
100
%
 
Germany
West Farms Self Storage NYC Mezz, LLC
 
100
%
 
Delaware
West Farms Self Storage NYC, LLC
 
100
%
 
Delaware
WGN (GER) LLC
 
100
%
 
Delaware
WGN 15 Holdco (GER) QRS 15-98, Inc.
 
100
%
 
Delaware
WGN 15 Member (GER) QRS 15-99, Inc.
 
100
%
 
Delaware
WGS (Multi) LLC
 
100
%
 
Delaware
Wheeler Dealer 17 Multi, LLC
 
100
%
 
Delaware
Wheeler Mezzanine JV (DE) LLC
 
100
%
 
Delaware
WILLFA (IL) LLC
 
100
%
 
Delaware
Willow Festival Annex Property Owners Association
 
100
%
 
Illinois
Windough (DE) LP
 
100
%
 
Delaware
Windough Lot (DE) LP
 
100
%
 
Delaware





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
Wlgrn (NV) LLC
 
100
%
 
Delaware
Wolv (DE) Limited Partnership
 
100
%
 
Delaware
Wolv Trust, a Maryland Business Trust
 
100
%
 
Maryland
Work (GER) QRS 16-117, Inc.
 
100
%
 
Delaware
WPC 17 Adler GmbH & Co. KG
 
100
%
 
Germany
WPC 17 Adler Verwlatungs GmbH
 
100
%
 
Germany
WPC 17 Green Sp. z o.o.
 
100
%
 
Poland
WPC 17 Polk Sp. z o.o.
 
100
%
 
Poland
WPC Adler 17-31 B.V.
 
100
%
 
Netherlands
WPC Agro I 17-13 B.V.
 
100
%
 
Netherlands
WPC Agro II 17-17 B.V.
 
100
%
 
Netherlands
WPC Agro III 17-20 B.V.
 
100
%
 
Netherlands
WPC Agro IV 17-22 B.V.
 
100
%
 
Netherlands
WPC Agro V 17-32 B.V.
 
100
%
 
Netherlands
WPC Agro 5 d.o.o.
 
20
%
 
Croatia
WPC App 1 AS (f/k/a Inceptum 804 AS)
 
100
%
 
Norway
WPC APP 17-34 B.V.
 
100
%
 
Netherlands
WPC AX Sp. z o.o.
 
100
%
 
Poland
WPC CM6-Hotel Manager, LLC
 
100
%
 
Delaware
WPC Crown Colony (MA) LLC
 
100
%
 
Delaware
WPC DF Denmark ApS
 
100
%
 
Denmark
WPC Drunen 17-27 B.V.
 
100
%
 
Netherlands
WPC Eurobond B.V.
 
100
%
 
Netherlands
WPC EXCH BUYERSBURG (IN) LLC
 
100
%
 
Delaware
WPC EXCH Morrisville Landlord (NC) LLC (fkaWPC EXCH PPD (NC) LLC)
 
100
%
 
Delaware
WPC Exch Sublandlord (DE) LLC
 
100
%
 
Delaware
WPC Fau Czech sro
 
100
%
 
Czech Republic
WPC Flagland 17-18 B.V.
 
100
%
 
Netherlands
WPC FM 17-35 B.V.
 
100
%
 
Netherlands





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
WPC FM Czech s.r.o.
 
100
%
 
Czech Republic
WPC FM Slovakia s.r.o.
 
100
%
 
Slovakia
WPC FriesCamp 17-30 B.V.
 
100
%
 
Netherlands
WPC Gam Holding B.V
 
100
%
 
Netherlands
WPC GELSENKIRCHEN 17-33 B.V.
 
100
%
 
Netherlands
WPC GP LLC
 
100
%
 
Maryland
WPC Holdco LLC
 
100
%
 
Maryland
WPC Hornbachplatz 1 GmbH
 
100
%
 
Austria
WPC International Holding and Financing LLC
 
100
%
 
Delaware
WPC International Holding LP
 
100
%
 
Delaware
WPC Jumb 17-19 B.V.
 
100
%
 
Netherlands
WPC Lipowy Sp. z o.o.
 
50
%
 
Poland
WPC Madde 17-11 B.V.
 
100
%
 
Netherlands
WPC MAN Denmark ApS (fka Opus Greve Invest ApS)
 
100
%
 
Denmark
WPC MAN-Strasse 1 GmbH
 
100
%
 
Austria
WPC Meru SCI
 
100
%
 
France
WPC NatExp 17-9 B.V.
 
100
%
 
Netherlands
WPC Noki Sp. z o.o.
 
100
%
 
Poland
WPC Pan-European Holding Cooperatief U.A.
 
100
%
 
Netherlands
WPC Pola Sp. z o.o.
 
100
%
 
Poland
WPC PR6 (CO) LLC
 
100
%
 
Delaware
WPC PR6 OPT (CO) LLC
 
100
%
 
Delaware
WPC QBE Manager, LLC
 
100
%
 
Delaware
WPC REIT ADMIR 8 B.V.
 
100
%
 
Netherlands
WPC REIT AXL 39 B.V.
 
100
%
 
Netherlands
WPC REIT Cargo 4 B.V.
 
100
%
 
Netherlands
WPC REIT Gam 21 B.V.
 
100
%
 
Netherlands
WPC REIT Gam 22 B.V.
 
100
%
 
Netherlands
WPC REIT Gam 23 B.V.
 
100
%
 
Netherlands





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
WPC REIT Gam 24 B.V.
 
100
%
 
Netherlands
WPC REIT Gam 25 B.V.
 
100
%
 
Netherlands
WPC REIT Horn 11 B.V.
 
100
%
 
Netherlands
WPC REIT Kampen 29 B.V.
 
100
%
 
Netherlands
WPC REIT Kar 26 B.V.
 
100
%
 
Netherlands
WPC REIT MAN 16 B.V.
 
100
%
 
Netherlands
WPC REIT Merger Sub Inc.
 
100
%
 
Maryland
WPC REIT MX-AB 19 B.V.
 
100
%
 
Netherlands
WPC REIT MX-AB TRS 37 B.V.
 
100
%
 
Netherlands
WPC REIT NEWCO B.V.
 
100
%
 
Netherlands
WPC REIT Nipp 13 B.V.
 
100
%
 
Netherlands
WPC REIT Npow 17 B.V.
 
100
%
 
Netherlands
WPC REIT OBI 1-35 B.V.
 
100
%
 
Netherlands
WPC REIT OBI 2-36 B.V.
 
100
%
 
Netherlands
WPC REIT PD 12 B.V.
 
100
%
 
Netherlands
WPC REIT PeRo 40 B.V
 
100
%
 
Netherlands
WPC REIT Pend 14 B.V.
 
100
%
 
Netherlands
WPC REIT Rock Sp. z .o. o
 
100
%
 
Poland
WPC REIT Sant 5 B.V.
 
100
%
 
Netherlands
WPC REIT Son 30 B.V.
 
100
%
 
Netherlands
WPC REIT Son 31 B.V.
 
100
%
 
Netherlands
WPC REIT Son 32 B.V.
 
100
%
 
Netherlands
WPC REIT Son 33 B.V.
 
100
%
 
Netherlands
WPC REIT Son 34 B.V.
 
100
%
 
Netherlands
WPC REIT STER B.V.
 
100
%
 
Netherlands
WPC REIT Stretch 41 B.V
 
100
%
 
Netherlands
WPC REIT TomHil 1 B.V.
 
100
%
 
Netherlands
WPC REIT Tot 7 B.V.
 
100
%
 
Netherlands
WPC REIT TRS 27 B.V. (fka WPC REIT DF 27 B.V.)
 
100
%
 
Netherlands





--------------------------------------------------------------------------------



W. P. CAREY INC.
SUBSIDIARIES OF REGISTRANT


Name of Subsidiary
 
Ownership
 
State or Country of Incorporation
WPC REIT VM 28 B.V.
 
100
%
 
Netherlands
WPC Smucker Manager, LLC
 
100
%
 
Delaware
WPC Star Denmark ApS
 
100
%
 
Denmark
WPC Star Sweden AB
 
100
%
 
Sweden
WPC Tesc 17-3 B.V.
 
100
%
 
Netherlands
WPC TOT 1 AS
 
100
%
 
Norway
WPC TOT 2 AS
 
100
%
 
Norway
WPC TOT 3 AS
 
100
%
 
Norway
WPC WGN 17-2 B.V.
 
100
%
 
Netherlands
WPC-CPA:18 Holdings, LLC
 
100
%
 
Delaware
Wrench (DE) Limited Partnership
 
100
%
 
Delaware
Wrench (DE) QRS 15-31, Inc.
 
100
%
 
Delaware
Wrench (DE) Trust
 
100
%
 
Maryland
Wyckoff Self Storage NYC Mezz, LLC
 
100
%
 
Delaware
Wyckoff Self Storage NYC, LLC
 
100
%
 
Delaware
XPD (NJ) LLC
 
100
%
 
Delaware
XPD Member (NJ) QRS 16-12, Inc.
 
100
%
 
Delaware
You Scream (PA) LLC
 
100
%
 
Delaware
Zakup Agro 4 d.o.o.
 
100
%
 
Croatia
Zerega Self Storage NYC Mezz, LLC
 
100
%
 
Delaware
Zerega Self Storage NYC, LLC
 
100
%
 
Delaware







--------------------------------------------------------------------------------





SCHEDULE 5.12(b)


Equity Investments:


Carey European Student Housing Fund I, L.P.
2.430%
Carey Watermark Investors Incorporated
3.943%
Carey Watermark Investors 2 Incorporated
3.755%
Corporate Property Associates 18 – Global Incorporated
3.851%
CPA:18 Limited Partnership
0.034%
CWI OP, LP
0.015%
CWI 2 OP, LP
0.015%
Apply Sørco AS
49%
Bank Pekao
50%
BPS Nevada, LLC
15%
Fortenova Grupa d.d.
20%
Johnson Self Storage
90%
Kesko Senukai
70%
State Farm Mutual Automobile Insurance Co.
50%







--------------------------------------------------------------------------------




SCHEDULE 5.12(c)
Loan Party
W. P. Carey Inc.
Jurisdiction of incorporation or organization
Maryland
Address of chief executive office
50 Rockefeller Plaza, New York, New York 10020
Principal place of business
New York
Type of organization
Corporation
U.S. taxpayer identification number
45-4549771







--------------------------------------------------------------------------------





SCHEDULE 7.02
Existing Indebtedness
1.
€500.0 million 2.0% Senior Notes due January 20, 2023

2.
$500.0 million 4.6% Senior Notes due April 1, 2024

3.
$450.0 million 4.0% Senior Notes due February 1, 2025

4.
$350.0 million 4.25% Senior Notes due October 1, 2026

5.
$325.0 million 3.85% Senior Notes due July 15, 2029

6.
€500.0 million 2.25% Senior Notes due July 19, 2024 (issued by WPC Eurobond B.V.
and guaranteed by W.P. Carey Inc.)

7.
€500.0 million 2.25% Senior Notes due April 9, 2026 (issued by WPC Eurobond B.V.
and guaranteed by W.P. Carey Inc.)

8.
€500.0 million 2.125% Senior Notes due April 15, 2027 (issued by WPC Eurobond
B.V. and guaranteed by W.P. Carey Inc.)

9.
€500.0 million 1.35% Senior Notes due April 15, 2028 (issued by WPC Eurobond
B.V. and guaranteed by W.P. Carey Inc.)





--------------------------------------------------------------------------------





SCHEDULE 11.02
ADMINISTRATIVE AGENT'S OFFICE, CERTAIN ADDRESSES FOR NOTICES






LOAN PARTIES:


c/o W.P. Carey Inc.
50 Rockefeller Plaza – 2nd floor
New York, New York 10020
Attention: ToniAnn Sanzone, Chief Financial Officer
Telephone: (212) 492-1100
Telecopier: (212) 492-8922
Email: tsanzone@wpcarey.com


with a copy to:


c/o W.P. Carey Inc.
50 Rockefeller Plaza – 2nd floor
New York, New York 10020
Attention: Sapna Sanagavarapu, Esq., Chief Legal Officer
Email: ssanagavarapu@wpcarey.com


Company’s website: http://www.wpcarey.com








--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


Administrative Agent’s Office:
(for payments and Requests for Credit Extensions; all currencies):
Bank of America, N.A.
Credit Services
2380 Performance Drive, Bldg. C
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Jennifer A. Ollek
Telephone: 469.202.8863
Telecopier: 214. 290.8374
Email: jennifer.a.ollek@bofa.com   


Payment Instructions:


USD
Bank of America, NA
New York, NY
ABA# 026009593
Account # 1366072250600
Attn: Credit Services
REF: W.P. Carey Inc.




ALTERNATIVE CURRENCY PAYMENT INTRUCTIONS:
See attached.




Other Notices as Administrative Agent


Bank of America, N.A.
Agency Management
2380 Performance Drive, Bldg. C
Mail Code: TX2-984-03-26
Richardson, TX 75082
Attention: Anthony Kell
Telephone: 214.209.4124
Telecopier: 214.290.9422
Email: anthony.w.kell@bofa.com   








--------------------------------------------------------------------------------




L/C ISSUERS:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael Grizzanti
Telephone: 570.330.4214
Telecopier: 800.755.8743
Email: michael.a.grizzanti@baml.com




JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, Illinois 60603
Attention: Letter of Credit Team
Telecopier: 214-307-6874
Email: chicago.lc.agency.activity.team@jpmchase.com




Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
Mailcode: D1086-061
Charlotte, NC 28202
Attention: Kristen Ray
Telephone: 704-410-1772
Telecopier: 704-410-0329
Email: Kristen.ray@wellsfargo.com
With copy to:
Wells Fargo Bank, N.A.
600 South 4th Street 8th Floor
Mailcode: N9300-085
Minneapolis, MN 55415-1526
Attention: Bao Thao
Telephone: 612-316-3637
Telecopier: 866-595-7866
Email: bao.thao@wellsfargo.com










--------------------------------------------------------------------------------




SWING LINE LENDERS:


Bank of America, N.A.
2380 Performance Drive, Bldg. C
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Jennifer A. Ollek
Telephone: 469.202.8863
Telecopier: 214. 290.8374
Email: jennifer.a.ollek@bofa.com   
Account No.: 1366072250600
Attn: Credit Services
Ref: W.P. Carey Inc.
ABA# 026009593






--------------------------------------------------------------------------------




boa.jpg [boa.jpg]
Alternative Currency Payment Instructions
CURRENCY
NEW INSTRUCTIONS
AUD
Beneficiary Bank: Bank of America Australia (BOFAAUSX)
Beneficiary Account Number: 520195687018
Beneficiary: Bank of America NA
CAD
Beneficiary Bank: Bank of America Canada (BOFACATT)
Beneficiary Account Number: 711465090227
Beneficiary: Bank of America NA
CHF
Beneficiary Bank: Bank of America NA (BOFACH2X )
Beneficiary Account Number: CH6308726000095687013
Beneficiary: Bank of America NA
DKK
Correspondent/ Intermediary Bank: Danske Bank (DABADKKK)
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB23BOFA 16505095687053
Beneficiary: Bank of America NA
EUR
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB89BOFA 16505095687029
Beneficiary: Bank of America NA
GBP
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB90BOFA16505095687011
Beneficiary: Bank of America NA
JPY
Beneficiary Bank: Bank of America NA (BOFAJPJX)
Beneficiary Account Number: 606495687013
Beneficiary: Bank of America NA
MXN
Correspondent/ Intermediary Bank: Bank of America Mexico (BOFAMXMX)
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB97BOFA 16505095687079
Beneficiary: Bank of America NA
NOK
Correspondent/ Intermediary Bank: DNB NOR BANK ASA (DNBANOKK)
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB46BOFA 16505095687318
Beneficiary: Bank of America NA
SEK
Correspondent/ Intermediary Bank: SVENSKA HANDELSBANKEN (HANDSESS)
Beneficiary Bank: Bank of America NT and SA (BOFAGB22)
Beneficiary Account Number: GB45BOFA 16505095687045
Beneficiary: Bank of America NA





--------------------------------------------------------------------------------





EXHIBIT A
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.


The Parent Borrower hereby requests, on behalf of itself or a Designated
Borrower as set forth in item 7 below (select one):
☐
A Borrowing of Term Loans
☐
A Borrowing of Revolving Credit Loans
☐
A Borrowing of Delayed Draw Term Loans
☐
A continuation of Term Loans
☐
A conversion or continuation of Revolving Credit Loans
☐
A conversion or continuation of Delayed Draw Term Loans





1.    On ______________________________________ (a Business Day).
2.    In the amount of ____________________________.
3.    Comprised of     ______________________________________________.
[Type of Loans requested]
4.    In the following currency: ________________________.
5.    For Revolving Credit Loans denominated in Dollars (select one):
☐
Dollar Tranche
☐
Alternative Currency Tranche



6.    For Eurocurrency Rate Committed Loans: with an Interest Period of
_________ months.




--------------------------------------------------------------------------------




7.    Name of Borrower: ________________________________________.
[8.
The Loans, if any, borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:



____________________
____________________
____________________]1    


[The Parent Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b) and (e) shall be satisfied on and as of the
date of the proposed Credit Extension.]2




[Remainder of page intentionally left blank.]


















































____________________
1
Include if proceeds of the requested Loan are to be disbursed other than by
being credited to the account of the Borrower maintained at Bank of America,
N.A.

2
Include only in the case of a Borrowing







--------------------------------------------------------------------------------




 
[PARENT BORROWER]
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 [Type in Name of Signatory]
 
Title:
 [Type in Title of Signatory]







--------------------------------------------------------------------------------





EXHIBIT B-1
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




FORM OF COMPETITIVE BID REQUEST


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.


The Parent Borrower hereby gives you notice pursuant to Section 2.03(b) of the
Agreement that it requests a Competitive Borrowing under the Agreement, on
behalf of itself or a Designated Borrower as set forth in item 3 below, and in
that connection sets forth below the terms on which such Competitive Borrowing
is requested to be made:


1.    On _______________________________ (a Business Day).
2.    In an aggregate amount not exceeding $_______________ (with any sublimits
set forth below).1 
3.    Name of Borrower:____________________________.
4.    Comprised of (select one):2     
☐
Absolute Rate Loans
☐
Eurocurrency Margin Bid Loans





___________________________
1     Shall not be less than $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.
2
Shall not be a request for more than three different Interest Periods, shall be
subject to the definition of “Interest Period” and shall not end later than the
Maturity Date.





--------------------------------------------------------------------------------




Bid Loan No.
Interest Period requested
Maximum principal amount requested
1
_______days/mos
$ __________________
2
_______days/mos
$ __________________
3
_______days/mos
$ __________________



The Parent Borrower authorizes the Administrative Agent to deliver this
Competitive Bid Request to the Lenders. Responses by the Lenders must be in
substantially the form of Exhibit B-2 to the Agreement and must be received by
the Administrative Agent by the time specified in Section 2.03 of the Agreement
for submitting Competitive Bids.
Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Parent Borrower shall be deemed to have
represented and warranted that the conditions to each Loan specified in Sections
4.02(a), (b) and (e) of the Agreement have been satisfied.
Very truly yours,




 
[PARENT BORROWER]
 
 
 
 
 
 
 
By:
 
 
Name:
 [Type in Name of Signatory]
 
Title:
 [Type in Title of Signatory]









--------------------------------------------------------------------------------





EXHIBIT B-2
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF COMPETITIVE BID


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.
In response to the Competitive Bid Request dated ____________, 20___, the
undersigned offers to make the following Competitive Loan(s):


1.    Borrowing date: ____________________ (a Business Day).
2.    In an aggregate amount not exceeding $______________ (with any sublimits
set forth below).
3.    Name of Borrower: __________________________________.


4.    Comprised of:


Bid Loan No.
Interest Period offered
Bid Maximum
Absolute Rate or Eurocurrency Bid Margin*
1
_______days/mos
$
(- +) _______%
2
_______days/mos
$
(- +) _______%
3
_______days/mos
$
(- +) _______%





____________________
* Expressed in multiples of 1/100th of one basis point.




--------------------------------------------------------------------------------




The undersigned hereby confirms that it shall, subject to the terms and
conditions set forth in the Agreement, extend credit to the Borrower identified
in item 3 above upon acceptance by the Parent Borrower, on behalf of the
Borrower, of this bid in accordance with Section 2.03(e) of the Agreement.
Very truly yours,


 
[NAME OF LENDER]
 
 
 
 
 
 
 
By:
 
 
Name:
 [Type in Name of Signatory]
 
Title:
 [Type in Title of Signatory]



******************************************************************************
THIS SECTION IS TO BE COMPLETED BY THE PARENT BORROWER IF IT WISHES TO ACCEPT,
ON BEHALF OF THE BORROWER NAMED IN ITEM 3 ABOVE, ANY OFFERS CONTAINED IN THIS
COMPETITIVE BID:
The offers made above are hereby accepted in the amounts set forth below:
Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$









[PARENT BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]









--------------------------------------------------------------------------------





EXHIBIT B-3
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF COMPETITIVE LOAN NOTE
Dated: __________, ____


FOR VALUE RECEIVED, the undersigned, [PARENT BORROWER][INSERT NAME OF DESIGNATED
BORROWER] (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ the (“Lender”) for the account of its applicable
Lending Office (as defined in the Credit Agreement referred to below), on
___________, ____, the principal amount of _________.


The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:


Interest Rate: ____% per annum (calculated on the basis of a year of ___ days
for the actual number of days elapsed).


Last day of Interest Period: __________________. (the “Payment Date”)


Both principal and interest are payable in Dollars to Bank of America, N.A.
(“Bank of America”), as Administrative Agent, or any successor to Bank of
America in such capacity, for the account of the Lender in accordance with the
terms of the Credit Agreement in Same Day Funds (as defined in the Credit
Agreement) on the Payment Date, free and clear and without any deduction, with
respect to the payee named above, for any and all present and future taxes,
deductions, charges or withholdings, and all liabilities with respect thereto.


This Competitive Loan Note is one of the Competitive Loan Notes referred to in,
and is entitled to the benefits of, the Fourth Amended and Restated Credit
Agreement, dated as of February 20, 2020 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among [W.P. Carey Inc. (together with its permitted successors and
assigns, the “Company”),] the Borrower, the other Borrowers from time to time
party thereto, certain Subsidiaries of the [Borrower][Company] identified
therein as Guarantors, the Lender and certain other Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.






--------------------------------------------------------------------------------




This Competitive Loan Note shall be governed by, and construed in accordance
with, the law of the State of New York.


IN WITNESS WHEREOF, the Borrower has caused this Competitive Loan Note to be
executed by its duly authorized officer as of the date first above written.


[INSERT NAME OF BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]









--------------------------------------------------------------------------------





EXHIBIT C
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____




To:
Bank of America, N.A., as Administrative Agent and as Swing Line Lender


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.
The Parent Borrower hereby requests a Swing Line Loan, on behalf of itself or a
Designated Borrower as set forth in item 3 below:
1.    On _____________________________________ (a Business Day).
2.    In the amount of __________________________.1 
3.    In the following currency: [Euro] [Sterling]
3.    Name of Borrower: _______________________________________.


[4.    The Swing Line Loans borrowed hereunder shall be disbursed to the
following bank for credit by that bank to the following deposit account:
____________________
____________________
____________________]2 




__________________________
1
Shall not be less than the Dollar Equivalent of $100,000.

2
Include if proceeds of the requested Swing Line Loan are to be disbursed other
than by being credited to the account of the Borrower maintained at Bank of
America, N.A.





--------------------------------------------------------------------------------




The Parent Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a), (b) and (e) shall be satisfied on and as of the date of the
proposed Credit Extension.
[PARENT BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]









--------------------------------------------------------------------------------





EXHIBIT D-1
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF [TERM][DELAYED DRAW TERM] NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the [Delayed Draw] Term Loans made by the Lender to the
Borrower under that certain Fourth Amended and Restated Credit Agreement, dated
as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among [W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”),] the Borrower, the other Borrowers from time to time party thereto,
certain Subsidiaries of the [Borrower][Company] identified therein as
Guarantors, the Lenders party thereto, Bank of America, N.A., as Administrative
Agent, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
N.A., as L/C Issuers and Bank of America N.A., as Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
[Delayed Draw] Term Loan made by the Lender from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This [Delayed Draw] Term Note is one of the [Delayed Draw] Term Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
[Delayed Draw] Term Note is also entitled to the benefits of the Guaranty. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this [Delayed
Draw] Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Administrative Agent will maintain
a Register pursuant to the terms of Section 11.06(c) of the Agreement where any
transfers of this [Delayed Draw] Term Note, the name and address of the Lender,
and the [Delayed Draw] Term Commitment of, and principal amounts (and the
related interest amounts) of the [Delayed Draw] Term Loans owing to, the Lender
will be recorded. The [Delayed Draw] Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[Delayed Draw] Term Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.




--------------------------------------------------------------------------------




The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this [Delayed Draw] Term Note.
THIS [DELAYED DRAW] TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS [DELAYED DRAW] TERM NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this [Delayed Draw] Term Note to be
executed by its duly authorized officer as of the date first above written.


[INSERT NAME OF BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]









--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO




Date
Type of Loan Made
Amount and Currency of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________







--------------------------------------------------------------------------------





EXHIBIT D-2
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




FORM OF REVOLVING CREDIT NOTE
_________________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby, jointly and
severally, promises to pay to the order of _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan [and
Swing Line Loan] from time to time made by the Lender to the Borrower under that
certain Fourth Amended and Restated Credit Agreement, dated as of February 20,
2020 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among [W.P. Carey Inc. (together
with its permitted successors and assigns, the “Company”),] the Borrower, the
other Borrowers from time to time party thereto, certain Subsidiaries of the
[Borrower][Company] identified therein as Guarantors, the Lenders party thereto,
Bank of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America,
N.A., as Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded. The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto. In
the event of any conflict between the accounts and records maintained by




--------------------------------------------------------------------------------




the Administrative Agent and the accounts and records of the Lender, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.


THIS REVOLVING CREDIT NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.


[INSERT NAME OF BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]







--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO




Date
Type of Loan Made
Amount and Currency of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________
_________









--------------------------------------------------------------------------------





EXHIBIT E
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ________,


To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.


The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the _____________________________________ of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Loan Parties, and
that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Parent Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
PricewaterhouseCoopers LLP or other “Big 4” accounting firm required by such
section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Parent Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Consolidated
Group in accordance with GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the transactions contemplated thereby and
consolidated financial condition of the Company and its Subsidiaries, during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and that
the undersigned does not have knowledge of the existence as of the date hereof,
of any condition or event which constitutes a Default [other than the Default(s)
described below].


3.    Attached hereto as Schedule I is a true, correct and complete list of all
the outstanding Indebtedness of the Loan Parties and their Subsidiaries,
including, for each item of Indebtedness, the amount, maturity, interest rate,
and amortization requirements on and as of the Financial Statement Date.






--------------------------------------------------------------------------------




4.    Attached hereto as Schedule II are true, correct and complete calculations
which calculations demonstrate whether there has been compliance with the
covenants and financial ratios set forth in Section 7.11 of the Agreement as of
the Financial Statement Date.


5.    Adjusted Total EBITDA as of the Financial Statement Date is $___________.
Total Value as of the Financial Statement Date is $___________. Attached hereto
as Schedule III are true, correct and complete calculations of Adjusted Total
EBITDA and Total Value (including limitations on such calculation).


6.    Attached hereto as Schedule IV is an updated Part (a) of Schedule 5.12 to
the Agreement, if applicable.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________________, ____________.
W.P CAREY INC.
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]







--------------------------------------------------------------------------------




SCHEDULE I
to the Compliance Certificate




Indebtedness
as of , 20  


[attach required information]








--------------------------------------------------------------------------------




SCHEDULE II
to the Compliance Certificate




Financial Covenant Compliance Analysis
(in thousands)
as of , 20  




 
Maximum Leverage
 
A.
Total Outstanding Indebtedness
$__________________
B.
Total Value
$__________________
C.
Maximum Leverage
(Line A < 60% of Line B)1
Compliance:
(Yes or No)
 
 
 
 
Maximum Secured Debt
 
A.
Total Secured Outstanding Indebtedness
$__________________
B.
Total Value
$__________________
C.
Maximum Secured Debt
(Line A + Line B < 40% of Line C)2
Compliance:
(Yes or No)
 
 
 
 
Minimum Fixed Charge Coverage Ratio
 
A.
Adjusted Total EBITDA
$__________________
B.
Fixed Charges
$__________________
C.
Minimum Fixed Charge Coverage Ratio
(Line A ÷ Line B)


___________________
(Minimum permitted is 1.50 to 1.00)



































_________________________
1
As of the last day of the four consecutive calendar quarters following the
Company’s acquisition, pursuant to one transaction or a series of related
transactions occurring contemporaneously, of one or more entities or property
portfolios with total assets of at least $500,000,000, Line A < 65% of Line B.



2
As of the last day of the four consecutive calendar quarters following the
Company’s acquisition, pursuant to one transaction or a series of related
transactions occurring contemporaneously, of one or more entities or property
portfolios with total assets of at least $500,000,000, Line A + Line B < 45% of
Line C.







--------------------------------------------------------------------------------




 
Unsecured Debt to Unencumbered Asset Value
 
A.
Total Unsecured Outstanding Indebtedness
$__________________
B.
Unencumbered Asset Value
$__________________
C.
Maximum Unsecured Indebtedness to Unencumbered Asset Value
(Line A < 60% of Line B)3
Compliance:
(Yes or No)







[Support for financial covenant calculations to be provided by the Company]


























































_________________________
3
As of the last day of the four consecutive calendar quarters following the
Company’s acquisition, pursuant to one transaction or a series of related
transactions occurring contemporaneously, of one or more entities or property
portfolios with total assets of at least $500,000,000, Line A < 65% of Line B.







--------------------------------------------------------------------------------




SCHEDULE III
to the Compliance Certificate


Adjusted Total EBITDA and Total Value
as of , 20  




[attach calculations]












--------------------------------------------------------------------------------




SCHEDULE IV
to the Compliance Certificate




Schedule 5.12(a)




[attach schedule]








--------------------------------------------------------------------------------





EXHIBIT F-1
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the [revolving credit][term]5 facility provided pursuant to the Credit
Agreement [(including, without limitation, the Letters of Credit and the Swing
Line Loans included in such revolving credit facility)]6 and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause




_________________________
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3
Select as appropriate.

4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5
Select as appropriate.

6
Include as appropriate





--------------------------------------------------------------------------------




(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower(s):    [Insert name of Parent Borrower] [and Designated Borrower(s)]



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:     Fourth Amended and Restated Credit Agreement, dated as of
February 20, 2020, among W.P. Carey Inc. (together with its permitted successors
and assigns, the “Company”), each Borrower from time to time party thereto,
certain Subsidiaries of the Company identified therein as Guarantors, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent, Bank of
America, N.A., JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C
Issuers and Bank of America, N.A., as Swing Line Lender



6.    Assigned Interest[s]:






Assignor[s]7






Assignee[s] 8
Aggregate Amount of Revolving Credit Commitments/
Revolving Credit Loans
for all Lenders9
Amount of
Revolving Credit Commitments/
Revolving Credit Loans
Assigned
Applicable Percentage (Revolving Credit Facility)10
 
 
$____________
$_________
____________%
 
 
$____________
$_________
____________%











_________________________
7
List each Assignor, as appropriate.

8
List each Assignee, as appropriate.

9
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10
Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders thereunder.





--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]
Aggregate Amount of Dollar Tranche Commitments/
Dollar Tranche Loans
for all Lenders11
Amount of
Dollar Tranche Commitments/
Dollar Tranche Loans
Assigned
Dollar Tranche Percentage12
 
 
$____________
$_________
$____________
 
 
$____________
$_________
$____________





Assignor[s]
Assignee[s]
Aggregate Amount of Alternative Currency Tranche Commitments/ Alternative
Currency Tranche Loans
for all Lenders13
Amount of Alternative Currency Tranche Commitments/ Alternative Currency Tranche
Loans
Assigned
Acceptable Alternative Currencies14
 
 
$____________
$____________
 
 
 
$____________
$____________
 





Assignor[s]
Assignee[s]
Aggregate
Amount of
Term Loans
for all Lenders15
Amount of
Term Loans
Assigned
Applicable Percentage (Term Facility)16
 
 
$____________
$_________
____________%
 
 
$____________
$_________
____________%





















_________________________
11
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

13
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

14
List Alternative Currencies covered by the Alternative Currency Tranche
Commitment.

15
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

16
Set forth, to at least 9 decimals, as a percentage of the Term Facility.







--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]
Aggregate Amount of Delayed Draw Term Commitments/
Delayed Draw Term Loans
for all Lenders 17
Amount of
Delayed Draw Term Commitments/
Delayed Draw Term Loans
Assigned
Applicable Percentage (Delayed Draw Term Facility) 18
 
 
$____________
$_________
____________%
 
 
$____________
$_________
____________%

[7. Trade Date:__________________]19
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]


By: _____________________________
Title: [Type in Title of Signatory]
































_________________________
17
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

18
Set forth, to at least 9 decimals, as a percentage of the Delayed Draw Facility.

19
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------




ASSIGNEE[S]
[NAME OF ASSIGNEE]


By: _____________________________
Title: [Type in Title of Signatory]


[Consented to and]20 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title: [Type in Title of Signatory]


BANK OF AMERICA, N.A., as
an L/C Issuer


By: _________________________________
Title: [Type in Title of Signatory]


JPMORGAN CHASE BANK, N.A., as
an L/C Issuer


By: _________________________________
Title: [Type in Title of Signatory]


WELLS FARGO BANK, N.A., as
an L/C Issuer


By: _________________________________
Title: [Type in Title of Signatory]


BANK OF AMERICA, N.A., as
Swing Line Lender


By: _________________________________
Title: [Type in Title of Signatory]


[Consented to: 21  






_________________________
20
To be added only if the consent of the Administrative Agent, L/C Issuer and/or
Swing Line Lender is required by the terms of the Credit Agreement.

21
To be added only if the consent of the Company is required by the terms of the
Credit Agreement.





--------------------------------------------------------------------------------




[PARENT BORROWER]




By: _________________________________
Title: [Type in Title of Signatory]




--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor and (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding




--------------------------------------------------------------------------------




the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND
ASSUMPTION AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW.








--------------------------------------------------------------------------------





EXHIBIT F-2
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF ADMINISTRATIVE QUESTIONNAIRE
adminquestionnaire1.jpg [adminquestionnaire1.jpg]




--------------------------------------------------------------------------------




adminquestionnaire2.jpg [adminquestionnaire2.jpg]






--------------------------------------------------------------------------------




adminquestionnaire3.jpg [adminquestionnaire3.jpg]






--------------------------------------------------------------------------------




adminquestionnaire4.jpg [adminquestionnaire4.jpg]






--------------------------------------------------------------------------------




adminquestionnaire5.jpg [adminquestionnaire5.jpg]






--------------------------------------------------------------------------------




adminquestionnaire6.jpg [adminquestionnaire6.jpg]






--------------------------------------------------------------------------------




adminquestionnaire7.jpg [adminquestionnaire7.jpg]




--------------------------------------------------------------------------------





EXHIBIT G
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




FORM OF
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of ___, 20__ (this “Joinder Agreement”), made by the
Subsidiary[ies] of W.P. Carey Inc. (together with its permitted successors and
assigns, the “Company”) signatory hereto ([each] a “New Guarantor”) in favor of
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to in that certain Fourth
Amended and Restated Credit Agreement, dated as of February 20, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Company, each Borrower from
time to time party thereto, the Subsidiaries of the Company identified therein
as Guarantors, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A., as Swing Line
Lender.


W I T N E S S E T H:


WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1. [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:


(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below;
(b)be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and
(c)perform all obligations and duties required of it by the Credit Agreement.
2. [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Credit Agreement as they relate to
such New Guarantor or which are contained in any certificate furnished by or on
behalf of such New Guarantor are true and correct on the date hereof.






--------------------------------------------------------------------------------




3. The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Guarantor is set forth in Annex I to this Joinder Agreement.


4. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.


4. Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.


5. THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.


IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.








--------------------------------------------------------------------------------




[NEW GUARANTOR[S]],
as [the][a] New Guarantor
 
 
By:
_________________________
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]



[PARENT BORROWER]
 
 
 
By:
_________________________
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]







                                    


ACKNOWLEDGED AND AGREED TO:


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
_________________________
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]







--------------------------------------------------------------------------------





EXHIBIT H
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




FORM OF SOLVENCY CERTIFICATE
[DATE]
I, the undersigned, chief financial officer of W.P. CAREY INC. (the “Company”),
DO HEREBY CERTIFY on behalf of the Loan Parties that:
1.    This certificate is furnished pursuant to Section 4.01(a)(viii) of the
Fourth Amended and Restated Credit Agreement (as in effect on the date of this
certificate; the capitalized terms defined therein being used herein as therein
defined) dated as of February 20, 2020 among the Company, each Borrower from
time to time party thereto, certain Subsidiaries of the Company identified
therein as Guarantors, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A., as Swing Line Lender
(as from time to time in effect, the “Credit Agreement”).
2.    After giving effect to the Credit Extensions to occur on the Closing Date,
(a) the fair value of the property of each Loan Party is greater than the total
amount of liabilities, including contingent liabilities, of such Loan Party,
(b) the present fair salable value of the assets of each Loan Party is not less
than the amount that will be required to pay the probable liability of such Loan
Party on its debts as they become absolute and matured, (c) each Loan Party does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Loan Party’s ability to pay such debts and liabilities as they
mature, (d) each Loan Party is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital, and (e) each Loan Party
is able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first set forth above.
W.P. CAREY INC.
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
Chief Financial Officer







--------------------------------------------------------------------------------





EXHIBIT I-1
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) and each Borrower from time to time party thereto, certain
Subsidiaries of the Company identified therein as Guarantors, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of
America, N.A., as Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder” of
the Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a “controlled foreign corporation” related to the Parent Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with a United States
trade or business conducted by the undersigned.
The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or
W-8BEN, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent in writing and (2) the undersigned shall have at all times furnished the
Parent Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made by the Parent Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payments.
[Signature Page Follows]




--------------------------------------------------------------------------------




[Lender]
 
 
 
 
By:
 
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]
 
 
 
[Address]







Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT I-2
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) and each Borrower from time to time party thereto, certain
Subsidiaries of the Company identified therein as Guarantors, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of
America, N.A., as Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Parent Borrower within the
meaning of Code Section 871(h)(3)(B), (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Parent
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its direct or indirect
partners/members.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of its
partners/members claiming the portfolio interest exemption, provided that, for
the avoidance of doubt, the foregoing shall not limit the obligation of the
undersigned to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[Signature Page Follows]




--------------------------------------------------------------------------------




[Participant]
 
 
 
 
By:
 
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]
 
 
 
[Address]









Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT I-3
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) and each Borrower from time to time party thereto, certain
Subsidiaries of the Company identified therein as Guarantors, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of
America, N.A., as Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a “10-percent shareholder” of the Parent Borrower
within the meaning of Code Section 871(h)(3)(B), (iv) it is not a “controlled
foreign corporation” related to the Parent Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[Signature Page Follows]






--------------------------------------------------------------------------------




[Participant]
 
 
 
 
By:
 
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]
 
 
 
[Address]











Dated:    ______________________, 20[ ]








--------------------------------------------------------------------------------




EXHIBIT I-4
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) and each Borrower from time to time party thereto, certain
Subsidiaries of the Company identified therein as Guarantors, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of
America, N.A., as Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its partners/members is a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a “10 percent shareholder” of the Parent
Borrower within the meaning of Code Section 871(h)(3)(B), (v) none of its direct
or indirect partners/members is a “controlled foreign corporation” related to
the Parent Borrower as described in Section 881(c)(3)(C) of the Code, and (vi)
no payments in connection with any Loan Document are effectively connected with
a United States trade or business conducted by the undersigned or its direct or
indirect partners/members.
The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E (or W-8BEN, as
applicable) from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Parent
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Parent Borrower and the Administrative Agent in writing with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[Signature Page Follows]




--------------------------------------------------------------------------------




[Lender]
 
 
 
 
By:
 
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]
 
 
 
[Address]













Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT J
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF SUPPLEMENTAL ADDENDUM


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.


The undersigned hereby requests (select one or both):
    
☐
commitments for Eurocurrency Rate Loans
☐
Letters of Credit to be issued



1.    In the following Supplemental Currency: ________________________
2.    Date requested for commitments to take effect: _________________________.
1 
3.    Other requests relating to the commitments being requested:    




[Remainder of page intentionally left blank.]












_________________________
1
a Business Day at least 20 Business Days after the date of this addendum or such
other time or date as may be agreed by the Administrative Agent and, in the case
of a Supplemental Request pertaining to Letters of Credit, the applicable L/C
Issuer(s), in its or their sole discretion







--------------------------------------------------------------------------------




[PARENT BORROWER]
 
 
 
 
By:
 
Name:
 [Type in Name of Signatory]
Title:
 [Type in Title of Signatory]







--------------------------------------------------------------------------------





EXHIBIT K




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.19 of that certain Fourth Amended and Restated Credit
Agreement, dated as of February 22, 2017 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among W.P. Carey Inc. (together with its permitted
successors and assigns, the “Company”), each Borrower from time to time party
thereto, certain Subsidiaries of the Company identified therein as Guarantors,
the Lenders party thereto, Bank of America, N.A., as Administrative Agent, Bank
of America, N.A., JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as L/C
Issuers and Bank of America, N.A., as Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
Each of ______________________ (the “Designated Borrower”) and the Parent
Borrower hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Wholly-Owned Subsidiary of the
Parent Borrower.
The documents required to be delivered to the Administrative Agent under
Section 2.19 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.
Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and




--------------------------------------------------------------------------------




liabilities toward each of the other parties to the Credit Agreement identical
to those which the Designated Borrower would have had if the Designated Borrower
had been an original party to the Credit Agreement as a Borrower. Effective as
of the date of the Designated Borrower Notice for the Designated Borrower, the
Designated Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans, Swing Line Loans, Competitive Loans and Delayed
Draw Term Loans under the Credit Agreement; provided that only a Domestic
Designated Borrower may receive Dollar Tranche Loans, and understand,
acknowledge and agree that neither the Designated Borrower nor the Parent
Borrower on its behalf shall have any right to request any Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Parent Borrower and the Lenders pursuant to Section 2.19 of the Credit
Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[DESIGNATED BORROWER]
 
 
 
 
By:
 
Title:
[Type in Title of Signatory]



[PARENT BORROWER]
 
 
 
 
By:
 
Title:
[Type in Title of Signatory]









--------------------------------------------------------------------------------





EXHIBIT L




FORM OF DESIGNATED BORROWER NOTICE


Date: ___________, _____
To:    W.P. CAREY INC.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.19
of that certain Fourth Amended and Restated Credit Agreement, dated as of
February 20, 2020 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies the Parent Borrower and the Lenders
that effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
By:
 
Title:
[Type in Title of Signatory]







--------------------------------------------------------------------------------





EXHIBIT M
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF NOTICE OF LOAN PREPAYMENT


Date: ___________, _____ 1 


To:
Bank of America, N.A., as Administrative Agent [and as Swing Line Lender]2

Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of February 20, 2020 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), each Borrower from time to time party thereto, certain Subsidiaries
of the Company identified therein as Guarantors, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A., as L/C Issuers and Bank of America, N.A.,
as Swing Line Lender.


[The Parent Borrower][name of applicable Designated Borrower] (the “Borrower”)
hereby requests to prepay on [INSERT REQUESTED PREPAYMENT DATE] (a Business
Day)3:




[Revolving Facility]


Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate:
Tranche and Currency
Indicate:
Base Rate Loan
or
Eurocurrency Rate Loan
For Eurocurrency
Rate Loans
Indicate:
Interest Period (e.g. 1, 2, 3 or 6 month interest period)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











_________________________
1
All prepayments submitted under a single Notice of Loan Prepayment must be
effective on the same date. If multiple effective dates are needed, multiple
Notice of Loan Prepayment will need to be prepared and signed.

2
Add if this Notice of Loan Prepayment is with respect to a Swing Line Loan

3
Complete a new row for each Borrowing of the facility being prepaid.





--------------------------------------------------------------------------------




[Term Facility]


Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate: Currency
Indicate:
Base Rate Loan
or
Eurocurrency Rate Loan
For Eurocurrency
Rate Loans
Indicate:
Interest Period (e.g. 1, 2, 3 or 6 month interest period)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Delayed Draw Term Facility]


Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate: Currency
Indicate:
Base Rate Loan
or
Eurocurrency Rate Loan
For Eurocurrency
Rate Loans
Indicate:
Interest Period (e.g. 1, 2, 3 or 6 month interest period)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[New Term Facility]4    


Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate: Currency
Indicate:
Base Rate Loan
or
Eurocurrency Rate Loan
For Eurocurrency
Rate Loans
Indicate:
Interest Period (e.g. 1, 2, 3 or 6 month interest period)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Swing Line Loans]5 


Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate:
Currency
 
 
 
 
 
 



[Remainder of page intentionally left blank.]






_________________________
4
Only include if a New Term Facility has been added pursuant to Section 2.16 of
the Agreement

5
Only include if a Swing Line Loan is being prepaid (and delete other
facilities).







--------------------------------------------------------------------------------




[PARENT BORROWER]
 
 
 
 
By:
 
Name:
[Type in Name of Signatory]
Title:
[Type in Title of Signatory]





